 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESFoundation For Comprehensive Health Services andUnion of American Physicians and Dentists andMid-Level Practitioners Group of FoundationFor Comprehensive Health Services and PaulaMills Bertram. Cases 20-CA-14783, 20-CA-14801, 20-CA-15016, 20-CA-15285, and 20-CA- 1524411 August 1983DECISION AND ORDERBY MMRBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 31 March 1982 Administrative Law JudgeDavid P. McDonald issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief. Respondentfiled a brief in opposition to the General Counsel'sexceptions.On 13 December 1982 the Board received a jointmotion filed on behalf of the Charging Parties, Re-spondent, and the General Counsel in which theymoved that the Board sever Cases 20-CA-14801,15016, 15244, and 15285 from Case 20-CA-14783,so that the parties could proceed to settlement onthe former. On 28 December 1982 the Board, byExecutive Secretary's Order, granted the jointmotion and allowed the cases to be severed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.As a result of the severance, we have before usonly the issues raised in Case 20-CA-14783 whichinvolve the allegations that Respondent violatedSection 8(a)(4) of the Act by issuing disciplinarywarnings to Dr. Jerome Lackner and later dis-charging him because he gave testimony adverse toRespondent's interest in a Board representationproceeding. The Administrative Law Judge inpassing on these issues concluded that the GeneralCounsel had not established by a preponderance ofthe evidence that the warning letters and dischargeof Dr. Lackner were motivated by any activity ofDr. Lackner that was protected by the Act and ac-cordingly he recommended that the complaint inCase 20-CA-14783 be dismissed in its entirety.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge with respect to Case 20-CA-14783 and toadopt his recommended Order therein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order in Case 20-CA-14783 the recommended Order of the Administra-tive Law Judge and hereby orders that the com-plaint in Case 20-CA-14783 be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEDAVID P. McDoNAI D, Administrative Law Judge: In1979 and 1980 the Regional Director for Region 20 ofthe National Labor Relations Board issued a series ofcomplaints charging the Foundation For ComprehensiveHealth Services, herein called the Foundation or the Re-spondent, with various unfair labor practices. On Octo-ber 22, 1979, the Regional Director ordered the first twocomplaints, Cases 20-CA-14783 and 20-CA-14801, con-solidated and on January 3, 1980, a third complaint, Case20-CA-15016, was consolidated with the first twocharges. Thereafter, the above-consolidated cases weretried before me at Sacramento, California, on January 15,16, 17, 21, 24, 29, and 30 February 4 and 5, 1980. Fol-lowing the close of the hearing and prior to the submis-sion of briefs, I granted on April 18, 1980, the GeneralCounsel's motion to reopen the hearing and to consoli-date cases, with subsequently filed complaints in Cases20-CA-15244 and 20-CA-15285. These additional com-plaints were tried before me at Rancho Cordova, Cali-fornia, on May 20, 21, and 22, 1980.The first complaint, Case 20-CA-14783, was based ona charge filed by the Union of American Physicians andDentists, herein called UAPD, on August 8, and amend-ed on September 14, 1979. The complaint alleges that theFoundation engaged in certain violations of Section8(a)(l) and (4) of the National Labor Relations Act, asamended. Case 20-CA-14801 was based on a chargefiled by the Mid-Level Practitioners Group of Founda-tion For Comprehensive Health Care, herein called theUnion or MLP, on August 22, which was subsequentlyamended on September 4 and October 17, 1979. Thecomplaint alleges that the Foundation engaged in certainviolations of Section 8(a)(1) and (3) of the Act. The thirdcomplaint, Case 20-CA-15016, also arose from a chargefiled by the Union on December 6 and amended on De-cember 14, 1979. The third complaint also alleges thatthe Foundation engaged in certain violations of Section8(a)(1) and (3) of the Act. The General Counsel ex-plained that the original charge also alleged a violationof Section 8(a)(5) of the Act; however, such a charge isnot a part of the complaint and will not be pursued.Case 20-CA-15244 was based on a charge filed by theUnion on March 26, 1980, and the complaint alleges thatthe Foundation engaged in certain violations of Section8(a)(1), (3), and (4) of the Act. Case 20-CA-15285 wasbased on a charge filed by the Union on April 15, 1980,and the complaint alleges that the Foundation engaged incertain violations of Section 8(a)(1) and (5) of the Act.267 NLRB No. 2695 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll parties were given an opportunity to participate, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Briefswere filed by the attorneys for Respondent and the Gen-eral Counsel on August 14, 1980.Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. REFSPONDi)NT'S BUSINIESSRespondent admits that it is a California nonprofit cor-poration engaged in the medical practice industry, pro-viding medical care at various facilities located withinthe State of California. It maintains its principal office inSacramento, California. It further admits that during thepast calendar year, Respondent, in the course and con-duct of its medical practice, received revenues in theform of direct payments or grants in excess of $500,000and purchased and received at its Sacramento facilityproducts, goods, and materials valued in excess of $5,000from enterprises located within the State of California,each of which other enterprises had received said prod-ucts, goods, and materials directly from points outsidethe State of California. Accordingly, it admits, and Ifind, that it is an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE I.ABOR ORGANIZATIONSRespondent admits, and I find, that Mid-Level Practi-tioners Group of Foundation For Comprehensive HealthServices is a labor organization within the meaning ofSection 2(5) of the Act. Respondent denies, however Ifind, that the Union of American Physicians and Dentistsis a labor organization within the meaning of Section2(5) of the Act.Ill. THI- AL.I.EGEID UNFAIR LABOR PRACTICESA. IssuesThe principal issues raised by the pleadings in the con-solidated complaint are whether Respondent violatedSection 8(a)(1), (3), (4), and (5) of the Act by the follow-ing conduct:1. Issuing two warning letters and then discharging itssupervisor, Dr. Jerome Lackner, because he testified at arepresentative hearing in Case 20-RC-14818.2. In Case 20-CA-14801, by threatening to terminateemployees because of their membership and/or activitieson behalf of the Union; interrogating prospective em-ployees regarding union membership, activities, and sym-pathies; threatening to blacklist employees because oftheir membership in and/or activities on behalf of theUnion; telling employees that by unionizing they werelimiting their salaries, and talking themselves out of ajob; telling employees that their jobs would become ex-tinct, and they would limit their future job opportunities;creating an impression among its employees that theirunion activities were under surveillance; and warningemployees it would be futile to select the Union for col-lective bargaining.3. In Case 20-CA-15016, by interrogating its employ-ees regarding their union membership, activities, andsympathies; and laying off, reducing hours, and eventual-ly discharging employee Mary Baker.4. In Case 20-CA-15244, by threatening employeeswith loss of wages because they testified at the NLRBhearing in Cases 20-CA-14783, 20-CA-14801, and 20-CA-15016; threatening employees with loss of wages be-cause of their membership in and/or activities on behalfof the Union; threatening employees with unspecified re-prisals because of their membership in and/or activitieson behalf of the Union; and terminating Paula Bertrambecause of her union activities.5. In Case 20-CA-15285, by failing to give priornotice to the Union and failing to afford the Union anopportunity to negotiate and bargain as the exclusiverepresentative of Respondent's employees with respect toabolishing two nurse practitioner positions at the Placer-ville facility and terminating Paula Bertram and CarolHerrlie.B. The FactsI. Foundation For Comprehensive Health ServicesThe Foundation was established in 1970 by its presi-dent, Dr. Len Hughes Andrus, and its secretary-treasurerand legal counsel, Robert Elkus. They along with Bib-bero served on the original board of directors. As of July1979 the board of directors consisted of Dr. Andrus,Elkus, John Working, Florence Wyckoff, Dr. Philip Lee,and Virginia Fowkes. The executive committee is pres-ently composed of Dr. Andrus and Elkus.' The board ofdirectors met on a scheduled basis approximately fourtimes a year. It had the ultimate responsibility to setpolicy and determine major decisions. Since the directorsare scattered over a large geographical area and maintainbusy personal schedules, it was difficult to have numer-ous or lengthy meetings. Therefore the executive com-mittee was delegated the authority and responsibility forrepresenting and acting on behalf of the board of direc-tors in most operational matters. If the executive com-mittee determined the problem required action by the di-rectors, a telephone conference was held. Since there areonly two members on the executive committee, they donot have regularly scheduled meetings. As members ofthat committee, Andrus and Elkus confer with eachother whenever the need arises, either by phone or inperson.The purpose and goal of the Foundation was and is topromote primary and comprehensive health care serviceswith an emphasis on needy areas. The goal was to beachieved by the utilization of health care teams com-posed of physicians, family nurse practitioners (FNPs),physician assistants (PAs), and other health care profes-sionals to promote research in health care delivery andeducation in primary care, with emphasis on socio-eco-nomic factors, such as cost containment.Dr. Bill D Burr was formerly a member of the board of directorsand the executive committee.96 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESDr. Andrus, who played a major role in the develop-ment of the mid-level practitioners concept, explainedthat the best health care can be delivered by a team ofindividuals with various levels of training and depth ofknowledge, who complement and supplement eachothers' skills. The ideal team would be made up of afamily physician, who has the greatest depth of knowl-edge; mid-level practitioners, such as nurse practitionersand physician assistants; and other supporting health careprofessionals tailored to meet the environment of eacharea by utilizing social workers, home health aides, psy-chologists, clinical pharmacists, and a variety of healthcare professionals. The family physician had its roots inthe old general practitioner with more emphasis on thecomprehensive aspects of health care, including preven-tion, promotion of health, patient education, and anawareness of the psycho-social and economic factors thatare part of the patient's everyday life and world. Underideal conditions the Foundation's philosophy envisionedthese various professionals working as a team of coprac-titioners and not in a separate parallel practice. Thus, aproperly functioning team of copractitioners would pro-vide a community with a perpetual continuity of healthcare. If one member of the team was unavailable, the re-maining members would continue to function. This con-cept was particularly appealing to medically underser-viced communities.Although the Foundation was established in 1970, itdid not actually open a facility until 1977. In 1975, Dr.Curtiss Weidmer, the director of health services and thecounty health officer for El Dorado County approachedDr. Andrus with a request for the University's residentsto rotate through El Dorado County. Apparently severalnear tragedies occurred among the low income obstetri-cal patients of that area. Since the residency educationalrequirements of the University of California School ofMedicine precluded the use of residents in that manner,Dr. Andrus decided to use the Foundation in an effort toprovide the requested service. A monetary grant was ob-tained from the Robert Wood Johnson Foundation,which was used to establish the Sierra Family MedicalGroup in Placerville, California, in September 1977, onthe western slopes of the Sierras. Subsequently, theFoundation expanded its medical facilities to Colfax andAuburn in the first part of 1978; followed by Clear LakeHighlands, which is a rural area with the highest per-centage of individuals over 65 of any county in Califor-nia; then the River City Medical Group in Sacramento;and, finally, the Santa Rosa family practice, which con-sist of operating an emergency room. These six medicalfacilities are operated and managed by the Foundation'scentral administrative office in Sacramento. Each facilitywas headed by a physician who was the Medical Direc-tor. The function of each facility would vary dependingon its location and the needs of the community that itserved. As a result the staffs were not identical. OnlyRiver City had a social worker; whereas, the other clin-ics had various combinations of family nurse practition-ers, physician's assistants, registered nurses, and variousclerical support staff.2. Foundation personnela. PhysiciansDr. Hughes Andrus is nationally recognized for hismajor role in the development of the mid-level practi-tioners concept. While he was in private practice hehired the first physician assistant in California and laterhe hired extensively on the subjects of group practice,rural health care, and mid-level practitioners. In 1970, hebecame a full professor at the University of CaliforniaSchool of Medicine in Davis and the first Chairman ofthe Department of Family Practice. The Foundation ForComprehensive Health Services was founded by Dr.Andrus in 1970. He has served as its only president andas a member of its board of directors and executive com-mittee.Dr. David Gordon Daehler is a board certifed physi-cian in family practice. From February 1978 until Octo-ber 15, 1979, he served as assistant professor of medicine,Department of Family Practice, at the University ofCalifornia, at Davis. On November 4, 1979, he becamethe Foundation's medical director for the new RiverCity Family Medical Group, located at 3319 J Street,Sacramento.Dr. Jerome A. Lackner has had a wide and extensivecareer in the field of medicine. He has received the fol-lowing degrees from the University of California, Berke-ley: B.A. in a special group major (psychology, sociolo-gy, and anthropology); M.A.-Sociology and Social In-stitutions; and, M.D.-School of Medicine. Although healso has received a J.D. from Santa Clara University hehas never practiced law. Dr. Lackner was the first medi-cal director for the United Farm Workers, AFL-CIO,and a founding member of the Union of American Physi-cians and Dentists. Prior to joining the Foundation, heserved as the director of health for the State of Califor-nia from April 1975 through March 1978. Dr. Lacknerwas hired by Dr. Andrus in June 1978 and was namedthe medical director of the River City Family MedicalGroup, Sacramento, in December 1978. He continued toserve as the Foundation's River City medical directoruntil he was terminated on August 2, 1979, effectiveAugust 20, 1979.Dr. Jonathan Lehrman presently specializes in a pri-vate family practice in Placerville, California. In July1977 he signed a contract with the Foundation andbegan to serve as consultant at the Placerville facility inSeptember 1977. As of December 1, 1977, he became themedical director of the Sierra Family Medical Group inPlacerville. Although he served with the title of medicaldirector, his duties were that of a staff physician untilDecember 1978 when he was given the authority of amedical director. He continued to serve in that capacityuntil he resigned on October 1, 1979.Dr. Vincent Natali completed medical school in 1973and completed his residency in 1977 in family practice inVentura, California. While he was in Ventura he workedin the emergency room for I year. Thereafter, he wentto Chicago and participated in an unsuccessful attempt toset up a clinic. When he observed an advertisement inthe California Medical Association Journal for a physician97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin family practice, he contacted Dr. Andrus. He washired by the Foundation and began working at the Pla-cerville facility on September 17, 1979.Dr. Phillip Reilly is a member of the Woodside Medi-cal Group, Sacramento, California. Although he hasnever been an employee of the Foundation, he agreed tosee their River City patients during the interim period,between Dr. Lackner's termination (August 20, 1979)and the new River City clinic's opening in the early partof November 1979.Dr. Frank Andrew Weiser maintained a medical prac-tice in Ojai, California, for 18 years before he joined thePlacerville's facility on March 26, 1979. At that time Dr.Lehrman was the medical director, until his departure inOctober 1979. Then Dr. Weiser became the Foundation'smedical director for the Sierra Family Medical Group,Placerville, California.b. Mid-level practitionersMary Baker is a registered nurse and a family nursepractitioner. She received her bachelor's degree in nurs-ing from Northeastern University in Boston, M.A. inHealth Services from the University of California atDavis, and a certificate as a family nurse practitioner,University of California at Davis. Baker was hired by theFoundation in December 1978 as a family nurse practi-tioner at the River City Family Medical Group in Sacra-mento. She was informed by a letter dated December 19,1979, that due to a lack of work her services were nolonger needed as of December 20, 1979. Subsequently,she received a telegram from the Foundation, dated Jan-uary 14, 1980, which informed her that the layoff of De-cember 20, 1979, was converted to a termination effec-tive January 14, 1980.Paula Bertram is a family nurse practitioner with aB.A. in nursing from the University San FranciscoSchool of Nursing and a M.A. in Health Science fromthe University of California at Davis. Bertram was em-ployed by the Foundation at its Sierra Family MedicalGroup, Placerville, California, as a family nurse practi-tioner from December 17 until her termination in thelatter part of March 1980.Bonnie Ann Bowman received her nursing degreefrom St. Francis School of Nursing in 1965 and complet-ed the family nurse practitioner program at the Universi-ty of California at Davis in 1978. Bowman worked fulltime for the Foundation at its Placerville facility fromJanuary until November 1979. After her resignation, shewas hired by Dr. Lackner to work in his Sacramentooffice.Carol Herrlie was accepted for the Family NursePractitioner program at the University of California atDavis. Paula Bertram was her counselor and faculty in-structor. In October 1978 she was accepted by Respond-ent as part of her 12-month training course at its Placer-ville site, on a part-time basis. Herrlie received her termi-nation notice on March 24, 1980.c. Central office staffGreg Voelm succeeded Gerry O'Brian as the directorof the Foundation on April 3, 1979. Prior to that date hehad worked as a consultant to Respondent for 2 years.Voelm was succeeded by Ted Tyson in February 1980.Ted Tyson was a retired Air Force lieutenant colonel,with 23 years of service, when he was hired by theboard of directors on February 11, 1980, to succeedGreg Voelm as the acting director of the Foundation.Linda Weber Goldsmith was hired on October 1, 1978,by Respondent, as its first operations manager. In thatcapacity she was responsible for the operations of theFoundation, excluding secretaries and grant management.Her duties were divided into three basic areas. She wasin charge of recruiting, hiring, and firing of personnel atthe various facilities, including physicians and mid-levelpractitioners. In the area of finance, she prepared thebudgets for each site and was responsible to see that theaccounts receivables were handled properly. The thirdarea dealt with patient management. This included theflow of patients once they entered the system to insurethat the medical records were properly maintained. OnSeptember 6, 1979, her position changed from a full-timeemployee to an indepedent consultant through Novem-ber 15, 1979, at which time her relationship with theFoundation was severed. Thereafter, Goldsmith startedher own business as a medical management consultant.Greta Nord joined the Foundation on March 1, 1979,as operations manager. Upon her arrival the duties ofGoldsmith were split in half. Goldsmith continued to re-cruit physicians and mid-level practitioners, handle pub-licity, and team development. Nord was in charge ofbusiness systems. On July 1, 1979, the responsibilities be-tween Goldsmith and Nord were again redefined on ageographical basis.3. Foundation employment contractsNear the latter part of November or the beginning ofDecember 1978, a meeting was held at the Foundation'scentral office in Sacramento, which was attended by Dr.Andrus, Dr. Lackner, Vi Tara, Sue Wooten, GerryO'Brien, and Linda Weber Goldsmith. The primary topicfor discussion was the future of Dr. Lehrman. However,a crisis had preceded the meeting which deeply disturbedDr. Andrus. He had learned that Sue Wooten was per-forming physicals at a nursing home on her own time,which he categorized as moonlighting.2He felt that themoney she was receiving should have been funneledback into the coffers of the Foundation. Then his ire wasfurther inflamed when he discovered that Goldsmith wasguilty of a similar infraction by assisting faculty membersat University of California at Davis to set up a familypractitioners practice on weekends. Dr. Andrus an-nounced that he wanted 150 percent of her time and didnot want her to utilize her weekends for her own person-al gain. To prevent future moonlighting, he proposedthat all employees be placed under written contractswith the Foundation.A meeting then followed at Pava's Restaurant whereDr. Andrus, Dr. Lackner, O'Brien, and Goldsmith dis-cussed the future income of both the mid-level practi-2 Sue Wooten was employed by the Foundation as a FNP at its Pla-cerville facility98 FOUNDATION FOR COMPREHt:NSIVE HEAII'H SERVICEStioners and doctors. As operations manager, Goldsmithwas acutely aware that the practitioners were unhappywith their salaries and benefits. The Foundation was alsoexperiencing difficulty with the recruiting of physicianssince they offered a starting base salary of $35.0(X) plusincentives. During the dinner it was decided to increasethe physicians starting salary to $42,500. The FNP'sincome was also increased and their benefits improved.Dr. Andrus also designed an incentive plan and author-ized Goldsmith to inform the mid-level practitioners ofthe changes. The salary changes were effective January1, 1979.Within a few days, Goldsmith began the task of mniee-ing with the scattered staff, which she completed beforethe new year. As she met with each individual she ex-plained the changes and informed them of Dr. Andrus'desire to have all employees sign an employment con-tract. Shortly thereafter, a mid-level practitioner wrote aletter to Goldsmith inquiring as to the status of the sug-gested contracts. The contracts had not been drafted andsince she had nether the authority nor responsibility fordrafting the contracts she turned the letter over to GerryO'Brien. The latter simply altered a physician's contractand submitted it to Elkus for his approval. Prior toMarch 1979 all contracts for Respondent's employeeshad been handled exclusively by Robert Elkus and Di-rector Gerry O'Brien. After that date Goldsmith becameincreasingly involved in the drafting of various contracts,with Dr. Lackner's contract being the one major excep-tion. Shortly after Greg Voelm assumed the duties of thedirector on April 1, 1979, he informed Goldsmith that hewould handle Dr. Lackner's contract. The physiciancontracts that Goldsmith handled fell into two catego-ries. The first dealt with primary care physicians and thesecond pertained to the new emergency room doctors.She never became involved in the actual drafting of themid-level practitioners' contracts.When the mid-level practitioners' contracts were draft-ed, Goldsmith was assigned the responsibility to meetwith each of them to distribute and explain the contracts.Unfortunately, Goldsmith had not seen the proposedcontracts until 2 hours before she met with the mid-levelpractitioners in the Placerville lounge on February 21,1979. The group reviewed the document line by line.Goldsmith tried to interpret the various paragraphs andprovisions as best she could. With the exception of SueWooten, Goldsmith felt the contract was well receivedby the group. Wooten was very angry and distressed bya clause that prohibited moonlighting. Paula Bertramwanted to know if the contract was final. Goldsmith in-dicated she thought it was very final and urged them toaccept it, since in her opinion it offered many of theitems they wanted including both increased salaries andbenefits. It represented a giant step forward. If theysigned the contract, Goldsmith pointed out that in 6months to a year it would represent a starting point torenegotiate a better contract. No one signed.A short time later, Mary Baker, Paula Bertram, Su-zanne Wooten, and Bonnie Bowman met for an informallunch at the Placerville clinic. The discussion centeredaround clauses, with which they disapproved or did notunderstand. Two days later Bertram called Randy andLinda Reed to obtain their views on the contract. Final-ly, all six agreed on a set of proposed amendments,uwhich they wished incorporated in the final contract.T he group took one of the proposed contracts and addedtheir amendments. Bertram testified that they then for-warded the amended contract to Goldsmith, who did notrelpond. Goldsmith was of the belief that she receivedthe amended contract directly from Bonnie Bowman, atP'lacerville, approximately a week and a half after shehad presented the contracts to the group.The revised contract contained 7 to 10 minor changes,which either tightened the language of the contract orincreased their income. None of the changes related toother benefits, except for continuing education. Gold-smith delivered the amended copy to Dr. Andrus andproceeded to review it with him, line by line. She at-tempted to explain the thoughts and logic behind theproposed changes, as they had been explained to her byBowman and perceived by the mid-level practitioners.iHe listened carefully until she reached the clause dealingwith an annual group meeting. Dr. Andrus interruptedby expressing his view that this was collective bargainingand walnted to know if Mary Baker was behind it. Gold-smith answered that she did not think Baker was behindthe changes, since she had not been present when thecontracts were originally distributed. In fact, it was nec-essary for Goldsmith to call Mary Baker and tell her thatthe contract was ready for her to pick up and inspect.When Baker did receive the contract she commentedthat it looked fine. Goldsmith continued to explain theproposed contract changes to Dr. Andrus, but once hemade his comment concerning collective bargaining, shefelt he no longer listened. Dr. Andrus even testified thatafter he listened to the amendments he told her that hedid not wish to get involved in negotiating with an orga-nized union of nurse practitioners.In retrospect, Dr. Andrus was convinced that theFoundation had handled the contracts very poorly. Hehad personally written many articles on the subject ofcontracts for nurse practitioners and was on record fa-voring the advisability of treating the nurse practitionerslike all other professionals. They should receive employ-menlt agreements and contracts. Unfortunately, Gold-smith was of the mistaken belief that contracts were finaland not subject to alteration. Management had failed toinform her that the contracts were simply a proposal.The intention of the Foundation was to share with theemployees its initial concept of an agreement. It did notintend to appear inflexible. However, when Respondentreceived what it considered a very negative reactionfrom the mid-level practitioners, the executive committeedecided to abandon contract concept and utilize an em-ployment manual.4. Greta Nord's relationship with River CityGreta Nord was appointed operations manager for theFoundation on March 1, 1979. She had been previouslyemployed as an administrator and consultant with amedical group in Sacramento. Upon her arrival LindaGoldsmith's position was divided. Goldsmith remained incharge of recruiting physicians and mid-level practioners,99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand handling publicity, and team development. Nord'sresponsibility was to monitor the financial status of theclinics, develop and implement cost-effective systems,hire and train personnel when necessary, write job de-scriptions and office procedures, and assist in setting upnew clinics. In general she acted as the liaison betweenthe Foundation and the clinics, including River City.On March 2, Goldsmith and Nord visited River Cityto meet Dr. Lackner and his staff. Before entering theclinic, Goldsmith warned that she had been the only in-dividual from central office that had been able to getalong with Dr. Lackner. After the introductions weremade there was a long pause, and then Dr. Lackner said."What can you do for us?" After she explained that shewould assist him and his staff with business procedures,there was another long pause until Goldsmith initiated aconversation. After 5 minutes they left.Gerry O'Brien arranged for scheduled meetings ateach clinic to explain the new functions of the two oper-ations managers. The prearranged meeting for the RiverCity staff was set for 9:30 a.m. on March 14. Presentwere Mary Baker, Peggy Davis, Kathy Mead, RosalindWeddle, and Dr. Lackner. O'Brien opened the meetingby introducing Nord to the staff and explaining the re-sponsibilities of each manager. Before he could completehis comments, Dr. Lackner interrupted and said he knewall about it and he did not need to hear it. Dr. Lacknerthen stated he only had 20 minutes before he must leaveto give a speech, and therefore he did not wish to hearabout the division of their jobs. The discussion thenturned to O'Brien's and Dr. Lackner's attempt to locatenew office space. Near the end of the meeting, Dr.Lackner made a remark that was understood by Nord tomean that Dr. Andrus was running the Foundation in acommunistic manner.:' She was shocked. As they droveaway in the car, O'Brien was obviously disturbed overwhat he termed as the arrogant manner in which Dr.Lackner had received them. When Dr. Andrus was in-formed of the events, he simply stated, "We have got toget a working relationship going with that man."Nord's typical weekly schedule consisted of 2 days inthe office and 3 days in the field. As she visited each site,she would review with the staff the procedures for or-dering supplies, billing, and in general checking records.She was able to visit all the clinics except River City.Whenever she attempted to make an appointment, some-one was always unavailable. At the April 17 executivecommittee meeting, she met Rosalind Weddle who toldher not to worry, since they had everything under con-trol at River City. Both Weddle and Mead did informher at the April 17 meeting that they needed a file clerk.They were given permission to search for a clerk and in-structed to inform Nord if they found someone. Eventu-ally they found a suitable clerk who started in May.Early in May, Nord set up a luncheon meeting at theAuburn Restaurant with Weddle and Mead. They firstmet at the office, where she had an opportunity toglance at a few accounts. Nord asked a few questionsconcerning when they last billed and offered a few sug-I Dr. Lackner testified that his comment was misunderstood. He nevercalled Dr. Andrus a communist. His recollection of this conversatilon sset out in sec. 5. egestions. At lunch they discussed collection procedures.Kathy Mead mentioned that Dr. Lackner often workedthrough his lunch hour. but both Weddle and Meadwere excused for their lunchbreaks. This presented aproblem for both of them and particularly Rosalind,since she would have a difficult time catching up withthe work generated by the doctor during the lunch hour.Weddle also noted that if L ackner would arrive on time,they would have less of a backlog. They concluded thetime was not utiiized in a proper manner. When they re-turned to the office, Nord provided a written procedurefor the front office. primarily dealing with collectionprocedures. Before departing Nord scheduled a work-shop for the entire River City staff for May I I.Mead's recollection of the conversations at the lunch-con differed materially from that of Nord's. The conver-sation began with Nord introducing herself and express-ing a wish that there would be no hard feelings due tothe fact that she was taking over for Goldsmith. Insteadof hard feelings, she was greeted with support. Appar-ently, they both felt that their experience with her up tothat point had been very favorable. Whenever they had aproblem, Nord had responded rapidly to their calls forhelp and advice. As the weeks passed, this warm rela-tionship and respect diminished. They felt she was nolonger responsive to their calls or needs.In general Mead denied that she had made many ofthe statements attributed to her by Nord. It was true Dr.Lackner was scheduled to arrive at 10 a.m. and often ar-rived at 10:30 a.m.; as often as three times a week hewould work through his lunch hour; and he oftenworked until 5:30 or 6 p.m. after everyone else had gonehome for the day. However, he never required anyoneto work through their lunch hour. In fact, Mead onceasked him at a staff meeting whether she was expected toremain during the lunchbreak. He told her absolutelynot. Occasionally, if a patient needed a cardiogram,Mead would elect to take a late lunch in order to com-plete the work. Dr. Lackner's habit of working throughthe lunch hour did not make her work harder or gener-ate additional work for Mead and she denied ever statingit did.Dr. Lackner would direct her to reschedule patientsdue to conflicts in his schedule. These changes werenever daily, nor even weekly. They arose when he wasdelayed at the hospital or when he attended medicalmeetings, lectures, classes, or delivered speeches. His at-tendance at these functions were related to the clinic andshe could not recall ever rescheduling patients to allowhim to attend to personal matters. Naturally when thesechanges were required it placed an additional burden onthe staff and she had expressed her displeasure over theadditional work.Greg Voelm offered to accompany Nord to the MayII meeting because of the hostility she had previouslyencountered. The meeting began Friday, late in the after-noon. She handed each staff member an agenda consist-ing of three topics, along with a survey of customarycharges in the Sacramento area by family physicians.When Lackner saw this survey, he threw it on the tableand declared it was absolutely worthless. Foundation100 FOUNDATION FOR COMPREHENSIVE IFEALTH SERVICESmanagement was interested in the survey, since theyfeared the possibility that the patient now was not in-creasing because they may have been charging toomuch. On the contrary the survey revealed they were inline with the community standards. Since Lackner re-fused to listen or discuss this area of the agenda, shemoved on.As a walk-in patient arrived. Dr. Lackner would leavethe meeting and not hear the discussion. However, whenhe was present, he dominated the workshop in such away as to interfere with the agenda. Quite often hewould simply discuss the problems of the patient he hadjust seen.Although little was accomplished at this meeting inregard to the agenda. Nord was able to observe how,poorly the patient flow was handled at River City. Thestaff failed to follosw the procedures which were standardin an organized office. Weddle had told her everythingwas under control when in fact it was not.Upon Nord's and Voelm's return to central office theyinformed Dr. Andrus of the events of the May 11 meet-ing. They both agreed the meeting was not very produc-tive and they were left with a negative impression. Nordwas very upset. She was irritated and offended by thefact that when Dr. Lackner was present, he ignored theiragenda and dominated the meeting. When Dr. Andrusultimately decided to discharge Dr. Lackner the decisionwas based in part on the events of this meeting.On June 5, Nord again returned to River City for ascheduled meeting and quickly discovered that the bill-ing had not been completed as Weddle had previouslyassured her. It simply had not been handled properly.There was no filing system, sections were mixed up withthe paid and unpaid bills. Much of the day was spent set-ting up a proper billing procedure. Weddle assured Nordthat in the future she would follow her instructions.Nord advised her that she would return in a fez, weeksto review the progress. When she returned to centraloffice Nord reported her findings to Dr. Andrus, whoasked her to maintain notes on her findings and continueto pursue the problems until they were corrected.The next meeting was set for June 15, 1979, which ap-peared to be an ideal day since Dr. Lackner would notbe present. Upon her arrival both Weddle and Meadwanted to talk to her and they ushered her into a treat-ment room. Rosalind initiated the conversation by ex-pressing her concern over the extent that River City wasdisorganized. She had previously worked for a doctorwho handled 40 patients a day and she had no difficultyin completing his filing and transcribing. Both Dr.Lackner and Mary Baker combined were only handling13 patients a day. Kathy Mead added, "The problem isDr. Lackner needs a personal secretary. He is placing alot of demands on us. As a matter of fact, I don't evenfeel that I have enough time to give to ...the patientsfor instructing them on diet," and whatever other educa-tional advice a registered nurse should provide.Mead felt that Nord had initiated the conversations onJune 15. She recalled that Nord wanted to know if Dr.Lackner's lateness was causing problems. Mead testifiedthat his lateness did not present a problem for her sincehe never rescheduled patients. He simply continued tosee patients until there were none left. Mead also deniedshe had ever said that his lack of organization generatedadditional work for her or that she thought he was in-considerate in his method of practicing medicine. What-ever additional work he produced was all patient orient-ed. fie would have them read medical articles on differ-ent illness or methods of handling patients.5. Bertram-Dr. Andrus confrontation April 21,1979Paula Bertram and Dr. Andrus had known each otherboth professionally and socially for 5 or 6 years. Theyconsidered each other good friends. Professionally, theyhad worked together at the University of California,where they were faculty members on the family practiceprogram. Socially, she had visited the home of Dr.Andrus and Mary O'Hara-Devereaux many times. Dr.Andrus knew Paula's former husband, who was a resi-dent, and he attended her second wedding.On April 21, 1979, Paula attended a graduation cere-mony for one of her students, at the Angelina Restaurantin Emeryville, California. As she circulated around thetables she met Dr. Andrus and Mary O'Hara-Devereaux,who were the coordinators of the family nurse practi-tioner program. He indicated he wanted to talk to herabout "this petition and about this union." Since the cer-mony was about to begin, with the presentation of thediplomas, she suggested they talk later. The ceremonywas completed about 10 p.m. and their conversation didnot end until around midnight.In his testimony Dr. Andrus voiced his regret that heever had this April 21 conversation with Paula. He toldher that the FNPs were in error and making a seriousmistake in trying to form a union at this particular junc-ture. He had spent many years in building the nursepractitioner program and encouraging its acceptancewithin the medical community, by addressing nearlyevery rural medical society in California. Since the phy-sicians would react adversely to unions, the efforts ofMLPs could not be in their own best interest. The FNPscould exist and function only when there was a physicianwho was willing to supervise them. His statements werenot in opposition to employment agreements and con-tracts. He simply felt very strongly opposed to theunionizing of the FNPs. Their efforts had personally hurthim.No one was present during their conversation, withthe exception that O'Hara-Devereaux would occasionallywalk into the room and urge Dr. Andrus to go home.Bertram recalled that Dr. Andrus initiated the conversa-tion by stating, "What the hell is going on and what doyou people think you are doing?" He expressed the beliefthat their efforts to organize a union was harmful notonly to the Foundation but also to the FNPs, since itwas the wrong time for such action. He considered theformation of a union so detrimental to the Foundationthat if necessary he would get rid of all the mid-levelpratitioners in the organization. Paula quoted him ashaving commented:101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf I have to, to make this thing a success, I will getrid of all the mid-level practitioners in the organiza-tion. It's well known that only marginal employeesform unions and they do this to protect themselves.Don't you f- people want this place to be a suc-cess?The argument continued over the meaning of success.Bertram felt success could not be measured solely byproductivity charts and dollars generated for the Foun-dation. Success meant excellent quality of patient care,community work, time to perform audits, and adequatetime for consultations with the physicians. Dr. Andrusreplied, "Don't give me any of that damned SundaySchool stuff. I know all that stuff and I tell you the onlything that matters is making this a financial success." Atthis point O'Hara-Devereaux interjected, "Let's go. Thisisn't getting us anywhere. Paula is not going to budge.You're just wasting your time."After this conversation Bertram was very upset andwas convinced it was not safe to deal with managementon a one-on-one basis. She informed her fellow mid-levelpractitioners of the conversation.6. Foundation dinner meeting May 7, 1979Management decided to have an informal dinner withthe mid-level practitioner's group in an effort to resolvetheir differences. Linda Weber Goldsmith favored theidea and was placed in charge of making the dinner ar-rangements and extending the invitations. She had ad-vised both Dr. Andrus and Voelm not to include theFoundation's attorney, Elkus. When Mary Baker spoketo Goldsmith, the former specifically asked if the dinnerhad a formal agenda and would Elkus be present. Gold-smith replied that he would not be present and the gath-ering would simply be an informal get-together. Theywould be free to discuss any subject matter. All the mid-level practitioners were present, except Wooten. Man-agement was represented by Dr. Andrus, Voelm, Gold-smith, and Elkus.When the dinner was completed, Dr. Andrus lookedat his watch and announced that they better get on withthe meeting. The fact that Elkus was present and Dr.Andrus' words sounded like a formal meeting startledMary Baker. Mary Baker then spoke up and remarked,"I don't understand why you don't just give us formalrecognition so that we can bargain collectively withyou." After 2 minutes of silence, Elkus explained thatsuch a decision was not theirs and the matter could onlybe decided by the board of directors. The discussion thatfollowed was primarily between Mary Baker, Elkus, andDr. Andrus.Dr. Andrus told the group that the Foundation waswilling to meet with them individually or together to dis-cuss their employment contracts. In fact he wanted toreview the contracts at that time, with those who werepresent; however, he was adamant that the Foundationwould not recognize them, "as a formal bargaininggroup, which is a union." Apparently a substantial por-tion of the meeting went back and forth between MaryBaker asking to be recognized as a collective-bargainingunit and Dr. Andrus' refusal.The group of mid-level practitioners then began to dis-cuss among themselves whether they should, at thispoint, discuss the contract and issues generated by thecontract. Finally they agreed to review the contract,which consisted of going over the amendments they hadpreviously given Linda Goldsmith. A few specific termswere agreed upon. The main thrust of the discussion re-mained recognition for the group for the purpose of col-lective bargaining. Dr. Andrus again explained his oppo-sition to that view. He had wanted a meeting which wassociable and where everyone acted in good faith, in aneffort to resolve the difference. The meeting ended andthe problems remained unresolved.7. Dr. Jerome Lacknera. Initial employment with the FoundationAs the director of health for the State of California,Dr. Lackner, met with Dr. Andrus and members of thefamily nurse practitioners program. They were seekinghis assistance in promoting legislation that would facili-tate the utilization of the nurse practitioner and to im-prove their remuneration. Apparently, from this initialencounter, they felt they shared a common philosophy ofthe need for the family nurse practitioner program andthe need to assist the medically underserved.In his capacity as the director of health, Dr. Lacknerhad decertified state hospitals for their failure to meetthe same standards required of private hospitals. Thisaction jeopardized $1-1/2 million of monthly Feaeralfunds and resulted in his discharge by Governor Brown.After leaving state government, Dr. Lackner contactedDr. Andrus in an effort to obtain a teaching position onthe faculty of the University of California of Medicine inDavis, California.Dr. Andrus explained that the income of faculty mem-bers was rather low and therefore asked him if he wouldbe interested in working for the Foundation. In mid-June1978, Dr. Lackner began working for Respondent as theinterim medical director at their new Colfax facility untilthe permanent medical director, Dr. Henry Holmes, ar-rived in mid-September. In addition to starting up thenew Colfax facility, Dr. Lackner was asked to assist inthe preparation of a grant proposal for what eventuallybecame the River City Family Medical Group. Thegrant proposal named Dr. Lackner as the anticipatedmedical director of the River City facility. The grantproposal was accepted by the administration on aging,HEW. The River City clinic was scheduled to open inJanuary 1979.In the interim period, Dr. Andrus requested Dr.Lackner to work at the Placerville facility in an effort todetermine why it had failed to increase its productivityand income. Prior to this departure for Placerville, Dr.Andrus conferred with Dr. Lackner and informed himthat he wanted to know what were the problems in Pla-cerville. Although Dr. Andrus did not specifically statethat he wanted to fire Dr. Lehrman, the then currentmedical director of Placerville, he described Dr. Lehr-man as "arrogant, lazy, nonproductive, and a nonteamplaying troublemaker." Dr. Andrus wanted to document102 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESthat the problems of low productivity and low profitswere directly related to Dr. Lehrman's bad influence.Initially, Dr. Lackner spent his time observing thefunctions of the Placerville clinic, then he began to seepatients and became more of an active clinician than amanagement investigator. Eventually, he reported backto Dr. Andrus and Gerry O'Brien that he felt that Dr.Lehrman was a fine physician, a good clinician, and teamleader. Low productivity was not his fault. The problemwas with very bad management at the site. Since thefamily nurse practitioners were dissatisfied, he recom-mended that someone else should perform an in-depth in-terview of each Placerville provider in order to verifyDr. Lackner's findings. He further suggested that Dr.Lehrman should be given greater authority over the op-erations of Placerville and that the authority be clearlydefined between the physician and the business manager.He also recommended that additional FNPs be hired.Dr. Bill Burr, vice president of the Foundation, made asite inspection and agreed with Dr. Lackner's findings.In December 1978, Dr. Lackner began to work fulltime on the preparation for opening of the River Citymedical facility. He interviewed and hired Mary Baker, anurse practitioner; Kathy Mead, a registered nurse;Peggy Davis, a social worker; and Rosalind Weddle, areceptionist.Dr. Andrus testified that ir.itially he was very happywith Dr. Lackner's philosophy and work. The interimassignments to Colfax and Placerville were handled tohis satisfaction. However, their relationship slowly beganto deteriorate under stress. Dr. Andrus became less en-chanted with what Dr. Lackner was doing and increas-ingly more disturbed with what he was saying. FinallyDr. Andrus became convinced that Dr. Lackner was atalker and not a doer. Dr. Andrus was upset because hefound Dr. Lackner was uncooperative, disorganized, apoor producer, hypercritical, disruptive, and more of adestroyer than a builder.Near the end of 1978, Linda Weber Goldsmith urgedDr. Andrus to name Dr. Lackner the medical directorfor the entire Foundation. Dr. Andrus readily admittedhe was somewhat personally sensitive to such a sugges-tion since he had created the Foundation. In addition, bythis time, he was less impressed with Dr. Lackner's ad-ministrative abilities. Ultimately, the idea was rejectedand Dr. Lackner indicated he was not interested in anadministrative position, after having such a position withthe State of California for 3 years.b. Management conference with River CityThe River City Medical Group opened its doors forpatients in January 1979. Apparently after a few weeksboth Dr. Lackner and members of central managementfelt it was advisable for them to meet and confer on theproblems facing the new facility.Dr. Lackner called Mary Duel and requested a meet-ing with management. The meeting was set for March 28and was attended by Linda Weber Goldsmith, Dr.Andrus, Gerry O'Brien, and Dr. Lackner. Voelm did notattend, but occasionally walked in and out of the meetingarea. The main topic dealt with billing, productivity,medical charges, and matters that affect these subjects.The initial reason management sought this meetingwas that they had been told Dr. Lackner was not billing.Dr. I.ackner did feel there were occasions that a patientshould not be billed. In other cases he would not bill anew patient on his first visit, since he was convinced theindividual would not return. He viewed the first visit asan opportunity for the patient to inspect the doctor anddetermine if they would be happy with River City. Ifthey were charged on the first visit, when they receivedlittle or no assistance, then they would not return. There-fore Dr. Lackner would often not charge on the firstvisit and then charge a higher than usual amount on thesubsequent visit. Dr. Andrus disagreed with this ap-proach. He wanted to charge for each visit for the serv-ices rendered.It was Dr. Andrus' contention that if Dr. Lackner pro-vided a service, then he should bill a legitimate chargefor his efforts. If there was some problem with properbilling, then the River City staff should seek advice fromthe management team at the central office. Dr. Lacknersuggested that since he was a member of the Union ofAmerican Physicians (UAPD), that the Foundationcould utilize their office management expertise. This ideawas totally rejected, and Dr. Lackner was reminded thatthe central office already had experienced individualsand therefore it was not necessary to look elsewhere toimprove the financial status of the River City facility.Again Dr. Andrus complained in his testimony that Dr.Lackner monopolized the meeting, with endless explana-tions as to why he could not charge a full fee, nor in-crease the patient load, due to the complicated nature ofhis elderly patients and the limited space at River City.Everyone agreed that the River City floor space wasgrossly inadequate. However, Dr. Andrus testified thatbased on his experience it was possible for one physician,with one examining room, to handle 20 to 30 patients aday and provide good medical care. He agreed that theideal office should have three to four examining rooms.At this time, both Dr. Lackner and Mary Baker togetherwere only seeing a total of approximately 10 patients perday. As a result of this low patient count, the River Cityclinic was unable to improve its financial condition. Dr.Andrus also encouraged Dr. Lackner to better utilize hisstaff by allowing the RN, family nurse practitioner, andsocial worker to handle more work, thus freeing thedoctor to handle those areas which could only be han-dled by a physician.Dr. Lackner raised several topics that he felt account-ed for some of the problems that confronted the RiverCity facility. He provided a detailed analysis of the spaceproblem. The office was extremely small and thus inter-fered with the smooth flow of patients. Time was lostwhile the doctor stood outside the examining room whilethe patient disrobed. Due to the elderly nature of his pa-tients he felt they required a greater degree of privacythan other patients. The limited space also preventedboth Mary Baker and Dr. Lackner from working to theirfullest capacity since they were in each other's way. Thefact he dealt with the aging population also decreasedthe expected productivity. These individuals are not onlyslower but they have more problems than a younger103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpopulation. Often his patients were economically disad-vantaged, blind, nonbilingual, mentally ill, and drug ad-dicted. These patients demand more time of the physi-cian who is treating them.Apparently the meeting resolved very few if any ofthe problems facing the River City facility. It did revealthat Dr. Andrus' and Dr. Lackner's approach to billing,office management, house calls, and in general the ap-proach to the business aspects of the practice of medicinewere very different.c. Placerville executive meetingIn February 1979, for the first time the various medi-cal directors from each clinic were called to meet withthe executive committee. The purpose of the gatheringwas to search for new methods of improving the com-munication between the administration and the varioussites. Both Dr. Lehrman and Dr. Lackner suggested thatthere was a need to involve all workers in the executivecommittee meeting. The committee accepted their ideato rotate the executive committee meetings to the var-ious sites and open them to all employees from janitorthrough physicians. It was felt an open meeting wouldgive the employees the feeling that they had a part in theactual functioning of the Foundation. The idea was ac-cepted by the executive committee, with the understand-ing that occasionally their meetings would be closedwhen dealing with confidential matters. The first openmeeting was scheduled for March 20, 1979, at the SierraClinic in Placerville, California. There were actually twomeetings held on May 20 that preceded the scheduledmeeting.With the exception of Randy Reed, all of the mid-levelpractitioners met for a dinner meeting. The discussionthat ensued quickly revealed that they had a common in-terest and cause. The draft contracts which they had re-ceived from Goldsmith were nearly all the same. Theidea began to germinate at this dinner that it may be intheir best interest to deal with the Foundation as onegroup as opposed to individuals. It was decided thatPaula Bertram would speak on their behalf at the execu-tive meeting. They wished to be recognized as a group,with common interest, for the purpose of bargaining acontract. They proceeded to the meeting, compelled bytheir curiosity as to what would happen at the first openmeeting and a desire to learn what had happened to theircontracts.Meanwhile, Dr. Andrus, Elkus, Goldsmith, and Nordalso had a strategy gathering which preceded the openexecutive meeting. It was then that Goldsmith heard forthe first time that the mid-level practitioners would notreceive a contract. Elkus suggested that in lieu of a con-tract they should receive a letter of intent to hire and anemployment letter. In addition, an employee handbookwould be developed, which would incorporate commonconditions of employment and thus eliminate the needfor an actual contract.The meeting was chaired by Dr. Andrus and Elkus. Itwas attended by over 35 people. A number of itemswere on the agenda, in addition to the mid-level practi-tioners' contracts.A chart was presented, which outlined the division ofauthority and responsibility between Linda Weber Gold-smith and Greta Nord. Dr. Lackner attacked the chart asunworkable. He wanted control consistent with responsi-bility and suggested a serial rather than a parallel graphwould be better suited for that task. The chart allowedfor an overlap of responsibility between Nord and Gold-smith. He urged that the convoluted organizational chartwould lead to further confusion, since it was impossibleto determine who should be called for assistance, Nordor Goldsmith. He suggested that one or the other shouldbe in charge. The problem in the past was that Dr.Lackner never knew who he was to deal with at thecentral office and the proposed chart further confusedthe situation. Nord felt Dr. Lackner's comments were in-tended as a direct attack on her.Dr. Andrus cited Dr. Lackner's reaction to the chartas a perfect example of how Lackner functioned at meet-ings. He monopolized the time and addressed himself toevery issue. Dr. Andrus felt the chart was of relativelylittle importance to their meeting and yet Dr. Lacknermanaged to stir a great deal of dissention and problemsover it.The major topic of the evening dealt with a multifa-ceted problem raised by the midwifery in the Placervillearea. The obstetricians and the pediatricians in this areawere categorically opposed to home births. The statedposition of the Foundation, prior to the arrival of Dr.Lehrman, was that of an open-door policy. They wouldaccept, for prenatal care, patients who wished to havetheir children delivered in their homes. Dr. Lehrmanagreed in principle, that a family should have the right tohave alternate birthing experiences in their own homes.The crisis arose due to the fact that there were no ade-quately trained nurses in the area to act as midwives.The one nurse who handled such births was not trainedin obstetrics. As a result a number of tragedies occurred.When complications arose she would send them to anemergency room with instructions not to admit that shehad anything to do with the unsuccessful delivery. Aftera few unfortunate mishaps and tragedies, it became obvi-ous that the physicians were unable to obtain supportfrom the consulting staffs of the hospital, since they wereopposed to the home-birthing experience. Dr. Lehrmanexplained that in the vast majority of cases a family phy-sician can provide the necessary medical care for a deliv-ery. However, there are a percentage of cases where thecomplications demand expertise beyond the training of afamily physician. Therefore, he felt it was wrong for theFoundation to give women the impression that if any-thing went wrong the Sierra clinic doctors would bethere at the hospitals to assist them, when this was atotal misrepresentation of the facts. Under those circum-stances, at the very most, the Foundation doctor couldonly act as an agent in an effort to locate a specialist toundo whatever harm had occurred. The physicians of ElDorado County had personally criticized Dr. Lehrmanand his colleagues for their involvement in home birth-ing.The conflict of opinion concerning home deliveries be-tween Dr. Andrus and Dr. Lehrman predated the March104 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICES20 meeting. Soon after his arrival at Placerville, Dr.Lehrman had expressed the opinion that they shouldwithdraw from providing prenatal care for women inter-ested in home deliveries. His fellow clinicians, includingDr. Hertz and the FNPs, were less adamant and believedthey could provide some service to these women. Whenhe discussed the issue with Dr. Andrus, the latter feltvery strongly that the Foundation should maintain anopen-door policy. As a precaution, disclaimer letterswere signed by the patients, which outlined that theFoundation staff would not be with them during theirhome delivery and if any complications arose they wouldnot be responsible. Throughout 1978 Dr. Hertz foundhimself involved in several stressful situations. Fortunate-ly, there were no deaths but many sick babies. The FNPsbecame convinced that they were providing a disservice,as they became more familiar with the practice of obstet-rics. Finally, everyone at the Sierra Clinic agreed thatthey should not provide the prenatal care unless themothers were willing to have the deliveries in the hospi-tals. Dr. Lehrman informed their OB patients, the headsof the departments of OB-GYN and Pediatrics at thehospital, and Dr. Andrus of the new policy. For a monthDr. Andrus did not respond to the letter. Then a news-paper reporter, who was writing an article concerninghome births, questioned Dr. Andrus regarding Placer-ville's new policy. Although Dr. Lehrman was then themedical director of the Sierra clinic, Dr. Andrus notonly criticized the change but told him he lacked the au-thority to make such decisions. As a result of this con-frontation, the midwifery issue was added to the agenda.Dr. Lackner lent his support to Dr. Lehrman's posi-tion. He felt that politics or economics should not enterinto the issue. That this was strictly an issue of good pa-tient care, a clinical judgment. He challenged the right ofanyone, including the Foundation management, to inter-fere with the right of a physician to decide whom hewill treat.Dr. Andrus testified that although he may not haveagreed with Dr. Lehrman's conclusions, he certainlycould accept his method of debate and the presentationof his views. In contrast he saw Dr. Lackner's presenta-tion as a performance, an attempt to take over the meet-ing. Once again he perceived Dr. Lackner's statements asdeliberately divisive. He considered them a vitriolicattack on him personally, as well as the Foundation. Onseveral occasions Dr. Andrus described Dr. Lackner'sapproach to his patients as "God like." Dr. Andrus feltthat a doctor was there to advise and assist, even whenthe patient failed to heed that advice. Whereas, Dr.Lackner would refuse to care for a patient who hadfailed to follow his orders to give up alcohol, drugs, orexcessive medications.Ultimately the executive committee supported Dr.Lehrman, since it concluded his assessment was in keep-ing with the best interests of the Foundation, from amedical and legal standpoint. Dr. Lehrman's analysis ofwhy he received the support of Dr. Andrus was a bitmore cynical. It was his belief that Dr. Andrus alteredhis opinion only after the group explored the dangers ofmalpractice. Elkus had voiced the opinion that he wasvery doubtful that their malpractice insurance coveredproblems that arose from home birthing.The meeting had started at 7:30 p.m. and it was 11p.m. when the group completed the discussion of mid-wvifery. All agreed that the topic had been discussed adnauseum. Dr. Andrus testified that since the meeting hadlasted such a long time he started to close the meeting,without discussing the mid-level practitioners' contracts,which was the last item on the agenda. This oversightwas an inadvertent result of his desire to close a meetingthat had lasted too long and not an attempt to avoid theissue of contracts. As the meeting began to adjourn,Paula Bertram called their attention to the last item onthe agenda. She explained that they attended the meetingto learn the status of their contracts. Either Dr. Andrusor Elkus responded that the Foundation was withdraw-ing the proposed contracts. In place of the contracts,each employee would receive an employee handbook ormanual which would cover the same areas previously in-corporated in the proposed contracts, along with an em-ployment letter that contained the individual's salary andbenefits. Bertram pressed that they wished to negotiatewith the Foundation as a group, not only subjects deal-ing directly with their economic benefits, but also in thearea of quality care for their patients. Dr. Andrus an-nounced he reserved the right to negotiate with any oneindividually, but he refused to recognize them as agroup. Goldsmith expressed her shock and displeasurewith the withdrawal of the contracts since she had beengiven the task of presenting them to the FNPs. Now shefelt whatever credibility she may have had with thegroup was destroyed.d. The Auburn executive meetingThe next executive meeting was held on April 17,1979, in conjunction with an open house at the Auburnfacility. Prior to the meeting several mid-level practition-ers gathered together to sign a "show interest petition,"in order to be recognized for the purposes of collectivebargaining. At that time Linda and Randy Reed, PaulaBertram, Bonnie Bowman, and Mary Baker signed. Su-zanne Wooten signed the following day.After the social portion of the meeting was concluded,the executive meeting began. A wide range of subjectswere discussed. Voelm testified that Dr. Lackner heldthe floor for a long time and voiced very strong criticismof the Foundation management. The first topic dealtwith the problems caused by Gerry O'Brien's resigna-tion. He had been involved with the various bank ac-counts utilized by Respondent. Dr. Lackner questionedeach bank account and the reason for having such alarge number.Dr. Andrus announced to the audience that the Foun-dation was interested in expanding the Colfax andAuburn base groups to include the health maintenanceorganization for the foothilis of the Sierras. Dr. Lackneropposed the concept of the HMO, because they were notin the best interest of quality care for the patients andthey were not in the best interest of cost containment.Dr. Lackner said he was unhappy to hear of possible ex-pansion at a time when the Foundation had announced105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral financial problems and an inability to get thepresent projects off the ground.In general the Foundation explained there was a grow-ing financial crisis at the Placerville site, since they wererapidly reaching the day when they would no longer re-ceive financial support from the Robert Wood Johnsonfund and they still were unable to be self sufficient. As aresult, management had previously instituted whatbecame known as the "speed-up." The family nurse prac-titioners were informed that they would increase thenumber of patients seen in the course of a day in orderto generate more dollars. A long discussion ensued withmanagement. Both Bertram and Bowman argued that byincreasing the number of patients they would not be ableto perform the tasks expected of a nurse practitioner,such as educating patients, consultation with the physi-cians, and the maintenance of a good health care pro-gram for their patients. Dr. Lackner agreed with theFNPs.Dr. Lackner found it difficult to believe that the Pla-cerville clinic was not a financial success. It was finan-cially well-endowed from the beginning; it received freerent and was subsidized by the Federal government withCETA workers. In contrast he knew many physicianswho were forced to borrow money to start their prac-tice, pay high rent, and yet they made a very goodprofit. Dr. Lackner then voiced the opinion that it wasjust as easy to blame the Foundation management as itwas to blame the Placerville staff for its financial failures.In fact, none of the facilities were financially successfuland the one thing they all had in common was the Foun-dation's central management. Therefore, he suggestedthat outside management consultants should be retained.Dr. Lackner testified, "I was told that was totally out oforder. The Foundation has all of the management exper-tise that it needs to handle this situation. I sensed someunhappy vibrations coming in my directions."Voelm's recollection of this portion of Dr. Lackner'scomments was more caustic. According to Voelm, Dr.Lackner stated that the problems at Placerville were anexample of administrative malpractice. That based on theFoundation's past performance, its management was notcapable of performing a proper evaluation of itself andtherefore needed the assistance of outside consultants.Dr. Andrus said that Dr. Lackner was correct if hesensed bad feelings from management at this meeting.The final decision to terminate Dr. Lackner was partiallybased on his conduct at the April 17 meeting. Dr.Andrus testified:I saw Dr. Lackner's role as a destructive role ratherthan a constructive role, hypocritical, destructiverole, that he was divisive, that he tended to criticizeand then dominate meetings as if they were somesort of a platform. He was personal in his attacks. Ilooked at him as a very negative force in trying toget something positive done.On the return trip to Sacramento, Elkus said in refer-ence to Dr. Lackner, "That pompous ass. Why do youput up with him?" Dr. Andrus, Voelm, and Elkus all dis-cussed the fact that Dr. Lackner had dominated themeeting and Voelm decided to time Dr. Lackner at thenext meeting.e. May 1, 1979At Dr. Andrus' invitation, Dr. Lackner joined him forsupper at Nicole's Restaurant on May 1, 1979. Thedinner and the meeting lasted I hour and 15 minutes. Dr.Lackner looked forward to the dinner since he had pre-viously suggested that the two men should meet moreoften to discuss and explore what was good and bad inthe River City operations. This dinner provided himwith the opportunity to suggest methods of improvingthe Foundation. When Dr. Andrus specifically asked ifhe had any problems working with him, Dr. Lackner re-sponded that his only problem was the fact that Dr.Andrus was too busy to function as the chief director. Infact, he renewed his previous recommendation for Dr.Andrus to take a more active role as the spiritual clinicaldirector of the entire Foundation. In an effort to provideDr. Andrus with greater insight into the daily problemsand operations of the various clinics, Dr. Lackner en-couraged him to clothe himself in a white coat and withhis stethoscope in hand, stand next to the clinicians asthey performed their daily tasks. In this manner hewould avoid many personnel problems and would notonly gain the insight and perspective of the employees,but would be accepted as a colleague. As in the past Dr.Andrus agreed with the suggestion that he should take amore active role as the director. Unfortunately, his ex-tremely active schedule did not always permit such ac-tivity. In the alternative, Dr. Lackner asserted that, ifDr. Andrus could not find the time, then he should defi-nitely appoint someone who could function as a veryactive medical director.As a refugee from 3 years of administrative work asthe director of health for the State of California, Dr.Lackner testified that he was not interested in the posi-tion of director of the Foundation. He recommended Dr.Mondonaro, whom he had brought into state govern-ment as the head of the division of substance abuse.From his observation, he concluded that she saved a fail-ing department. In his opinion she was not only a goodphysician, but possessed exceptionally fine administrativeand budgeting skills.4Near the end of the conversation Dr. Andrus ex-pressed his concern over what he perceived was Dr.Lackner's destructive attitude. The latter's derogatorycomments seemed to set him against the Foundation. Al-though he was always talking about bringing River Cityin the black within 3 months, he simply did not produce.When he attended meetings he seemed to utilize them asa platform, to continue his verbal assault on the Founda-tion. As an example Dr. Andrus said he was told thatDr. Lackner had called him a communist. Dr. Lacknertestified that he was totally flabbergasted by this com-ment, since Dr. Andrus' political, social, and economicphilosophy and life style were totally anything but thatof a communist. He responded, "Absolutely not, Hughes.I Dr. Mondonaro was interviewed by Dr. Andrus and Gerry O'Brien.but was not offered the position of director of the Foundation.106 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESYou, a communist? It is like calling J. Edgar Hoover acommunist." Then he recalled that during the mostrecent reorganization of the top management, that Nordand Goldsmith made a visit to the River City clinic forthe purpose of redelineating the roles of these twowomen. The air was full of tension between two compet-ing managers. As the two managers were explaining thechanges of the Foundation and the new managementstyles, Dr. Lackner commented that they were trying todecentralize management and then said, "Hughes has themanagement style of an aging geriatric Stalinist." Whenhe observed their blank expressions, he realized that themetaphor was outside of their vernacular. He thenadded, "You know, communist." He was referring to amanagement style in which there is a superficial diffusionof responsibility and delegation of responsibility, when inreality there is only a structural diffusion. Functionally,it is a very hierarchial strong one person leadership. Inreality the power remains central, and only the responsi-bility for what goes wrong is actually delegated. Afterhe made these comments he realized he had made a fauxpas. Neither of the managers were familiar with the ter-minology. Although he felt Dr. Andrus managed in thisstyle, Dr. Lackner did not believe that the commentraised the inference that Dr. Andrus' philosophy of lifewas that of a communist.As they left the restaurant, Dr. Andrus turned to Dr.Lackner and said, "Jerome, I beg you. Will you pleaselook at yourself? Please examine yourself and see whatyou are doing as a negative destructive force." Theyparted with Dr. Lackner being warned that if he did notlike the way the Foundation was administered he shouldgo elsewhere or start his own clinic. It was simply notcompatible for him to remain at the Foundation underthe present circumstances.f. Dinner meeting with Dr. MondonaroWhen Dr. Lackner served as the director of health forthe State of California, he hired Dr. Mondonaro to headthe department's division of substance abuse. Theybecame good friends. On several occasions she expresseda desire to leave state government and enter privatepractice. Since she lacked practical experience andknowledge needed to open an office, she told Dr.Lackner she would like to meet the members of his staff.In order to accommmodate her request, Dr. Lackner ar-ranged for what he thought would be an informal dinnerat the Alhambra Restaurant on May 24, 1979. The pur-pose of the dinner was not to start a new practice withDr. Mondonaro, although at times Dr. Lackner freelyadmitted he felt like leaving River City. The members ofhis staff and their spouses were invited by Dr. Lackner.In attendance was Dr. Lackner, Mary Baker, PeggyDavis, and Kathy and Mike Mead, her husband. Dr.Mondonaro arrived with friends, social workers AndreaSally Child and the latter's husband.The party sat at a long table with the doctors sitting atopposite ends of the table. Dr. Lackner sat oppositeMike Mead, who spent the evening describing to Dr.Lackner his interest in real estate, apartments, invest-ments, and inflation. Later Dr. Lackner complained thathe was Mike Mead's captive audience on a subject thatdid not interest him. As a result of Mead's continuousbanter and due to the location of the two doctors, Dr.Lackner was unable to converse with Dr. Mondonaroand could only occasionally hear her questions and com-ments, concerning the economics of private practice.What type of investment was required to start a practice?How many nurses, secretaries, and receptionists wereneeded? What were the salaries of such individuals?Both Kathy Mead and Mary Baker were very sur-prised that the dinner was not simply a casual friendlydinner. Dr. Mondonaro actually had a written agendaand proceeded to question them at length. Both agreedthat while they were in the restaurant Dr. Lackner saidvery little, which according to Mary Baker was very un-usual. Nor could they recall either of the doctors discuss-ing the possibility of taking River City patients withthem. Although Dr. Mondonaro raised the possibility ofa joint medical practice, Dr. Lackner did not addresshimself to that subject while in the restaurant.Mary Baker was seated next to Dr. Mondonaro, whostated she wanted to enter private practice by July. Shequestioned each member of the River City staff, exceptDr. Lackner, as to their salaries and their willingness towork for her. Each staff member, including PeggyDavis, quoted their salaries and showed some interest inthe potential openings.As the group left the restaurant, the conversation con-tinued on the sidewalk. Dr. Lackner mentioned that hedid not know any physicians in private practice whowere not doing well. The key to success was good man-agement. Therefore the first thing Dr. Mondonaroshould do is retain the services of a good consultant.With the group standing around them, Dr. Mondonaroasked Lackner if he were still happy where he wasworking and would he like to join her in a new practice.He responded, "I don't think I can right now." Appar-ently the two doctors had an ongoing "fantasy" of someday being involved together in a professional venture.However, on May 24, 1979, Dr. Lackner stated he hadno intention of leaving River City. Although it was ap-pealing to think of working with Dr. Mondonaro, he feltit was totally impractical. Her expertise was in pediatricsand his was in the care of adolescence to the elderly. Asa result their practices were not compatible. They couldnot cover for each other on weekends or in the evening.In addition she wanted a practice that would allow herto see patients 20 to 30 hours a week, and devote the bal-ance of her time to research and writing. In contrast hewished to devote the major portion of his time to patientcare. Thus her work habits would present an undueburden on her associate. In addition Dr. Lackner felt aresponsibility to the social worker, Peggy Davis. If hewent into private practice he simply could not afford topay her.Mary Baker was very disturbed by the dinner, sinceshe was under the impression that the affair was strictlysocial. She felt that Dr. Mondonaro had taken unfair ad-vantage of the circumstances. Dr. Lackner assured herhe too felt the tone of the meeting was intended to bemore casual. They both agreed that Dr. Mondonaro wasnaive as to the demands of the private practice of medi-107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcine. Baker felt it was totally impractical and unrealisticto feel you could maintain a practice on a part-time basis.Subsequently, after he was terminated by the Founda-tion, Dr. Lackner did begin his own private practice. Dr.Mondonaro did not join him. In fact she did not leaveher position with the State of California.On June 12, 1979, Peggy Davis informed Greg Voelmthat she had attended a dinner meeting with the RiverCity staff, where Dr. Mondonaro and Dr. Lackner dis-cussed the opening of a new medical practice in down-town Sacramento. On the same day Voelm reiteratedDavis' comments to Dr. Andrus and Elkus. Since theywere about to begin the board meeting where they werediscussing the employee unionizational efforts, they didnot have time to discuss the May 24 meeting in depth.Dr. Andrus was very upset. He recalled that Voelm hadtold him the two doctors spoke to the staff of their plansto take over the River City Family Medical Group.g. NLRB represenlative hearingThe MLPs filed their petition for certification on May21, 1979, with Mary Baker as their representative. Thehearing was held in Sacramento, California, on June 15,1979, with Mary Baker, Bonnie Bowman, Paula MillsBertram, Dr. Lackner, and Greg Voelm in attendance.Dr. Lackner first learned of the June 15 hearing, sometime after the executive meeting in Auburn, April 17,1979. During the intervening period, he overheard a"running commentary" of the events leading to the orga-nizational efforts of the MLPs. Of course, the River Cityoffice was extremely small and it would have been diffi-cult to avoid hearing the conversations of others.Although Dr. Lackner is also an attorney, he deniesthat he ever gave any employee legal advice. He hadpreviously provided Mary Baker with the name of an at-torney, Ted Costa, whom he felt would be able to fur-nish her with a list of labor law experts in the area.On June 14, 1979, Baker invited Dr. Lackner to joinher, along with Bertram and Wooten, for dinner at Ep-paminondas. He arrived late and everyone had finisheddinner. They were discussing the hearing which was setfor the following day and reviewing the events that hadtranspired. Since he had never attended a representativehearing he was unable to advise them if they neededlegal assistance. In general his advice was limited to,"Just be calm, be relaxed, have in your own mind thehistory, so you can give a clear consistent picture fromyour own perspective and everything will be all right."Dr. Lackner was neither subpoenaed nor requested byanyone in any manner to be present at the June 15 hear-ing. In fact, no one was even aware that he would attendthe hearing. Dr. Lackner explained that his motivation toappear grew out of several factors. During his tenure ingovernment he acquired the habit of attending hearings.In this particular case since he had a personal involve-ment, knew all the parties, and believed the issues wereinteresting and vital, he decided to attend as an observer.The Foundation was represented by Wesley J. Fastiff.When Fastiff called Dr. Lackner as a witness, the latterwas surprised. They had never met, nor conferred witheach other. After Fastiff completed his direct examina-tion, Dr. Lackner approached Baker and informed herthat he was surprised that they called him as a witness.Mary Baker recalled Dr. Lackner for additional ques-tions.Later, during the present trial, Dr. Lackner expressedthe belief that he was fired because Fastiff had calledhim as a witness without first asking what were his opin-ions. He was convinced that his answers, given underoath, made the Foundation very unhappy and resulted inhis discharge.After reviewing over 700 pages of Dr. Lackner's testi-mony, it is obvious that Dr. Lackner is not only very lo-quacious, but he also has an excellent command of thelanguage. As a result, his June 15 testimony was boggeddown with lengthy semantic distinctions. Apparently, hemade a sincere effort to provide exacting testimony,which unfortunately resulted in friction with Respond-ent's attorney. In answering questions concerning the dis-tinction between "consulting" and "talking" with pa-tients, Dr. Lackner stated: "That is correct. Everybodyin the office talks with patients." The Foundation's attor-ney then responded, "Just try to answer the questionsand don't be a wise guy." Finally Dr. Lackner com-plained, "I am astonished. I have never been shouted atby an attorney from this distance." Later in reference toDr. Lackner's explanation of the role of each employeeat River City facility, Fastiff categorized the doctor's re-sponse as, "it's a lot of baloney." As the hearing pro-gressed they continued to spar:Fastiff: Does the social worker make joint visitswith the family nurse practitioners?Dr. Lackner: I think on one occasion I askedthem both for purposes of their own edification totalk to a patient, but that only-Fastiff: (interrupting) The answer is "Yes"?Dr. Lackner: Well, in a limited sense.Fastiff: Is the answer "Yes?" Don't give me thatbullshit.Dr. Lackner: Yes.Fastiff: Is your answer "Yes?"Dr. Lackner: Yes, it was.Fastiff: Now, spit forth.Dr. Lackner's testimony was limited to describing thefunctions of various employees throughout the Founda-tion's clinics, with emphasis on River City. He did notmake one critical or disparaging remark concerning theFoundation, Dr. Andrus, or any other member of man-agement.Greg Voelm was also present and testified. Later thatevening he called Dr. Andrus and explained what hadoccurred and who had attended the hearing. Since hehad never attended a representative hearing, he wasunable to fully comprehend what he had observed. Ingeneral he described the hearing as long, Dr. Lackner'stestimony as inconclusive and at time humorous, and theexchange between Dr. Lackner and Fastiff as acrimoni-ous. On the following Monday, June 18, 1979, he repeat-ed his observations to Linda Goldsmith, Mary Duel,Ruth Gomez, Dr. Hank Holmes of Auburn, and GretaNord. Regarding this conversation Goldsmith testifiedthat she walked into Greg Voelm's office and asked him108 FOUNDATION FOR COMPRFHENSIVE HEAl TH SERVICESwhat salary figure she should place in Dr. Lackner'scontract and he replied that they were not going to mailit out, that Jerome, "had testified in favor of the nursepractitioners. 5Voelm denied that he had ever stated that Dr.Lackner testified in favor of the nurse practitioners. Infact he felt the doctor's testimony was inconclusive.Dr. Andrus' main recollection of his conversation withVoelm was that the hearing was both confusing and hu-morous. Apparently there was some humor in the factthat Dr. Lackner had not anticipated that he would becalled as a witness. Dr. Andrus recalled the questionsand answers were lengthy and confusing which alsoadded to the humor. No one told him that Dr. Lackner'stestimony was pronurse practitioners. The effect of Dr.Lackner's testimony was to delay his departure. Dr.Andrus insisted that it did not play any part in the deci-sion to terminate. In fact, Dr. Lackner was not fired atthat time because Respondent was concerned that suchaction might be misconstrued as retribution for hishaving testified.h. .Managemtent meeting idth Dr. Luckner, at Sambo'sRestaurant June 19. 1979Dr. Andrus' major concern with Dr. Lackner was notonly his low productivity, but also his attitude, conten-tiousness toward central management, and the vitriolicpersonality attacks on those with whom he disagreed.Dr. Andrus wished to have one more conversation withhim, in an effort to convince him to be more construc-tive and assist in the success of the River City clinic. Itwas imperative that productivity be increased in order toinsure that the whole operation be viable and economi-cally sound. If he could convince Dr. Lackner to con-tribute to the increase of productivity, then Dr. Andruscontended he was willing to retain Dr. Lackner.Both Dr. Andrus and Voelm recalled that their meet-ing was originally arranged on June 12 for June 14, 1979.At Dr. Lackner's request the meeting was reset for Tues-day, June 19, 1979. Dr. Lackner denies that the meetingwas ever set for June 14. It was his recollection thatVoelm called him Monday, June 18 and requested ameeting. Since he canceled his patients on the previousFriday, June 15, in order to attend the representativehearing, his schedule for the coming week was verycrowded. Therefore he suggested that if the subjectmatter were not urgent that they meet the followingweek. Voelm assured him that the meeting was impor-tant and that Dr. Andrus wished to confer with him.Since Dr. Lackner lived in Davis, California, and Dr.Andrus was scheduled to teach a class there, it wasagreed that they would meet for a breakfast meeting atSambo's Restaurant.It was Dr. Andrus' experience that whenever he at-tended a meeting with Dr. Lackner, that the latter wouldmonopolize the conversation or agenda. At the May 15executive committee meeting Voelm timed Dr. Lackner,who spoke for 40 minutes during a meeting that lasted I5 rhe parties stipulated that Goldsmith's affidavit of December 14,1979, did not contain a reference to her conversation with Voelm, nordid she quote Voelm as having said that Dr. I.ackner tesified in favor ofthe nurse practitioners.hour and 30 minutes. On that occasion Dr. Lackner wasnot scheduled to speak. With this past experience inmind, Dr. Andrus was determined that he would domi-nate their meeting in a strong and forceful manner. Hereadily admitted that in an effort to dominate the conver-sation he used street language. It wsas his intention to em-phatically impress upon Dr. Lackner how he felt aboutDr. Lackner's attitude, low productivity, disorganization,late arrivals, and poor attendance. Dr. Andrus had alsoobserved that whenever anyone questioned or criticizedthe River City clinic or Dr. Lackner, he would alwaysmanage to provide a rationalization for the failures. Dr.Andrus concluded that this was simply a method he haddeveloped to cover his inadequacies, low productivityand poor performance.Dr. Lackner described Dr. Andrus as having a gravelook when they met. Voelm made only an occasionalremark as Dr. Andrus proceeded in a loud running,almost uninterrupted tirade. Whenever Dr. Lacknerwould try to respond to the various charges. Dr. Andruswould answer, in a heated manner, "off that bullshit,""sick rationalization!" Dr. Andrus said, "You are a poorproducer. You are lazy. You are a bad team leader. Youpromised us fiscal viability. You are ripping us off. Youare cheating us. You are shooting at us. You are criticalof us. You are an unusual combination of a nonproducingshooter. You are not going to rip us off anymore. We arenot going to pay you $45,000 to do this. You don't workwell with people." When Dr. Lackner asked with whomhe could not work, Dr. Andrus responded, "You can'twork with me." Peggy Davis was not mentioned.Then Dr. Andrus handed Dr. Lackner a two-pagedocument, which was titled, "River City Family MedicalGroup." The first page was a recapitulation of the first 5months of 1979. It revealed the number of patients andthe revenue produced by Dr. Lackner and Mary Baker,FNP. The second page was a productivity projection forJuly, August, and September 1979 for the River Cityclinic. The projections reached through the input andcalculations of Dr. Andrus, Nord, and Voelm. Thesecond page began: "Due to the temporary lack of officespace and the manifest inability of the River City medi-cal staff to meet initial productivity projections, the pro-jected income expectations have been revised ...." AsDr. Lackner received these documents he was "in-formed" this is what we expect, "You will achieve thesegoals or you are out."After the meeting Dr. Andrus directed Voelm to com-pose the following letter which was mailed on June 21,1979:Dear Dr. Lackner:This is a letter of warning regarding your poor per-formance to date and a demand for specific im-provements in the immediate future.This letter is to document the meetings we had onthe 28th of March, 1979 and the Ist of May, 1979and the verbal instructions I gave you on the 19thof June, 1979. As I told you on the latter date, ifyour performance does not improve and the pro-duction of your office does not increase to the rea-109 DECISIONS OF NATIONAI. LABOR REL.ATIONS BOARDsonable levels which I gave you in writing at thattime (and which I give you again as an attachmentto this letter), then your employment with theFoundation may be terminated.On March 28, we discussed the financial and pro-ductivity problems of your practice. You cited thelack of space and difficult time consuming patientsas reasons why your practice team was even thenlagging behind the projections you had accepted asreasonable. You were told that you should bill forall the services you provide and make the best useof your temporarily limited space by efficientscheduling. You were offered the help and adviceof Foundation Central Services, but you never didmake any specific requests for assistance. Whattechnical support Central Services did subsequentlyprovide had to be initiated by Management. Ouradvice often met with contention rather than sup-port.As I have told you, we have a highly qualified ad-ministrative staff in the Central Office. You havealso had available outside consulting from Dr. Wil-liam Wilson who will be returning for a follow-upvisit in three weeks. Because you have not properlyused the management help already made availableto you, I forbid you to hire additional outside "ex-perts" to review your practice and Foundation busi-ness. If you need management help, make a specificrequest.On the Ist of May 1979, we met in Sacramento. Itold you then that I was not satisfied with your per-formance as a practice leader, your productivity, oryour attitude. The examples I gave of your short-comings as a leader included your failure to orga-nize your practice effectively. Your productivitydeficit was obvious then as it is now. Your bad atti-tude I illustrated by repeating reliable reports thatyou had attacked Foundation Management and mepersonally in meeting with other employees-in-cluding the charge that you had called me a Com-munist. This you denied.On the 12th of June, 1979, I scheduled a meetingwith you to discuss the deficiencies in your per-formance. This meeting was held on the 19th ofJune, 1979 in Davis. At that time, I told you of thefollowing areas of poor performance by you and thepractice you head which must be corrected immedi-ately:1. Poor Productivity-You and your Nurse Practi-tioner, Mary Baker, averaged less than seven pa-tients each per day in May.2. Failure to Meet the Objectives of the Grant whichSubsidizes your Practice-You have not even begunto establish outreach sites in senior residence facili-ties, planned for the services of a clinical pharma-cist, or utilized the full professional competence ofyour staff social worker. This grant is a legal con-tract between the Foundation and the Federal Gov-ernment. Failure to meet its stipulations jeopardizesboth your practice and the Foundation's reputation.3. Irresponvible Financial Practices- You refuse tobill for extensive services you render, and you actu-ally turn away new patients at the same time youroffice is making less than half of the amount budg-eted. Your office staff is way behind in billing andyour documentation of services appears chaotic.4. Bad Time Management-You spend days awayfrom your office on business which does not relatedirectly to the success of your practice. You havebeen showing up in the morning regularly at 10:30a.m. or later. You cancel and reschedule patientswith unwarranted frequency and have failed to ar-range call coverage for yourself in the more than-eight months you have been working on thisproject.You must improve your performance now. I am at-taching both documentation of your previous pro-ductivity and the reasonable levels I will expect youto meet for the next three months. I am using pro-ductivity as one initial gauge of your performancebecause of its objectively quantifiable nature, but Iam requiring your improvement in all noted areas asa condition of your continued employment.Sincerely./s/ Len Hughes Andrus, M.D.PresidentDr. Lackner testified that prior to the June 19 meetinghe had never been told by anyone that his productivitywas lacking, nor had he seen any projected goals for hisproduction. He had seen a projected budget when RiverCity was in the planning stages. However, he felt theseprojections were mere educated "guesstimates over ex-penses, and income." Nor had he received any writtencommunications which he would interpret, "by anystretch of the imagination," as an adverse commentaryon his production or as a person, either as a professional,team member, or employee. In fact the only letter he re-ceived was a commendation letter, dated February 23,1979, which was voted unanimously by the Foundation'sboard of directors, at their last meeting. The recognitionwas "for his outstanding services to the Foundation instarting up both the Colfax and Sacramento practices."i. Silva CaseDr. Lackner received two independent telephone callsconcerning Mr. and Mrs. Silva. The one call was fromthe Foundation's social worker, Peggy Davis, and thesecond call was from a visiting nurse. He was informedthat the couple was very sick and desperately needed adoctor who was willing to come to their home. Since thecouple had such a multitude of medical problems thenurse did not know how to help them. When Dr.Lackner arrived at the Silva home, he found Mrs. Silvaon the floor where she had slept. She was unable tostand up and her husband was to weak to lift her. Thehouse was in a total state of squalor. He asked the coupleif they wanted him to help them and they said yes. Hisnext step was to seek the aid of Kitty Hughes of theLegal Services for the Elderly and Disabled. Hughes ac-l10 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICEScompanied him back to the Silva home where he in-structed her that it was her duty to represent the interestof the Silva's against everyone, including himself, if theirrights had been violated. Hughes' first action was againstthe landlord.Although the couple lived in squalor, they had beenreceiving assistance from various social welfare organiza-tions, visiting nurses and social workers. Dr. Lacknerconcluded that the assistance they were receiving was in-effectual due to a lack of leadership needed to coordinatethe various agencies. In an effort to achieve greater co-operation and to alleviate the Silvas' difficulties, Dr.Lackner had a meeting in his office in May. The meetingwas attended by Peggy Davis; Kitty Hughes; Teresa Ar-cienega, social worker at the Sacramento MedicalCenter; a supervisor of visiting nurses association; EmilyRowe, adult protective worker; and, the nurse who hadattended the Silvas.Dr. Lackner had the Silvas removed and placed in anursing home until their home could be cleaned. He tookphotographs of the filthy and unsanitary conditions.Teresa Arcienega was upset with Dr. Lackner and toldhim that he had removed the Silvas against their will,they had been perfectly content to live in their home theway it was and he was simply "running roughshod overtheir lives."Dr. Andrus first learned of the Silva case in June,from either Teresa Arcienega or Elaine Chaykin, afamily nurse practitioner at the Sacramento MedicalCenter. They complained of how Dr. Lackner had treat-ed them.As a result Dr. Andrus sent the following memo toDr. Lackner on July 2, 1979:Please give me a brief (no more than two pages)written report on your handling of the case regard-ing Mr. and Mrs. Silva.I am requesting this report because of complaint Ihave received from non-Foundation health care per-sonnel about your handling of the matter.We will discuss this case after I have received yourreport. I expect this report no later than July 11,1979.Dr. Lackner perceived the memo of July 2, 1979, asone of a series of harassing efforts by Dr. Andrus to doc-ument some fanciful reason to relieve him of his position.Since he was personally and emotionally involved in theSilva case, he felt it was imperative that someone whowas less emotional, should answer the letter on hisbehalf. For this purpose he retained Irwin Lyons, whowas also an attorney and a physician, to handle the cor-respondence. Dr. Lackner wanted the letter to simplystate that he would be happy to respond, if the Founda-tion would provide a list of complaints. UnfortunatelyLyons' letter was sent before Dr. Lackner learned of itscontent. It contained a brief statement that he had beenretained by Dr. Lackner, who was willing to complywith Dr. Andrus' request for information concerning theSilva case, as soon as Dr. Andrus provided a specific setof questions. The letter continued:It will facilitate matters if you will kindly make thereasons for your inquiry explicit.Meantime, Doctor Lackner has instructed me to tellyou that in his view he regards the difficultieswhich have arisen between him and you as beingfraught with legal ramifications. He wants me tomake it crystal clear to you that while he does notseek a fight, neither will he retreat from one shouldyou decide to commence one. He has further in-structed me to state to you that, if necessary, hewill resist any attempts on your part to discipline orterminate him on the basis of his refusal to respondto your unclear memo or on the basis of the allega-tions which have been made to and about him inyour letter of June 21, 1979. These statements arenot intended to constitute a threat; Doctor Lacknermerely wishes to make sure that you are aware ofthese things before you proceed any further. If nec-essary, which he hopes it will not be, he intends toutilize every legal means at his disposal to protectand defend himself against attack. Please make nomistake about this.This letter will also serve as a demand upon youthat you cease and desist forthwith from further ha-rassment of Doctor Lackner in the performance ofhis duties.Although Dr. Lackner disapproved of the letter, he didnot inform Dr. Andrus that he had not seen the letterbefore it was sent, that he disapproved of its contents, orthat he disavowed it in any manner. Dr. Lackner ex-plained that by this time their communication was limit-ed to certified mail.Upon receipt of the Lyons' letter, Dr. Andrus wasangry and his immediate reaction was to fire Dr.Lackner. However, after conferring with Voelm he de-cided to send another letter to Dr. Lackner on July 19,1979. In general the letter was a followup of their meet-ings on March 28, May 1, and June 19, 1979; and, an ex-pansion of the warnings and instructions provided Dr.Lackner in the letter of June 21, 1979. Dr. Andrus alsooutlined specific questions concerning the Silva case. Dr.Lackner responded in writng on July 27, 1979, with adetailed account of his involvement in the Silva case.Voelm wrote a report to be submitted to the Adminis-tration on the Aging, in which he referred to the Silvacase in very positive terms as the type of work the Foun-dation was able to accomplish. During his testimony heexplained that the report was prepared before they hadreceived complaints from the University concerning Dr.Lackner's method of handling the case and his treatmentof other professionals. Voelm had seen the original pho-tographs of the Silva home and stated that the Founda-tion did not have a particular problem with this case.The purpose of Dr. Andrus' request for a report fromDr. Lackner was simply to have a full and better under-standing of what had happened.j. Dr. Andrus' consultation feeThe Foundation's board of directors unanimouslyvoted to pay its director, Dr. Len Hughes Andrus, a111 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsultation fee of $1,000 per day, up to a maximum of$21,000 per annum, commencing March 1, 1979. WhenDr. Lackner discovered this consultation fee in the min-utes of the board of directors of the Foundation, he wasshocked and quite concerned. At previous executivecommittee meetings, the management of the Foundationhad stressed that it was in severe financial straits. As aresult there had been some discussion for the need to layoff staff members and perhaps cut back on programswhich would directly affect patient care. He felt it wasincongruous that an organization which was stressing theabove consequences caused by financial difficultieswould at the same time remunerate its director with a$1,000 per day consulting fee. As a practical matter hewas further concerned as to the source of the funding forthe consultation fee. River City was required to pay thecentral office of the Foundation a monthly fee for man-agement assistance, a sum of $3,700. If any of the fundsfrom this $3,700 were used for the consultation fee thenthe Foundation may well have breached its agreementwith the Federal Government. The River City clinic wasfunded by a grant from HEW. The document which hadbeen submitted to HEW, dated May 1978 and entitled"A Model Medical and Health Care System for theOlder Citizens of Sacramento," stated on page 27: "Al-though no charge will be made for his time, Dr. Andrus'guidance and stature in the medical community will be avaluable asset to the developing Sacramento project." InDr. Lackner's mind this consultation fee represented abreach of the Foundation's agreement with HEW. Sincehe was named as a project medical director he felt per-sonally involved. In addition, he felt the consultation feerepresented a diverting of funds from its intended pur-pose of providing medical care for the underserved andthe aging population of Sacramento.Then Dr. Lackner learned that in addition to the con-sultation fee, management had at its disposal leased cars,credit cards, and expense accounts which all representeda drain on the funds of the clinic. In addition, the min-utes revealed that the Foundation had retained a lawfirm to represent it in regard to the organizational effortsof the MLPs. Dr. Lackner referred to it as "an expensivelaw firm." He wanted to know if funds were divertedfrom either the HEW grant or the nonprofit RobertWood Johnson grant. In order to resolve these unan-swered questions Dr. Lackner decided to demand anaudit.In the latter part of May he drafted a letter which waseventually sent on June 5, 1979, to Mary Duel, executivesecretary of the Foundation. In drafting the letter he hadnot consulted anyone. In fact he referred to the letter as"purely Lackner." He did not contact Dr. Andrus con-cerning the $1,000 consultation fee, since he felt that bythat time the hostility from Foundation managementtoward him was too great. Thus in effort to resolve thesequestions dealing with the Foundation's expenditures,Dr. Lackner sent the following letter, to Mary Duel,suggesting an agenda for the next executive committeemeeting:Dear Mary:I am sending you this in advance of the call foragenda items, as I want the Foundation manage-ment to have sufficient time before the next Execu-tive Committee meeting, to prepare adequately forthis item.Attached you will find a page from the lastFoundation Board meeting during which it wasmoved, seconded and unanimously voted to pay ourdirector, Dr. Len Hughes Andrus a $1,000.00 a dayin consulting fees up to a total of 21 days perannum.In terms of relative value, this is roughly twicethe annual compensation for our receptionist orback office nurse, or equal to the full annual com-pensation for the family nurse practitioner.I am the only employee at River City that makesmore, and I make roughly only twice that, in returnfor exacting direct services exceeding forty hours aweek and involving 24 hour-7 day a week on callavailability since the opening of the office. I wouldlike very much to have this relative value scale ra-tionalized to us at our next meeting.Furthermore, may we please have an accountingof all past, present, future authorized and futureplanned remunerations, rewards, compensations,considerations and amenities of value given or of-fered to Board members and/or their families, do-mestic associates or significant others, including butnot limited to consulting fees, retainers, salaries,fringe benefits, car leases, rentals, telephone andutility payments, credit cards, gasoline credit cards,per diems, food and travel allowances, etc. Pleasegive the funding source, e.g. grant, etc. for each ofthe aforementioned.On Friday, June 8, Mary Duel delivered the aboveletter to Dr. Andrus. Dr. Andrus testified that he was fu-rious when he read the letter and he could not under-stand why Dr. Lackner did not call and ask for a verbalexplanation. This lack of courtesy was perceived by Dr.Andrus as further proof that Dr. Lackner was acting in acontentious manner.Between June 5 and July 19 Voelm conferred withDr. Lackner approximately five times, including once ata board meeting, concerning the $1,000 consultation fee.Voelm explained to him that the fee would come fromaccount number 10, which was the general administra-tive account. The monthly $3,700 administrative feewhich each clinic paid, except for Lake County, is alsodeposited in the number 10 account. The fee would notbe appropriated from either the HEW grant, nor theRobert Wood Johnson Fund. In fact the minutes of theboard of directors' meeting, where Dr. Lackner original-ly learned of Dr. Andrus' fee, clearly stated:It was then brought to the attention of the meetingthat Dr. Andrus was devoting approximately 21days per year to FCHS matters and that he shouldbe appropriately compensated for such services. Itwas further noted that because of the terms of thegrant from the Robert Wood Johnson Foundation112 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESthere had been a limit on the amount which couldbe paid to Dr. Andrus for services rendered to proj-ects funded by the Robert Wood Johnson Founda-tion grant, but that funds were now available fromother sources.On July 16, Dr. Lackner sent a second message toMary Duel, which confirmed his telephone request toplace on the agenda for the next executive committeemeeting the issue of Wesley Fastiff's fees and the sourcefor its payment. In addition he requested a copy of theFoundation's articles of incorporation and bylaws.Voelm verbally informed the doctor that the legal feespaid by the Foundation were none of his business.On July 19, 1979, Dr. Lackner sent the followingletter to Dr. Morton Levitt, Dean of the School ofMedicine, University of California, Davis, California:I am writing you about a matter that has come tomy attention and which, I am sure, will be of greatconcern to you and the University.I work for the Foundation for ComprehensiveHealth Services, an organization incorporated as anon-profit foundation under the laws of California.The Chairman of the Board of the Foundation isLen Hughes Andrus, M.D., former chairman of theDepartment of Family Practice at the Universityand now full-time Professor of Family Practice andCo-director of the Family Nurse Practitioner Pro-gram.Soon after beginning employment for the Foun-dation, I became disturbed by certain managementpractices and problems, and since then I havebecome increasingly uneasy about the Foundation'smanagement. With regard to many of those issues, Ihave tried to deal directly with management to pro-duce change for the better, but I have been viewedinstead as a "trouble maker".Some of these practices and problems do not in-volve the University, but some of them could wellbe the subject of your legitimate concern, and thereis one in particular that I must call to your atten-tion. Enclosed, find attached to this letter a copy ofrecent minutes of the Board of Directors of theFoundation. Also attached please find a letter ofmine dated June 5, 1979, questioning the action ofthe Board and Dr. Andrus' acceptance of it. Pleaseunderstand that at the time I wrote my letter, I hadalready become somewhat disillusioned about theprospects of reform from within the Foundation.The essence of the resolution and Dr. Andrus' gra-cious abstention from the otherwise unanimous voteis that Dr. Andrus is to receive $1,000 per day inconsulting fees up to a total of twenty-one days peryear. I was at first puzzled and intrigued by thenumber twenty-one, but its significance has becomeclear to me.Last Tuesday evening, July 17, 1979, the Execu-tive Committee met and the Executive Manager ofthe Foundation, assisted by the Secretary-Treasurer(and legal counsel) of the Foundation, explainedaway any enigma regarding the true sense of theBoard motion. He stated that the reason twenty-onedays was mentioned in the motion is becausetwenty-one days is the maximum number of days ofoutside employment that the contract of a full-timeemployed professor at the University permits in ad-dition to full-time University employment. He let itbe known that the twenty-one days per year figurein the motion of the Board was a pure fiction, andthat, "Dr. Andrus works many more days thantwenty-one days per year for the Foundation." Anexact quote which I am sure is just the kind of en-thusiastic hyperbole that Dr. Andrus demands of hismanagers is that, "Dr. Andrus works ten timestwenty-one days per year for the Foundation." I amalso sure that the true number is something betweentwenty-one and two hundred and ten. Throughoutthis exposition, Dr. Andrus, who was chairing themeeting, sat silent and did not object to this expla-nation.Unfortunately, there was absolutely no attempt todeal with the implication of my further questions re-garding many forms in which a non-profit founda-tion can enrich its Board members and their friends.I generally favor the concept that insofar as itdoes not interfere with their major contractual com-mitent, faculty should be able to devote time inother settings both for the good of the communityand for their own development, but that this privi-lege necessarily must be a discretionary one that isgranted by the University to those who do notabuse it.I am sorry to have to share this matter with you,as it reflects a failure on my part to reason withmanagement for reform from within. All I can sayis that I tried the best I could to do so. However,the escalating harassment with which this and othercritical observations of mine to management havebeen met leaves me no other recourse but to seekoutside remedies for wrongs management refuses tocorrect.If Dr. Andrus is breaching his duties to students,interns, residents and other faculty, then I don'tthink his breach should be subsidized by a Founda-tion characterized as non-profit and for the purposeof providing competent medical care to the under-served. The Foundation has grants from the RobertWood Johnson Foundation and is applying for aKellog Foundation grant. There are at least twofederal agency grants to the Foundation; none ofthese entities should subsidize exploitation of aneducational institution, its students and its faculty ifin fact such is happening.Dr. Lackner did not send a copy of this letter to Dr.Andrus or any other member of Foundation manage-ment.The ultimate decision to terminate Dr. Lackner wasmade by the board of directors upon the recommenda-tion of Dr. Andrus. The latter had decided to make therecommendation at the July 27, 1979, board of directorsmeeting. The meeting was deliberately set for the dayafter the election, in order to avoid any misconception113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat his termination was based on his union activities.Since he anticipated Dr. Lackner's termination wouldprecipitate media publicity, Dr. Andrus went to DeanLevitt on Wednesday, July 25, to warn him of the pend-ing action. It was then for the first time that Dr. Andruslearned of Dr. Lackner's accusations contained in theJuly 19 letter. Again Dr. Andrus was angered by Dr.Lackner's constant inquiries into the Foundation's ex-penditures for legal fees, Dr. Andrus' consultation fee,and interference with the grants. This new attack height-ened Dr. Andrus' desire to terminate his relationshipwith Dr. Lackner. He viewed Dr. Lackner's letter as acontinued personal vendetta against himself. He was notonly disturbed by the content of the charges but also themethod used by Dr. Lackner. If Dr. Lackner felt theneed to go to Dean Levitt, Dr. Andrus felt it was con-temptuous of him not to have at least informed him ofhis actions and possibly invited Dr. Andrus to be presentto discuss the matter and answer the charges.At the July 27 board meeting, resolutions were passedto terminate Dr. Lackner and to authorize the School ofMedicine for the University of California to inspect andaudit the Foundation's financial records. Eventually, Dr.Lackner communicated with two Congressman; the com-missioner of administration on aging; Dean Elmer Learn,vice chancellor; and Dr. George Snively, acting chair-man of the department of family practice concerning Dr.Andrus' $1,000 consultation fee.k. Meeting-Dr. Lackner and Voelm July 30, 1979The board of directors had already voted to terminateDr. Lackner. As director of the Foundation Greg Voelmfelt compelled to make one last effort to resolve the dif-ferences between the Foundation and Dr. Lackner. Hewanted to avoid threatening the doctor but he did wishto impress upon him the serious deterioration in the rela-tionship between them. Voelm invited the doctor to joinhim for lunch at the Arbor Restaurant, on July 30, 1979.Voelm had mulled over this pending conversation fordays and he initiated the encounter by stating: "What doyou think is going to happen, Dr. Lackner? What is yourbest estimate of what's going to happen now? You'vetaken a number of actions against the Foundation. Youhave a couple of serious warning letters up against you.You're shooting at us. We're shooting at you. Do youreally think this is going to keep-going on like this?What do you think is going to happen?" Dr. Lackner re-sponded, "I'm an existentialist. I just live from day today. I just every day take whatever that day gives me."Voelm then explained that as a philosophy the doctor'sapproach was fine; however, as a practical matter the re-lationship between the Foundation and the doctor wasabout to explode. Voelm outlined the various attacks Dr.Lackner had made against the Foundation and in partic-ular against its founder and director, Dr. Andrus. He cat-egorized the attacks as personal and vitriolic. Dr.Lackner had demanded at an open executive meetingthat they should discuss the propriety of Dr. Andrus re-ceiving a $1,000 per day consulting fee. He continuedthe attack by writing the dean of the medical school,without informing Dr. Andrus of his actions. Dr. Andruswas a faculty member at the time and Dr. Lackner in-formed the dean that Dr. Andrus was improperly seek-ing funds from the Foundation. Dr. Lackner asked if hewas being fired and he was told not at the moment, buthe would be wise to begin looking around. As they start-ed to part Voelm added:You're going to have to go someplace, either intoprivate practice or work for somebody else. Wher-ever you go, there's a fair chance they're going tocall me up or Dr. Andrus up and ask us what wethought about you. Wouldn't it be better for you ifyou resigned so we could at least be neutral whenthey did it, instead of having to tell them honestlythat we fired you, if that's what you're forcing us todo?Dr. Lackner expressed considerable reservation thatDr. Andrus would ever be neutral toward him. At thispoint Voelm assured him that he and not Dr. Andrus isin the office each day, making the daily decisions. Dueto his good working relationship with Dr. Andrus,Voelm was confident that Dr. Andrus would ultimatelyacquiesce to his advice.In Dr. Lackner's testimony, he asserted that Voelmsaid if he would leave quietly, then Dr. Andrus wouldgive him a good letter of recommendation. When Dr.Lackner voiced doubt, Voelm said, "Don't underestimatethe power I have over Dr. Andrus." Voelm testified thatDr. Lackner's recollection of their conversation, fairlyaccurately paraphrased his remarks, except he neverpromised a good recommendation and he did not use thewords: "Don't underestimate the power I have over Dr.Andrus."1. Dr. Jerome Lackner's terminationShortly after the noon hour, on August 2, 1979, GretaNord and Dr. Hughes Andrus arrived unannounced, atthe River City clinic. Dr. Andrus hand-delivered a letterfrom Greg Voelm to Dr. Lackner, dated August 1, 1979,which in substance informed him he was terminatedfrom the employment of the Foundation as of August 20,1979. It also instructed him not to see patients on August17, and have his personal belongings removed as of noonof that date. On the evening of August 2, Dr. Lacknersent a mailgram to Dr. Andrus, which stated in part:Dear Hughes, This is a formal grievance letter, I re-quest an appeal from the termination of employmentwhich bears the signature of Greg Voelm as direc-tor, dated August 1. 1979 and which you personallyserved on me August 2, 1979.I wish this appeal to be heard before the full boardof directors of the Foundation.In response Voelm sent a letter dated August 8, 1979,which stated the position of the Foundation:..the grievance procedures of the Foundationwere not intended to be, nor are they, available as amatter of right to physicians or other supervisorypersonnel. You do not, therefore, have the right toavail yourself of that procedure.114 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESIt has been decided, however, in this instance, thatwithout establishing a precedent or admitting thatyou have such a right, we will convene a GrievanceCommittee of the Board.Your petition for redress of grievance should bein wvritten form including documentary evidence asappropriate.You will be advised of the composition of theGrievance Committee and the time and place foryou to present your grievance in the near future.After receipt of the August 8, letter, Dr. Lackner spoketo Voelm and requested a copy of the grievance proce-dure referred to in the letter and the reasons for his ter-mination. Dr. Lackner said without a list of reasons forhis discharge it was impossible for him to know whattype a defense he should present or what documents heshould provide. His request went unanswered and henever received a date for the grievance hearing.Dr. Lackner posted a copy of his termination letter onthe office bulletin board, along with a copy of the letterhe had sent to Mary Duel on June 5, 1979, which re-quested information concerning the financial arrange-ments that Dr. Andrus and board members had with theFoundation. The staff learned of his dismissal throughthe posted letter.8. Interrogation of employees regarding unionsympathiesa. Phil Hasuo YoshimuraYoshimura had extensive background as a lab techni-cian in the Navy. Since the Sierra Clinic anticipated anopening for a lab technician, Dr. Lehrman felt theycould use Phil on a part-time basis. At that time Phil wasemployed by the County of El Dorado Public HealthDepartment, primarily providing patient care to the jailsand juvenile halls. Dr. Curt Wideman, the commissionerof public health of El Dorado County agreed to allowPhil to work for the Foundation part time, if they paidhalf his salary. Vi Tara agreed with the concept. Dr.Lehrman then approached Dr. Andrus with the idea.The latter wanted to know what information they hadconcerning Phil's sentiments in terms of being pro or conthe organizational efforts of the mid level practitioners.When Dr. Lehrman said he had no knowledge of Phil'spersonal feelings, Dr. Andrus instructed Dr. Lehrman toinquire as to what Phil's leanings were. If Phil was will-ing to stand up and vote against the Union, then Dr.Lehrman was authorized to hire him; but, if he were infavor of the Union then they should wait and hire himafter the election. Dr. Lehrman felt that such an inquirywould possibly jeopardize Phil's future and therefore heinformed Dr. Andrus that he personally felt such actionwas unethical, immoral, and he refused to follow his in-struction.Yoshimura was initially interviewed in early June, byVi Tara, whom he assumed was "the administrator ofthe clinic or administrator of the office, manager, orwhatever." Her correct title at that time was clinic su-pervisor.6During this interview she asked him, "Howdo you feel about unions?" He responded that he. "didn'tcare one way or another about unions."7Later Phil was interviewed by Dr. Lehrman and hesought the doctor's advice concerning the MLPs organi-zational efforts. Dr. Lehrman suggested he should conferwith the mid-level practitioners and obtain informationfrom them. If he felt he still lacked adequate informationto make a decision, then he should abstain until he ob-tained that information. Dr. Lehram did not ask himwhat his feelings were concerning unions or the MLPsorganizational efforts.Phil was hired in June by the Foundation as a physi-cian's assistant and remained until he returned to hisformer employer, the El Dorado County Health Depart-ment, near the end of November 1979.The election was held on July 26, 1979. About I weekprior to the election Dr. Andrus visited the Placervillefacility. Yoshimura testified that during that visit, Dr.Andrus asked him how he was going to vote in thepending election. He answered that he would probablynot vote, since he did not know enough about the situa-tion to vote one way or the other. On cross-examination.he admitted that his affidavit did not mention that Dr.Andrus asked him how he was going to vote. Yoshimurathen acknowledged that the following was an accurateportion of his affidavit:About a week before the election, Andrus came upto the Placerville Clinic. He talked to several em-ployees including myself, he and I were the onlyones present when he spoke to me. He said the votewould be next week. I told him I probably was notgoing to vote because I had not been employedlong enough to know all the facts of what wasgoing on. Andrus asked me to vote no. This all Ican presently recall of the conversation.b. Steven SimonSteven Simon was hired by the Foundation as a physi-cian's assistant to take the place of Randy Reed at theColfax facility. He was initially interviewed by Dr.Andrus, by telephone, on July 14, 1979. The conversa-tion centered around his educational background andpast experience at various institutions. Simon was awarethat Dr. Andrus was the director of the Foundation,when the doctor asked him how he felt about unions.When Simon answered, ". .. (he) didn't feel it was nec-essary at times, some unions were good, some werebad," Dr. Andrus responded, "that it wasn't in the bestinterest for physician assistants to organize at this timebecause we are a new profession."86 At the hearing Respondent amended its answer by admitting that ViTara was a supervisor of Respondent within the meaning of Sec. 2(1 ) orthe Act and an agent of Respondent within the meaning of Sec 2(13) ofthe Act, in Case 20-CA-14801. However. this admission did not extendto the periods covered in Cases 20-CA-15244 and 20-CA-15285.7 Vi Tara did not testify in reference to her interview with Phil Yoshi-mura.8 Dr Andrus did not comment on Steven Simon's recollection of theirconversation On cross-examination, Simon said that his affidavit wasContinued115 DECISIONS ()1: NA IIONAI LABOR RELATIONS BOARDGreg Voelm conducted a job interview of Simon, onJuly 16, 1979, with Linda Weber Goldsmith present.Simon was certain of the date because it was the firstday of his vacation. After discussing his background as aphysician's assistant, his style of practice and his philos-ophy of health care, Voelm mentioned that the Founda-tion was in the middle of a union organizing attempt andasked him what his feelings were towards unions. Simonrepeated the same answer he had previously given to Dr.Andrus. Even before Voelm mentioned the Union's or-ganizing efforts, Simon had been told that morning aboutthe election campaign by Randy Reed. tie was also ofthe belief that during his conversation with Dr. Andrus,that the doctor mentioned the mid-level practitionerswere having organizational meetings in an effort to forma union.Greg Voelm's recollection of his conversation withSimon differed in that he denied that he asked him howhe felt towards unions. Voelm testified that he used w.hathe felt were permissible comments for management inthese circumstances. He simply stated that he personallyfelt strongly that the Union is not the best thing foreither the Foundation or for its employees. Simon thenvolunteered that he agreed unions were not necessary forprofessionals. Voelm denies that he interrogated Simonand asserts that the latter's response was purely volun-tary. Simon was hired and began work on August 28,1979.c. George RandallGeorge B. Randall was a trained physician's assistantwho was seeking employment information for centraland northern California. Fine, who was the executive-secretary of the California Academy of Physician's Assis-tants, advised him to contact Dr. Hank Holmes for anemployment opportunity in Forrest Hills. After talkingto Dr. Holmes on the telephone, he was invited to cometo Sacramento for an interview. On August 30, 1979.Greta Nord met him at the airport and drove him toAuburn and Forrest Hills.They stopped for coffee and Greta mentioned that themid-level practitioners either were in the process of orhad formed a union. When he heard this informationRandall voluntarily replied that he was not interested inparticipating or becoming part of a union. As a profes-sional person, he simply was not interested in joining aunion. He then related his experience as a medical ad-ministrator on the Trans-Alaska Pipeline project. TheTeamsters Union had made a considerable effort to orga-nize the physician assistants, to which Randall was op-posed, since he felt it was an inappropriate movement.They then proceeded to visit with Dr. Holmes and hisstaff in Auburn. Randall was informed that the job dutiesoriginally in error when it stated his conversation ith Dr. Andrus was inearly August. The "early August" was scratched and replaced by "lateJuly." The correction was made after he refreshed his memory by check-ing his calendar. The affidavit was given on December 13. 1979 Simonalso said he was confused when he gave the affidavit, therefore the state-ment: "Voelm said that there was some Midlevel Practitioners in Placer-ville that were trying to organize a union and that a vote had been lakenas to whether or not all the Midlevel Practitioners were in agreement"was correct up to the phrase: "had been." It should read "was to betaken."consisted of managing, on a full-time basis, the ForrestHills Clinic as a satellite operation of the Auburn Clinic.The Forrest Hills Clinic was scheduled to open on No-vcmber 1, 1979. and if he were hired he was expected inthe meanwhile to work at Auburn. On the following dayeither Mary Duel or Greta Nord called and informedhim he was hired. He began working at Auburn on Sep-tember 10.Although the Foundation provided the Forrest Hillscommunity with press releases announcing the openingof their new clinic as of November 1, it never opened.Randall continued to work at Auburn; however, after 3weeks several factors occurred which contributed to aslack in his workload. The patient load itself had dimin-ished and the scheduling was sporadic. Then a husbandand wife medical team arrived and were employed aslocum tenens. They worked as a team, each working onlya half day. There were many days when he simply hadno I(work and Dr. Holmes told him he was free to leavethe office. He used this free time to order a sign for theForrest Hills clinic and also to meet individuals in theForrest Hills community. Later Greta Nord providedhim with sporadic work, inventorying medical suppliesat the various clinics.On December 18, he wrote a letter to Greta Nord re-questing a clarification of his position. Her answers werecontained in a letter dated December 19, in which sheexpressed regret for the delays in opening the ForrestHills Clinic and in their inability to provide him with afirm projection as to when they would receive neededfunds to open. He was provided with severance pay anddeparted January 3, 1980.9. O'Hara-Devereaux and Leona Judson hired tovote against the UnionOn several occasions Dr. Andrus asked Goldsmith ifshe thought Mary Baker was behind the Union's organi-zational efforts. Prior to the May 7 dinner meeting, shealways replied, "No, I don't think so." Approximatelyone to two week. after the dinner, Dr. Andrus was inGoldsmith's office and again repeated his question. Thistime her answer was different. Since Mary Baker hadtaken such an active and aggressive role on behalf of theUnion at the dinner meeting. Goldsmith concluded thatperhaps Baker was the driving force behind the Union.Mary O'Hara-Devereaux walked into Goldsmith's officeduring this conversation and wanted to know who at theFoundation had actually hired Baker. Goldsmith ad-mitted that she and Dr. Lackner had interviewed Bakerand decided to hire her because she made a nice appear-ance and was a heavy producer, which was always amajor factor in hiring FNPs. Baker was seeing 25 to 30patients a day for her former employer. When Goldsmithsaid Dr. Lackner participated in hiring Baker, the fol-lowing conversation ensued:Dr. Andrus: That damn Lackner!O'Hara-Devereaux: How could you hire her?Don't you know she was a shit disturber in train-ing?116 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESDr. Andrus: Yes, she was a trouble maker. Howdid we hire her?At this point O'Hara-Devereaux asked Goldsmith if shewas aware that there was a new hiring protocol. Hence-forth, all mid-level practitioners had to be screened andinterviewed by O'Hara-Devereaux and Ginny Fowkes.O'Hara-Devereaux added that she had a nose for trou-blemakers. At this particular time, O'Hara-Devereauxwas a friend of the Foundation and not an employee. Shehad been involved with the team development training atPlacerville and was presently working on a grant for theSonoma County geriatric group.After the June 15, 1979 representation hearing, Gold-smith was told by Dr. Andrus that the Foundation wasgoing to place Mary O'Hara-Devereaux and LeonaJudson on the payroll. He explained that he had two rea-sons for this action. First, they would both vote againstthe Union at the election. Second, they had been doingadministrative grant development work at the SonomaGeriatric practice and this was a method of compensat-ing them. In his testimony, Dr. Andrus did not denyGoldsmith's testimony and provided the motive forhiring O'Hara-Devereaux when he stated, "She had beenactive in Foundation affairs and we wanted her to berecognized as a regular employee and nonsupporlive of theunion. (Emphasis added.)Respondent's computerized payroll for the pay periodending June 15, 1979, lists Judson and O'Hara-Devereauxunder the code section "400." which indicates adminis-trative personnel. The payroll for the period ending June30, 1979, had the code "400" crossed out and the code"900" written in its place. The "900" code designates anemployee of the Santa Rosa facility. Apparently, theduties of O'Hara-Devereaux and Judson never changedafter they were placed on the payroll. There was no evi-dence offered to indicate that either of them performedthe duties of a mid-level practitioner.During the third week in June, Goldsmith was work-ing at the Santa Rosa emergency room when she re-ceived a message to call Greg Voelm. When she reachedhim he instructed her to recruit, screen, and hire twonurse practitioners for the emergency room at SantaRosa, who would not favor the Union and would notlater turn against the Foundation. Later on the same day,Dr. Andrus told her she had until July 9 to place thetwo new employees on the payroll. Goldsmith said shewould want to clear the hiring of two nurse practitionerswith the hospital administration since the Foundationhad agreed to hire and staff the emergency room withphysicians for major trauma. Prior to these conversationswith Voelm and Dr. Andrus, the Foundation had noplans to hire any nurse practitioners for this majortrauma center. The hospital maintained an urgent carecenter across the street where nurse practitioners wereemployed. Neither Dr. Andrus nor Voelm denied Gold-smith's recollections of these conversations.10. O'Hara-Devereaux' expressed opposition to theUnionOn June 11, 1979, Mary O'Hara-Devereaux calledPaula Bertram at work and proceeded to voice her op-position to the concept of organizing the mid-level prac-titioners into a labor organization, since she did not wishto be represented by a union. She wanted the right andfreedom to bargain on her own behalf. As a worldwideexpert on the subject of nurse practitioners and mid-levelpractice, she was absolutely convinced that a unionwould not be in their best interest and would not only beharmful, but would also alienate them from the physi-cians. Although she was not an employee of the Founda-tion at that time, she planned to be soon.On the Monday following the representation hearing,Mary O'Hara-Devereaux made a series of telephone callsto various members of the MLP. When she spoke toMary Baker, she said, "I understand that you are theleader of this uprising." Mary replied that she represent-ed the majority opinion. O'Hara-Devereaux then ex-plained that in a sense she was wearing two hats, sinceshe was calling on behalf of the program at UC Davis,and she was representing herself as a concerned nursepractitioner and soon to be employee of the Foundation.Up to that time Baker knew that O'Hara-Devereaux hadperformed consulting work for the Foundation, but itcame as a surprise to her that O'Hara-Devereaux was re-signing her position with the University to become anurse practitioner with the Foundation. Baker took issuewith the use of the word "union." She did not considerthat their efforts were the same as a traditional union andtherefore preferred to describe their movement as agroup of employees gathered together for the purpose ofcollective bargaining. O'Hara-Devereaux then proceededto describe the devasting effect the union would have onthe future of not only those who participate in organiz-ing the Union, but also on their fellow nurse practition-ers and physician assistants in the Foundation, as well asthroughout the State of California and the United States.O'Hara-Devereaux also stated they had received callsfrom concerned physicians and warned that they werejeopardizing their future employment. Finally, O'Hara-Devereaux concluded the conversation by commenting,"We are going to have to replace nurse practitionerswith physicians." When Baker questioned the use of theword "we," O'Hara-Devereaux said, "Well, I mean theFoundation will have to replace nurse practitioners withphysicians if this continues. You are going to be talkingyourselves out of a job."When O'Hara-Devereaux said she would like to gettogether with all the MLPs, to discuss the organizationalissue, they tentatively agreed to meet June 26. WhenBaker checked with her colleagues, she discovered theydid not wish to meet with O'Hara-Devereaux. Baker no-tified her by telephone that they would be unable tomeet.On either June 18 or 19, Bonnie Bowman received atelephone call from O'Hara-Devereaux while she workedat Placerville. Again O'Hara-Devereaux explained thatshe was speaking on behalf of the faculty of the familynurse practitioner program and on behalf of herself as areknown expert on the nurse practitioner programthroughout the United States and the world. She stressedthe MLPs were performing a great disservice to theirfellow nurse practitioners and their timing was wrong.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDO'Hara-Devereaux warned that physicians had calledand expressed their disapproval of the union organizingefforts and as a result, "physicians would not hire thosemid-level practitioners who were too involved in the or-ganizing effort." However when pressed for the namesof those who had expressed dissatisfaction, she refused torespond. Finally, O'Hara-Devereaux cautioned that theFoundation will be forced to reevaluate their status.When Bowman asked, "What do you mean? Hire physi-cians in our place?," O'Hara-Devereaux said, "Well,could possibly." Bowman felt that this was an absurdremark since physicians cost the Foundation twice thatof a nurse practitioner and generated approximately thesame income. Bowman also noted that O'Hara-Dever-eaux often used the word "we" when referring to theFoundation.Some time in July, just prior to the election, O'Hara-Devereaux and Dr. Andrus visited the Sierra Clinic inPlacerville and spoke to Bertram and Bowman, as wellas other employees. In her conversation with Bertram,O'Hara-Devereaux said:I know it's no use talking to you, that your mind ismade up. However, I want to reaffirm to you that Iam in complete disagreement with your efforts toorganize the mid-level practitioners. That the timeis very, very wrong to do this in terms of the viabil-ity of the nurse practitioner movement. That shewould not ever be a member of the unit.The election was scheduled for July 26, 1979, andO'Hara-Devereaux visited Bonnie Bowman in the latter'soffice at approximately 4:30 p.m. on July 23. Again sherepeated her view that the MLPs were doing the wrongthing. As in previous conversations she continued to usethe word "we" when referring to the Foundation, whenshe stated:[W]e will never accept a closed shop. We will hirepeople that are nonunion people and within a yearyou will not have a power base. And you will havea much better deal if you're nonunion. I hope you'lltake a few hours and sit by yourself and think aboutthis. Do not be led down the path by Mary Baker,Paula Bertram, and Jerome Lackner.Bowman denied that Lackner had anything to do withthe Union.11. Fowkes' expressed opposition to the UnionVirginia Fowkes is a member of the board of directorsof the Foundation and director of the Physicians Assis-tants Program at Stanford University. In addition, Re-spondent admitted that she is also a supervisor and agentof the Foundation. Fowkes did not testify at the hearing.Shortly after the NLRB representation hearing, whichwas conducted on June 15, 1979, Virginia Fowkes calledeach mid-level practitioner and invited them to join herfor dinner, on June 19, at Tosh Restaurant in Sacramen-to. She explained that she had just recently learned of"what was going on," and she wanted to take the oppor-tunity to act as a liaison between the mid-level practi-tioners and the Foundation's board. All of the MLPs at-tended the dinner. Baker, Bowman, and Bertram remem-bered Fowkes' comments slightly different.Bertram recalled Fowkes stated that as an expert inthe fields of family nurse practitioners and physician as-sistants, she expressed concern with their efforts towardorganizing a labor organization. From her own experi-ence with the physicians in the community she knewthey were a very conservative group and the word"union" was an anathema to them. As a result any ofthose physicians who became aware of their union activi-ties would not employ them. It was also her opinion thatthe entire faculty of the family nurse practitioner pro-gram and the physician assistants program would beagainst their efforts to organize a union. When MaryBaker asked her how she knew this, Fowkes answeredthat she had gained this knowledge through a vote.Later Bertram contacted various faculty members whonot only denied that a vote had been taken, but indicatedthey never heard of this issue.Mary Baker's testimony was substantially similar tothat of Bertram's, with perhaps the main difference at-tributable to semantics. Baker was struck by the fact thatFowkes' comments were almost verbatim with the tele-phone conversation she had with O'Hara-Devereaux onthe previous day. Fowkes said she felt that their organiz-ing efforts "would be a detriment to physician assistantsand nurse practitioner employment in the State of Cali-fornia, if not, the impact would be felt in the UnitedStates." She also indicated the faculty was behind inspeaking to them on this issue.Bonnie Bowman recalled Fowkes stated she was notspeaking on behalf of the Foundation's board, but forherself and as head of the physician assistants program,when she told them she felt they "would be blacklistedby the physicians in California." If they were part of thisunion organizational effort, the conservative medicalcommunity would not hire them and the job marketwould be finished. After this meeting they never againsaw Virginia Fowkes.12. Voelm's expressed opposition to the Union July11, 1979Greg Voelm made several trips to Placerville in Julyto discuss the pending election. There is a conflict in thetestimony as to the exact date he met with the staff.Bonnie Bowman thought they met on July 5, 1979. Itwas Voelm's belief that on Friday, July 11, 1979, hestarted the day by having breakfast with Sue Wooten.They discussed the union and other matters. He suggest-ed to her that since she was a high producer she woulddo a lot better by negotiating directly with managementas an individual. After the conversation he had the feel-ing she would remain with the union. On December 4,1979, Wooten's income was raised from $825 to $900,retroactive to her employment anniversary date. Voelmmade the final determination to grant Wooten a pay raisebased on Nord's recommendation. Bertram did not re-ceive a raise at that time. He was not sure how Bertram'spart-time position affected her anniversary date.A staff meeting followed, where he addressed theentire Placerville staff and informed them that the family118 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESnurse practitioners and physician assistants were interest-ed in forming a union. Voelm then stated, "It's theirright to try to do this, but I want you to know that man-agement feels strongly that we're better off without aunion ...." Following this meeting he met withBonnie Bowman, Sue Wooten, and Paula Bertram. Theconversation with the three practitioners began with adiscussion of the clinic business. He acknowledged theywere working very hard and there was improvement.The conversation turned to union affairs and Voelm tes-tified that he told them:Well, I just said that I didn't think it was in theirown best interest to get involved with one, that Ithought and also that the Foundation thought that itwas a lot better to be able to treat people as individ-uals. To be honest I think I also said that I, al-though I was representing, that I personally thoughtit was better not to be in the union, that I could livewith it as a professional administrator either way.I've dealt with unions a lot of my working life. It'snot always pleasant but it's just part of what comeswith being a modern manager anywhere you are, alot of places where you are. So I said I wantedthem to know how I felt however it came out. OurBoard of Directors wanted to have an election tosee who was really in the majority. But however itcame out, I wanted to go on working with them asa partner.Voelm had read an article which indicated that initial-ly family nurse practitioners were widely used inCanada, until more family practice doctors were trained.At that point the family nurse practitioners programdwindled. Bowman felt this portion of the conversationoccurred at the conclusion of their lunch, attended onlyby Voelm and Bowman. She recalled that as he left, hesaid, "Bonnie, I want you to think of one thing. Nursepractitioners in Canada attempted to organize and todaythey are just about extinct." Voelm denied that he madeany statement concerning a union in reference to the Ca-nadian nurse practitioners and insisted his commentswere misunderstood and addressed to all three FNPs.The sole purpose of mentioning the Canadian article wasto show, by analogy, that new concepts are vulnerable.Voelm asserted that he did not even know if the Canadi-ans were represented by unions.As he spoke to the three FNPs, he explained that hewas aware that Bertram was their president and thatboth Bowman and Baker were in favor of the Union. Hesimply wanted them to listen to his views. Voelm andPaula Bertram did not have a private meeting. However,he agreed that he probably expressed to all three nursepractitioners that they could do better as individuals.After the meeting Voelm and Bowman lunched to-gether. He asked her how she became involved in theunion and she explained that she thought it was a goodway to improve and gain power vis-a-vis the Foundation.Bowman recalled that Voelm had said, "You know,you're limiting your salary by organizing." Then hebegan to review her productivity and compared it toMary Baker's productivity. He recalled the comparisonwas made in the number of patients seen. Bowman washandling 15 to 18 patients per day, while Baker saw only5 to 7 per day. Bowman felt the comparison was that shegenerated $8,000 per month while Baker produced only$3,000. In either case, Voelm told her:Bonnie, you know you're kind of a star as far as inrelation to all the other nurse practitioners and phy-sician's assistants. You're just about the highest pro-ducer there is. It strikes me as strange that some-body like you would want an organization thatwould tend to lump everybody together. It seems tome like you could do a lot better negotiating onyour own than you could throw in with an outfitthat wants everybody to get just the same pay andbenefits.He was convinced he had not convinced her.Bowman recalled that after he made the productivitycomparison he added that "this is not the first time MaryBaker had organized a union. That she was involved in asimilar situation in Boston." When Bowman later askedBaker if she had organized another union, Baker notonly denied the statement, but explained that at that timeshe was part of management.13. The union electionPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 20 on June28, 1979, and a subsequent amendment to Decision andDirection of Election issued on July 12, an election bysecret ballot was conducted on July 26 in the followingunit:All regular full-time and part-time family nursepractitioners, physicians' assistants and registerednurses employed by the Employer at its facilities lo-cated in Placerville, Sacramento, Auburn, Colfax,Santa Rosa, and Cleariake Highlands, California; ex-cluding physicians, social workers, trainees and allother employees, guards and supervisors as definedin the Act.The tally of ballots served on the parties at that timeshowed that there were approximately 14 eligible voters;I cast a void ballot; 5 cast ballots for, and one cast aballot against Petitioner, and there were 5 challengedballots which could affect the results of the election.Consequently the ballots were impounded and not count-ed until September 14, 1979. No objections to the elec-tion were filed.Pursuant to an investigation of the challenged ballotsmade by the Regional Director, the challeges to the bal-lots of Carol Herrlie and Margaret Davis were sustained.Having sustained the challenges of the two ballots, it wasunnecessary for the Region to consider the eligibility ofthe three remaining challenged voters, Mary O'Hara-De-vereaux, Leona Judson, and Hal Tune, all challenged bythe Petitioner. as their ballots could not affect the resultsof the election.Subsequently, a revised tally of ballots was served onthe parties on September 14, 1979, showing that of ap-119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproximately 12 eligible voters, there was I void ballot, 5votes cast for Petitioner, I cast against Petitioner, andthe 3 remaining challenged ballots were not sufficient innumber to affect the results of the election. On October17, 1979, the Regional Director for Region 20 issued aCertification of Representative certifying that the Mid-Level Practitioner Group of Foundation for the Compre-hensive Health Service is the exclusive representative ofall employees in the above-referenced unit for the pur-pose of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.On October 26, 1979, Respondent filed a request forreview of the Regional Director's supplemental decision,revised tally of ballots and Certification of Representa-tive; and request for leave to present oral argument withrespect to such decisions.On November 26 and 30, 1979, the Union requestedRespondent to bargain collectively with it as the exclu-sive collective-bargaining representative of Respondent'semployees.On November 28, 1979, the Board denied Respond-ent's request for review of the Regional Director's Octo-ber 17, 1979, supplemental decision and certification.On or about December 5, 1979, Respondent refused torecognize and bargain with the Union.On or about December 7, 1979, Respondent filed withthe Board a petition for reconsideration of the Board'sOrder of November 28, 1979, denying Respondent's re-quest for review.On or about December 12, 1979, Respondent filedwith the Regional Director a motion for withdrawal ofcertification and dismissal of representation petition inCase 20-RC-14818.On December 14, 1979, the Union filed a charge inCase 20-CA-15033 alleging that Respondent had refusedto bargain with the Union in violation of Section 8(a)(5)and (1) of the Act.On December 19. 1979. the Acting Regional Directorfor Region 20 denied Respondent's motion for withdraw-al of certification.On January 3, 1980, the Board denied Respondent'spetition for reconsideration.On January 16, 1980, the Regional Director of Region20 issued a complaint and notice of hearing in Case 20-CA-15033 alleging that Respondent refused to bargainwith the Union in violation of Section 8(a)(5) and (1) ofthe Act.14. Pay raise-Rosalind Weddle and Kathleen MeadMead and Weddle were initially interviewed and hiredby Linda Weber Goldsmith. During the interview, Gold-smith told Mead that after a 6-month probationaryperiod she would be entitled to a raise. Nothing wasmentioned concerning an evaluation or the need for anevaluation before a raise could be granted.Both Weddle's and Mead's probationary period weredue to expire in July 1979. Early in July, Mead calledNord and asked her why her paycheck did not reflectthe 6-month pay increase. Nord told her that it was nec-essary for Dr. Lackner to complete a written evaluationof her performance and receive input from Mary Bakerbefore the pay raise could be given.Nord testified that at the end of the probationaryperiod, employees are evaluated for a possible wage in-crease. Although they would normally receive $50 nei-ther the amount nor the raise were automatic. On July17, Nord went to River City to confer with Dr. Lacknerconcerning his evaluation of both employees. He indicat-ed he wanted Mary Baker to also fill out the evaluationform. It was Nord's practice to obtain a written evalua-tion from the medical director of the clinic and orallyconfer with the FNP. Since Dr. Lackner insisted onBaker's participation in a written evaluation, Nordagreed. Dr. Lackner proceeded to mark everything ex-cellent and Baker marked everything good. When Marynoticed the high marks the doctor was giving, she erasedand changed her good marks to excellent. In evaluatingthe nurses and FNPs, Nord relied heavily on the medicalexpertise of the medical directors. However, since herexpertise was in the area of office management, shewould consider the doctor's evaluation but also relied onher own observations for office workers. When Nordsaw that Dr. Lackner was marking Weddle excellent inall categories, she questioned the reliability of his assess-ments for his nurse, Kathy Mead. From her previousvisits to the office, Nord knew that Weddle was strug-gling and the quality of her work could not be consid-ered excellent. While Baker completed the form, Nordcommented that Mead was not very cooperative. MaryBaker said she had been cooperative with her and wroteon the sheet: "very cooperative." After the meeting wascomplete, Nord informed Mead and Weddle that shewanted to have a meeting with each of them at the cen-tral office, in order to make a final evaluation before sub-mitting the pay raise. On July 30, 1979, Nord calledRiver City and spoke to Mead. They agreed that theywould both come to Nord's office at noon, on August 3,for the final evaluations. Then, on August I Nord spoketo Mead again on some other matters and reminded herof their meeting set for Friday, August 3, and suggestedthat Mary Baker and Danita should also join them forlunch.On the following day, August 2, Dr. Andrus and Nordwent to the River City clinic and gave Dr. Lackner hiswritten termination notice. Just before leaving the office,Nord spoke to Mead who was working on the lab. Shereminded her of their scheduled meeting for the follow-ing day. Nord testified that Mead responded, "We arenot coming up there. You are going to have to comedown here." Nord answered, "No, Kathy, the meeting isscheduled at 12:30 and I would advise that you come upfor the meeting." Nord had already been informed thatMary Baker had prior plans, which were firm. Since themain purpose of the meeting was to discuss the evalua-tions, she also reminded Weddle of their meeting.Later in the afternoon of August 2, Weddle called andleft a message for Nord that Mary Baker could notattend the meeting and they would prefer that the meet-ing would be held at River City. In anticipation of sucha request she had instructed her secretary that if anyonerequested a change in the location of the meeting, the re-120 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESquest should be denied. On August 3 no one appeared atthe August 6 meeting, for the dual purpose of discussingevaluations, pay raises, and the future of River City. Atthat point she had not decided to deny Mead's pay raise.Baker and Mead called back on the afternoon of August3 and said they would not meet with her unless she pro-vided a written agenda. They had been told on thephone the meeting dealt with the evaluations and theirfuture roles in River City. She also informed them thatno disciplinary action would be taken if they came lateas the result of attending the meeting. Nord did not pro-vide a written agenda and no one came to her meeting.Mary Baker agreed that she had received a call fromNord in regard to a meeting on August 6. The statedpurpose of the meeting was to discuss the overall direc-tion of the River City practice following Dr. Lackner'stermination. Baker admitted that she requested an agendafor the meeting, but she did not recall that her requestfor the agenda was a precondition for the meeting. Dr.Lackner, on the afternoon of August 3, left a messagewith Mary Duel that no one from River City wouldattend the August 6 meeting.Kathleen Mead's recollection of the events of AugustI through 3 conflicted with Nord's testimony. Mead in-sisted that she never refused to attend a meeting at cen-tral office or anywhere else, nor did she demand anagenda as a prerequisite to attending a meeting. Early inAugust she called Nord and requested a meeting to dis-cuss her pay raise and miscellaneous problems arising atthe clinic. Nord suggested that they meet for lunch atthe central office. This meeting was to include Nord,Weddle, and Mead. Later on the same day, Mead calledcentral office and left a message for Nord, requestingthat their meeting be held at River City, since they onlyhad 1 hour for lunch. She was concerned that the traveltime would interfere with their opportunity to confer.Nord did not return the call. On August 2, Mead againattempted to reach Nord by telephone and again her callwas not returned. Then on an unannounced visit, Dr.Andrus and Nord entered the River City office wherethey conferred in private with Dr. Lackner. BeforeMead could renew her request for the meeting to be heldat River City, Nord informed her that the staff meetingwould be held the following day at the central office,and she should inform Mary Baker to be there. Meadwas surprised by Nord's belligerent manner and her toneof voice. She was nearly screaming. Since Nord hadnever acted this way in the past, Mead assumed she haddone something wrong. Mead was unaware of the factthat Dr. Lackner had just been informed he was termi-nated. Mead then informed Baker of the meeting. Due toBaker's previous luncheon commitment, she called thecentral office and explained why she could not attend.After that telephone call, Baker informed Mead that themeeting would be rescheduled. Relying on Baker's state-ment, Mead did not attend the Friday meeting.Neither Weddle nor Mead received a pay raise. Thatdecision was made by Nord, not voelm.15. River City closingEveryone agreed that from its inception the RiverCity facility was far too small to operate properly. It wasunderstood by the manager of the property at 2720 Cap-itol Avenue that the Foundation never intended toremain at this location. From the beginning Foundationemployees, including O'Brien and Voelm, made a con-tinuous survey of possible medical sites in this same gen-eral area of Sacramento. Since Respondent intended tomove as soon as they found a more appropriate facility,they never signed a lease and simply rented on a month-to-month basis.When Dr. Lackner received his termination letter onAugust 2, he decided to remain in private practice in thedowntown area of Sacramento. Since he was aware thatthe Foundation did not wish to remain in their presentlocation, he contacted Elvie Bennett, the building super-intendent for the Medical Arts Building, and informedBennett that he wanted to lease twice the space thatRiver City was using. In fact he was willing to lease theRiver City space if he could obtain the additional space.Bennett informed Dr. Lackner before he could lease thespace, his company must give the Foundation the firstright of refusal. This conversation occurred after Dr.Lackner had been terminated and before he actually leftthe clinic. It was then that the property manager firstlearned of his discharge.Bennett then contacted Brad Kravitz, the propertymanager for Dalton Realty Company, and informed himof Dr. Lackner's offer to lease the River City facility.Kravitz spoke to the owners of the building, who in-structed him to first offer the Foundation the right tolease the building on the same terms sought by Dr.Lackner, and if they did not accept the lease, then leasethe premises to Dr. Lackner.Kravitz telephoned Greta Nord on August 3 and of-fered the I-year lease to the Foundation. She said shecould not make such a decision and would call back thefollowing Monday. When she did not return the call,Kravitz again called her. Nord explained they could notsign the lease and wanted to know if Dr. Lackner wasseeking the lease. When she was informed that he wasseeking a I-year lease, Voelm called and offered to leasethe space for a few months. Kravitz told Voelm it wasnot long enough since Dr. Lackner was willing to take itfor a year. Voelm denies that he was told someone elsewas willing to sign a I-year lease until after it was an ac-complished fact. On Thursday, August 9, Dr. Lacknersigned a I-year lease and Bennett served a 30-day evic-tion notice on Respondent. After receiving the evictionnotice, Voelm called and offered to sign the I-year lease,but it was too late. As a result Dr. Lackner signed alease for room 104 which was the River City space androom 206.Dr. Lackner told the building manager that if theFoundation needed to remain in room 104 until its newoffice was ready, he was willing to sublease to them.The record is not clear if this offer was ever transmittedto the Foundation. In fact, it appears that Bennett toldVoelm that Dr. Lackner would sue if they were notevicted. Voelm then asked if there was any other spacein the building and he was told, "No." It would appearfrom Voelm's testimony, that he never received Dr.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLackner's offer to sublease. Regardless, there was no re-sponse to Dr. Lackner's offer.Due to the constant complaints from Mary Baker,Peggy Davis, and Dr. Lackner that the River City spacewas far too small, Voelm had been busy looking for ap-propriate quarters. At the time Dr. Lackner signed the I-year lease, the Foundation was in the final stages of ne-gotiating a lease on their new clinic in Sacramento. Theironly alternative was to speed up the move. By expedit-ing building permits and state clinic licensing, they wereable to open the doors of the new River City clinic onNovember 5.16. River City's transitional periodWhen Nord's efforts to schedule a meeting with theRiver City staff failed, she sought Voelm's assistance. Hesucceeded in setting a staff meeting at the central officeon August 10, 1979. The purpose of the August 6 meet-ing was to deal, in part, with evaluations and pay raises;whereas the August 10 meeting was not set for this pur-pose. Nord's reason for insisting that the meeting withWeddle and Mead be held at the central office was toavoid inteference from anyone from the River City staff,particularly Dr. Lackner.Voelm announced that they had finally located a newsite for the River City clinic, at 33rd and J Street.During the interim period, Dr. Riley and Dr. McIntyre,of the Woodside Medical Group, would handle theFoundation's patients and receive the revenues for theirservices. By referring all of their patients to one group itwas hoped that their patients would remain intact andreturn to River City clinic in the near future.It was anticipated that since Dr. Lackner had been ter-minated he would start his own practice in Sacramento.Voelm reminded the staff that they were cashing theFoundation's paycheck, therefore he expected solid teamwork and their cooperation. When he asked who intend-ed to remain with the Foundation, both Mead and Bakerexpressed their intention to remain. Weddle was sched-uled for maternity leave and Danita had just startedworking for Respondent, therefore she had no intentionsof leaving.After Dr. Lackner's departure, Dr. McIntyre actuallytreated the Foundation's patients at the old River Cityoffice. Since the Foundation had received a 30-daynotice to vacate and the new clinic was not ready, it wasnecessary to send their patients to another location. OnAugust 27, Greta Nord met with the River City staffmembers, Mary Baker, Kathy Mead, and Gerry Nally.Nord informed the staff that the office would be closedafter September 15 until their new facility was ready.During this downtime period they were to refer all pa-tients to the Woodside Medical Group, either to theirmidtown location next door to the old River City facilityor to their main facility. Greta instructed both Baker andMead not to refer patients to Dr. Lackner unless the pa-tient specifically asked for him. Both Baker and Meadexpressed concern over the lack of continuity of medicalcare. Although there was a doctor from Woodsidealways present at River City, they rotated and the staffwas never certain as to who would be there. As a resultthere was a break in the continuity of care. When Nordinstructed them not to send the patients to Dr. Lackner,Mead stated that she was a patient advocate, her job waspatient care. Therefore, she felt she needed to presentthe options and it was the patients' choice where theywanted to seek their medical care. Baker agreed that herprimary role was patient care and her main concern wastheir welfare.17. Mary Baker's termination from the FoundationSince Dr. Lackner gained possession of the old RiverCity office in mid-September, the Foundation closed itsoperation from September 15 through November 5, 1979.During the August 27 meeting, Nord explained to bothMary Baker and Kathleen Mead that they would be laidoff during this interim period. However, Nord did askBaker if she would be interested in working part-time atits Auburn facility. Baker replied that she would be in-terested in the part-time work and they discussed mile-age expenses, hours, and other details concerning theAuburn clinic.On August 30, 1979, Nord met and interviewedGeorge Randall for the position of physician's assistantfor their planned new clinic at Forest Hills. When Nordinformed Randall that the mid-level practitioners were inthe midst of organizing a union, Randall expressed hispersonal view that professionals should not join unionsand therefore he was not interested. He also related hisopposition to the Teamsters' efforts to organize PAs inAlaska, where he had been employed as a medical ad-ministrator. On the day following this conversation hewas hired as a PA for the new Forest Hills site. SinceForest Hills was not yet opened, he was assigned thepart-time work at Auburn, just a few days after the posi-tion had been offered to Mary Baker. As a result, Nordtold Baker on September 4 or 5, that they had hiredRandall and therefore she would be laid off until thenew office was opened.In April or May 1979, Dr. David Gordon Daehlerasked Dr. Andrus if the Foundation had any openingsfor a physician. At that time Dr. Andrus informed himthey did not anticipate an opening for about a year.Voelm testified that in May Dr. Andrus told him he wasthinking of Dr. Daehler as a possible replacement for Dr.Lackner. Dr. Andrus hesitated to pursue Dr. Daehler atfirst because Dr. Daehler was important to the Universi-ty's family practice department. Finally, the Foundationcontacted Dr. Daehler in August as Dr. Lackner's re-placement. He began working at the new River Cityclinic on November 4, 1979.Peggy Davis and Mary Baker also returned to workon November 4. The patient flow was very low in earlyNovember. Mary Baker and the physician were onlyseeing 3 to 19 patients per day. Once again the RiverCity clinic was faced with limited revenues due to thelack of patients. The funds for the grant were also dwin-dling according to Respondent. Consequently, the Foun-dation argued that it became imperative to cut cost inorder to save the facility. On November 30, 1979, GregVoelm visited the new River City facility and deliveredthe following memorandum to Peggy Davis and MaryBaker:122 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESSince the patient load at our new River City FamilyMedical Group practice is often less than ten a day,we cannot afford to maintain a staff which includesa full-time physician, family nurse practitioner, andsocial worker. Effective December 10, 1979, yourhours will be reduced until such time as our patientload builds up. This reduction in time is made nec-essary by the dislocation and negative growth inour practice caused by the events of last year. It isthe reasonable expectation of the Foundation that afamily nurse practitioner can see two patients and aphysician three patients per clinical hour. Currentproduction at River City is only 25,% of thisamount.Effective on the above date, Ms. Baker will be em-ployed on a two-day-per-week and Ms. Davis willwork four days per week. Since Ms. Davis providessocial work support to Dr. Daehler who willremain on full-time status and since her services arean integral part of the special nature of the practice,she will be assigned for 16 more hours a week thanMs. Baker.The Foundation asserted that they obviously could notcut the hours of the physician, since he is an indispensi-ble part of the facility. The supporting grant required theutilization of a social worker, therefore, they felt theywould not conform to the grant if they severely cutPeggy Davis' work schedule. Thus, the only alternativewas to cut Mary Baker to 2 days in an effort to savemoney. At this time there were not a sufficient numberof patients to keep Dr. Daehler busy. With Baker's hourscut, the doctor would be able to increase the number ofpatients he could see. The General Counsel points outthat the grant also calls for the ultilization of mid-levelpractitioners and financially it would have been benefi-cial to the Foundation to further cut Peggy Davis'schedule and keep Mary Baker at full time. This reason-ing is based on the fact that the Foundation was not al-lowed to bill for a social worker's services, but they canbill for the services rendered by a mid-level practitionerat the same rate that is billed for a physician's services.The General Counsel also disputes the assertion thatRiver City was facing dwindling grant money since onSeptember 9, 1979, the Administration for the Aging re-newed the grants and Respondent received $94,500 forits continued operation. During November, Baker gener-ated $2,197 in patient fees, which Dr. Daehler, the newmedical director generated only $1,801 in patient fees. Ofcourse since they could not bill for Peggy Davis' serv-ices, she did not generate any income.The Foundation continued to experience a lack of pa-tients in December. In an effort to further reduce cost, itcut central administration staff and terminated janitorialservices. On December 19, 1979, Baker was informedthat, Nord would meet her at 4:30 p.m. Upon her arrivalshe explained that there was not a sufficient amount ofwork to justify an FNP at the River City clinic andhanded her a letter which stated, in part:I am sorry to inform you that in evaluating the situ-ation at River City Family Medical Group we findthat we are unable to afford to keep you on ourstaff due to lack of work. Therefore, your serviceswill no longer be required as of 12/20/79.In mid-December the average patient flow for both Dr.Daehler and Mary Baker combined was only eight. Dr.Daehler was certainly capable of handling all of thosepatients. In fact, at the time Dr. Daehler testified, onJanuary 30, 1980, he was seeing 25 patients per day.Dr. Daehler agreed to write a reference letter forMary Baker. He was of the impression Mary intended toseek employment elsewhere, although he did not believeshe was terminated on December 19, but simply laid off,pending an increase of patients. Mary Baker left a noteon Goldsmith's door stating she had been terminated.Goldsmith then asked Ruth Gomez, who was Dr.Andrus' personal secretary, if Mary had been terminated.Gomez confirmed that Baker had indeed been fired.Margaret Alton was a patient of Mary Baker and wasscheduled for a medical appointment with Baker on De-cember 26. Upon her arrival at the River City clinic,Alton was told by a clerk and a nurse that Baker nolonger worked there. Since Alton wanted to keep Bakeras her medical adviser, she asked how she could contactMary. Alton was informed that Mary was looking foranother job and to call back periodically. When Bakerlocated a new job, they would give her the telephonenumber.In mid-January, while preparing for this trial, theFoundation reviewed signed authorization slips, whichwere used to transfer patients to Dr. Lackner. Thosemedical records did not contain Dr. Lackner's name andthere was no indication that Dr. Lackner had ever seenthese patients, who had been treated by Mary Baker atthe old River City site. Respondent concluded that MaryBaker had deliberately transferred her patients to Dr.Lackner in direct insubordination to the Foundation'sorders. The survey revealed that at least 43 patients fellinto this category. At random 12 of these patients werecalled. Seven patients stated that they had been asked ortold by Mary Baker to go to Dr. Lackner, without themfirst asking for a referral to the doctor. Based on thesefindings the Foundation sent Mary Baker a telegram onJanuary 14, 1980, which informed her she was terminat-ed for having referred patients to Dr. Lackner instead ofthe physicians who had been designated by the Founda-tion.Greg Voelm participated in the decision to terminateMary Baker in January based on the Foundation's dis-covery that she had transferred a large number of pa-tients to Dr. Lackner. He also admitted that when hegave his affidavit to the Board in September that he wasaware that Baker had transferred patients to Dr.Lackner, but he claimed he was not aware of the magni-tude. However, in his affidavit he refers to losing thou-sands of dollars in patient revenue due to the transfer ofFoundation patients to Dr. Lackner by Mary Baker andKathy Mead.Debra Stockel began working at the new River Cityclinic as a back office medical assistant on November 5,1979. She acknowledged that she had told patients whowere seeking Mary Baker after December 20 that Mary123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas no longer there and that when she found out hernew telephone number she would give them the number.She also told Margaret Alton that she did not thinkMary would return to River City, although the Founda-tion had told the River City staff that Mary had simplybeen laid off. The staff was also told that Baker wouldbe reviewed in the first of January. A few weeks beforeChristmas, Baker and Stockel were lunching togetherand talking about the lack of patients, poor productivity,and low revenues. Baker commented that Dr. Daehlerwould receive the same treatment that Dr. Lackner re-ceived from the Foundation if the situation did not im-prove, because the Foundation got upset with Dr.Lackner when the money was not coming into the clinic.After the opening of the new River City clinic,Stockel spoke to approximately 20 patients who told herthat they had never gone to Dr. Lackner after they hadsigned the authorization forms which transferred theirrecords to him, and they wanted to remain patients ofRiver City. Mary Baker denied that she had ever urged apatient to sign an authorization card who had not firstrequested Dr. Lackner. None of these patients ever toldStockel that Mary Baker had asked them to go to Dr.Lackner or to sign the transfer authorization forms.18. Kathleen Mead's departure from the FoundationDuring the August 27 River City staff meeting, Kath-leen Mead also inquired as to possible employmentduring the 1- to 2-month shutdown period. Since she wasaware that the Foundation would channel the River Citytelephone calls to the central office, she requested per-mission to work at the central office to handle thesecalls. She was familiar with the patients and felt that bypersonally answering the calls she could perform a usefulservice. Nord's initial response was that she wouldcheck. Later Nord said she could answer the telephonesand then a short time later changed her reply again, stat-ing that Greg had said "No."Before the River City facility closed on September 15,Dr. Lackner asked Mead if she would like to work forhim. She agreed with the understanding that she wouldgive him 2 week's notice before she returned to theFoundation. When the facility was closed there was noannouncement as to how soon the new facility would beready. Mead then called Nord and informed her that shewas working temporarily for Dr. Lackner and she wouldneed 2 week's notice before she could return to theFoundation. Nord replied, "Why don't you just staywith Dr. Lackner? You like him." Mead explained thatthe Foundation was able to offer more benefits. Duringthe same conversation Mead again asked about her payraise. Since Mead was about to leave on her vacation,she said she would contact Mead upon her return. Nordnever again contacted Mead concerning the raise.On or about October 26, Mead received a notice fromNord which instructed her to return to the new RiverCity facility on November 5. The letter did not allowher sufficient time to give the promised 2 week's noticeto Dr. Lackner. Mead decided to remain with Dr.Lackner and she notified the Foundation of her decision.19. Cases 20-CA-15244 and 20-CA-15285 SierraFamily Medical Group in Placervillea. BackgroundPrior to joining the Foundation's Placerville facility onMarch 26. 1979, Dr. Weiser had maintained a privatemedical practice in Ojai, California, for 18 years. He wasdrawn to this new medical group by the fact he likedDr. Lehrman, the Sierra medical director, and was im-pressed with the latter's assertions that it was a "wonder-ful practice." It was not until after he arrived that helearned of the bleak financial condition of the clinic, itslabor law problems, and the fact that Dr. Lehrman wasnegotiating to leave and enter private practice. WhenDr. Lehrman resigned, Dr. Weiser was named the medi-cal director in October 1979.The Sierra Clinic was not self-sustaining. From its in-ception it received monetary grants from the RobertWood Johnson Fund. In addition, it had the benefit ofvirtually free rent from El Dorado County for a wing ofan old hospital and Federal assistance through the use ofCETA workers. Unfortunately, even with all of this eco-nomic assistance the Placerville site was only beginningto hover at a break-even point.During the executive committee meetings of February11 and March 13, 1980, each site was reviewed for oper-ational considerations and economic conditions. Thecomposition of the Sierra work force was discussed. Par-ticular attention was given to the Sierra, Auburn, Colfax,and Forest Hill areas, since these were the clinics wherefoundation funds were beginning to run out. The crucialand essential economic problem facing the Sierra Groupwas its inability to survive without continued infusion offinancial support from the Robert Wood Johnson fund,El Dorado County. and the Federal Government(CETA workers).The original projection for the Sierra Clinic called forone or two physicians supported by FNPs. It was feltthat the Sierra Clinic would realize a substantial patientflow in I or 2 years and become self-sustaining thereaf-ter. When these projections were not achieved, Elkusconcluded that the Foundation's principal mistake was itsfailure to build a stable physician practice before addingthe mid-level practitioners (FNPs). A National ServiceCorps study concluded that initially one, two, or possi-bly three physicians should have been hired beforeadding mid-level providers. The Foundation's approachhad been backwards. It was not economically feasible tostart with mid-level practitioners and then build a physi-cian's practice on top of that.At the February II meeting Voelm recommended thatfor economic reasons the Foundation should consider theclosing of the Sierra, Auburn, and/or River City sites.Dr. Andrus was opposed to closing any clinics.During the meeting Ted Tyson was hired to replaceVoelm as acting director of the Foundation. Tyson hadrecently retired from the Air Force as a lieutenant colo-nel with 23 years' service. He had heard of this job op-portunity through Nord, who was an old family friend.Tyson readily admitted that he lacked educational train-ing or prior experience in the fields of medical facilities,124 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESthe delivery of health service. or writing grants. Dr.Andrus was satisfied that his prior experience was suffi-cient to qualify him as the administrator.Tyson was directed to survey and inspect each site inorder to assess their possible options to maintain the de-livery of high-level health care services, while improvingthe financial position of each clinic. He was to report hisfindings at the next executive committee meeting onMarch 13, 1980, with particular emphasis on Sierra,Auburn, Colfax, and Forest Hill. His principal assign-ment was to make recommendations as to whether a siteshould be closed; and, if not, then what action should betaken to insure its economic success. A budget wasneeded which would include suggestions on how to in-crease the patient load, improve staff efficiency, andreduce costs. The staff had already been reducedthroughout the Foundation.Tyson's inspection of the Sierra Clinic consisted of oneor possibly two visits for approximately 2 hours. Al-though he met and spoke to Dr. Natali and several otheremployees, his primary conversations were with Dr.Weiser. After reviewing records, documents, ledgers,and conferring with members of the central office staff,executive committee, and Sierra Clinic, Tyson concludedthat a third physician should be hired at Placerville in aneffort to restructure the Sierra Clinic to a more physicianoriented practice.In arriving at his recommendation, Tyson did notsubmit a written cost analysis. He made the mathematicalcalculations in his head, based on information he ob-tained from Dr. Weiser and the central office staff. Theprojected salaries for Bertram, Herrlie, and the thirddoctor were $21,600, $18,500, and $42,500, respectively.If both part-time FNPs were terminated the arrival of athird doctor would increase the annual budget by only$2,400. This slight additional cost was considered cost ef-fective because the new ull-timne doctor would performservices that the part-rime FNPs were neither capablenor allowed to perform.Tyson's conversation with Dr. Weiser had convincedthe former that a third physician was desparately neededto relieve Dr. Weiser of his heavy workload. It shouldbe noted that at this same time Dr. Natali did not have afull work schedule. Tyson had not conferred with Dr.Natali. Prior to his joining the Foundation staff Dr.Weiser had maintained a substantial obstetrics practicefor 18 years. Since he was tired of this area of medicine,he and Dr. Andrus had a verbal agreement that Dr.Weiser would not handle OB patients. At that time Dr.Lehrman accepted 3 or 4 new OB patients each month.When Dr. Lehrman resigned, Dr. Weiser began to sharethe OB patients with Dr. Natali. In addition to the SierraFamily Group there was only one other doctor in thearea who accepted medical obstetrical patients. As aresult the number of OB patients increased to approxi-mately 10 per month.In his conversation with Tyson, Dr. Weiser explainedthat the care of the OB patients was a major factor in hisexhaustion. This was due to the nature of work, which isvery time consuming both during and after office hours.In fact, it tends to interfere with other areas of the medi-cal practice. The problem was further complicated sincemost of their OB patients were covered by medical.These individuals often had limited education and werefinancially and medically underprivileged. Their preg-nancies were plagued with a higher percentage of com-plicalions in delivery than those patients in the privatesector.The FNP and the physician provided the OB patientwith routine care on an alternating monthly basis. How-ever, in the latter stages of the pregnancy the helpfulnessof the FNP diminished. They were not permitted toadmit or attend patients at the Marshal Hospital. There-fore, when a patient entered labor the FNP had no fur-ther role, since the deliveries were in a hospital setting.As a result Dr. Weiser and Dr. Natali were forced toshare the on-call duties on alternate nights and week-ends, without any relief or assistance from any otherphysicians. There did exist a "major weekend OB callschedule" available to doctors in the Placerville area.However, it was Dr. Weiser's position that they couldnot utilize this call system since it would interfere withthe continuity of care for their patients. It also breachedthe clinic's obstetrical contract to handle the patientthrough delivery. By hiring a third physician, Dr.Weiser's and Dr. Natali's oncall schedule would be re-duced to every third night and every third weekend,which Dr. Weiser felt would substantially alleviate hisexhaustion. The FNPs could not provide this relief, onlya third doctor.At the March 13 executive committee meeting, Tysonbrought to the comittee's attention that there was only$36,000 remaining in the Robert Wood Johnson grant.When those funds were spent, it would become criticalfor those clinics receiving benefits under the grant to beself-supporting. To attain this goal the executive commit-tee tentatively accepted Tyson's recommendation to re-structure the Sierra clinic to a physician-oriented prac-tice. The following is an excerpt from the minutes of theexecutive committee:Placerville: It was noted that the Placerville site wasnow approximately at the break even point thatsome reduction and/or change in staff was still re-quired, based on current patient load and practicecharacteristics. Personnel problems were also dis-cussed, with particular reference to the possibilityof hiring a third physician and restructuring thepractice to include three physicians and one full-time family nurse practitioner until patient volumejustified additional mid-level providers. It was de-cided that if there was to be a reduction in supportstaff it would be accomplished by termination of thepart-time Family Nurse Practitioners.Nord was instructed to intensify the search for a thirdphysician and ask Dr. Weiser for recommendations. Itwas anticipated that a third physician would be availableand hired in mid-July or the first of August after thecompletion of their residency program. At that time afinal determination would be made as to the appropriateratio between physicians and the FNPs. Therefore as ofMarch 13, 1980, the Foundation intended to retain thetwo part-time family nurse practitioners, Paula Bertram125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Carol Herrlie, until the arrival of the third physicianin July or August. At that time, a final decision would bemade as to the need for their termination to complete therestructuring of the Sierra clinic to a physician orientedpractice.b. Carol HerrlieCarol Herrlie applied and was accepted for the FamilyNurse Practitioner program at the University of Califor-nia at Davis. Paula Bertram was her counselor and oneof her faculty instructors. Part of the program requiredclinical experience or work at a preceptorsite. Dr. Lehr-man referred her to Gerry O'Brien, who was the direc-tor of the Foundation at that time. She was interviewedby O'Brien and Dr. Andrus. In October 1978, she wasaccepted by Respondent for a 12-month training courseat the Placerville site, on a part-time basis of 20 hours aweek, at $500 per month. Dr. Lehrman was her precep-tor until his departure in October 1979.Upon Dr. Lehrman's departure, Dr. Weiser agreed tobecome her preceptor while she completed her intern-ship. At that time her hours were increased to full timeand her income rose to $1,000 per month.Herrlie first became aware of the Union's organization-al efforts when she was invited by Bertram to attend amid-level practitioners meeting, which was scheduled im-mediately preceding the Foundation's executive commit-tee meeting. The purpose of the meeting was to discussthe proposed contracts. She simply listened to the discus-sion and did not participate.As the election approached, Bertram informed her thatsince she was a student her vote would be challenged.During the week of the election both Dr. Andrus andMary O'Hara-Devereaux visited the Sierra Group. Atone point O'Hara-Devereaux entered Herrlie's office andasked if she had a few minutes to talk. O'Hara-Dever-eaux suggested they converse in an examination roomwhere it was quiet and they were alone.9O'Hara-Dever-eaux wanted to know what she knew about the pendingelection. Herrlie answered that the mid-level practition-ers were interested in organizing a group in an effort todiscuss subjects such as patient policies, contracts, wages,and events that would affect the running of the Founda-tion. She felt it was important for the FNP to organizeas a group since their efforts to negotiate and amend theproposed contracts had been blocked by the Foundation.O'Hara-Devereaux then asked her if she realized such agroup would be a union and would result in a third partybeing present during bargaining. Herrlie responded thatwas not the intent of the group since they were only or-ganizing in their own entity and not associated with anylarger union or organization. After the O'Hara-Dever-eaux conversation was concluded, Dr. Andrus enteredand asked the same questions, to which Herrlie providedidentical answers.On the morning of the election Nord called Herrlieand urged her to vote, but to vote carefully. Nord ex-9 At the time this conversation occurred, Herrlie was still a studentand she knew O'Hara-Devereaux and Dr. Andrus as codirectors of theFamily Nurse Practitioner program at the University of California. In ad-dition Herrlie was aware that O'Hara-Devereaux and Dr. Andrus livedtogether. She had been invited to attend an open house at their home.pressed her opinion that without the Union there alreadyexisted good negotiations and that it was not necessaryto have a third party involved in negotiations.The Placerville facility was quite large and Dr.Weiser's office was in the North wing, at an inconven-ient distance from Herrlie's work area. As her preceptor,he believed it was imperative for them to work in closeproximity to each other. Therefore, he invited her tomove into his office so they could confer and see pa-tients together. She declined the offer because of hisvery heavy smoking habits. When he offered to quitsmoking at least in the office, she continued to decline.Herrlie explained that, although he was sincere, she wasdoubtful that he could stop smoking. In addition she feltthat as medical director he needed a private office. Theymutually agreed to maintain separate offices. However,in order to work closer to Herrlie, he moved into Dr.Lehrman's former office.Dr. Lehrman's procedure was to review charts withHerrlie on a daily basis, either at the lunchbreak or atthe end of the day. Since she had not previously workedwith Dr. Weiser, they initially agreed to review thecharts and discuss the patient as each patient was seen.As their schedules increased they found less time to dis-cuss the patients and their diseases. Dr. Weiser candidlyadmitted that he was willing and capable of demonstrat-ing the skills needed for assessment and diagnosis fromthe bedside, but he lacked the didactic skills of Dr. Lehr-man. Therefore, she would have to acquire the academicportion of her training from textbooks and magazines.The doctor's candor was disappointing. She felt the dis-cussion of patients and a review of her recordkeeping byher preceptor was essential to her training. During thefirst 2 months they worked together, they did not evenhave a set time to review charts. She was increasinglyfrustrated by this lack of training and vented her dis-pleasure of Dr. Weiser with her fellow workers. Finally,in November they mutually agreed to review charts eachafternoon at 3:30. By January, they slipped back intotheir old methods and spent less time reviewing charts.In February he made a greater effort to spend more timewith her.Herrlie was scheduled to complete her internship onMarch 31, 1980. Near the end of February, she askedNord if her status would change to that of a full-timepermanent employee. Nord asked her how the internshipwas progressing and how was she doing with Dr.Weiser. Herrlie told her that at first it was difficult toadjust to Dr. Weiser and the 4 months since Dr. Lehr-man left had been very bad. In the beginning she did nothave a real smooth relationship with Dr. Weiser, but shefelt he probably had a lot of problems in his personal lifeand the preceptorship was simply one additional burden.However, from the middle period of her internship, hebecame more active as her preceptor, and their problemswere being solved. Then Greta mentioned BonnieBowman had left the Foundation and Herrlie was underconsideration for Bowman's former position, in the 1980budget. There was no definite commitment for a job, butsimply an understanding that Herrlie's production would126 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESbe observed over the next 6 weeks before a final offercould be made.Dr. Weiser consistently praised Herrlie's professionalskills. On one occasion in the latter part of November1979, he assured her he was happy with her and herwork. As far as he was concerned she would be a full-time employee upon the completion of her internship.There was however one area in their relationship that ir-ritated and displeased him. On numerous occasions heobserved her seeking the advice and assistance from Ber-tram. As her preceptor he was responsible for her andthus felt she should look to him as the source of her edu-cation and assistance. He never specifically instructedher not to seek advice from Bertram concerning patientproblems, but he did inform her she was going to Ber-tram far too often. In her testimony she admits confer-ring with Bertram. In fact, she had Bertram come intothe examination room to look at patients. As a fellowFNP she felt it was appropriate to seek instruction andadvice from Bertram. However, she agreed that in somesituations it would have been more appropriate for her toseek the advice of her preceptor.c. Paula BertramDr. Weiser worked predominately with Sue Wooten,while Dr. Natali worked generally with Paula Bertram.Dr. Weiser praised the professional skills of both Wootenand Bertram. Dr. Natali did not comment on Wooten'sskills, but testified Bertram was very talented and an ex-cellent clinician. In each case the doctors expressed anuncomfortable feeling when they worked with the otherFNP. When Dr. Weiser moved his office to be nearHerrlie, he also was closer to Bertram and further fromWooten. For everyone's convenience Dr. Weiser thenworked with Bertram and Dr. Natali worked withWooten. Since Dr. Natali felt uncomfortable workingwith Wooten he soon returned to his former office andresumed working with Bertram.Although Dr. Weiser praised Bertram's skills, he alsotestified she was disloyal to him and he felt uncomfort-able working with her. This uncomfortable feeling wasbased partially on her relationship with Herrlie, but alsoon a long string of events, beginning with the period justpreceding his acceptance of the Sierra medical director-ship.Paula Bertram had readily admitted that she and Dr.Lehrman were very close personal friends. When theFoundation initiated a search for his replacement, shealong with Bonnie Bowman expressed their concern toVoelm that Dr. Weiser should not become the nextmedical director. In order to avoid having her commentsreach Dr. Weiser through a third party, she approachedhim in the latter part of 1979 and told Dr. Weiser "Ihave some qualms about you being the medical directorbecause I don't think you like meetings. I don't thinkyou like some of the organizational stuff that goes intomaking a clinic." Dr. Weiser testified that from the timehe became medical director until Bertram's terminationtheir relationship remained cool and strained. Althoughshe felt Dr. Weiser would experience difficulties andwould not be able to handle the position of medical di-rector, she accepted him as her supervisor once he wasappointed. There was an apparent difference in their ap-proach to the practice of medicine. He not only loathedmeetings, he considered them a luxury that the Founda-tion could ill afford considering its financial position. Incontrast Bertram liked to organize a lot of staff and edu-cational meetings with graphs, charts, and suggestionsfor patient education. He simply preferred to treat acuteproblems as opposed to long ongoing problems and feltthe actual practice of seeing the patient was more impor-tant than staff meetings.On Friday, January 25, 1980, Bertram observed Dr.Weiser reading a newspaper, which was lying on hisdesk. The article dealt with Bertram's testimony and, inparticular, her recollection of a prior conversation shehad with Dr. Andrus. After Dr. Weiser inquired in gen-eral terms as to what was happening at the trial, he thenasked her why she was at the trial for so many days.Bertram had been under subpoena and had attended allof the previous hearings in January and February, exceptfor the last day and a half. She explained that the Gener-al Counsel had informed her that as a principal organizerof the Union it was necessary for her to be present andassist during the trial. When she then told him that helooked "mad," he denied it. Then Dr. Weiser replied in avery loud and emphatic voice:...yes I am mad. I'm mad because I just think thisis a terrible thing that's going on. I think that this isvery divisive to the clinic, it's destructive to thenurse practitioner movement, that you're endanger-ing nurse practitioner movement and nurse practi-tioner jobs, that I'm getting a lot of flak or ques-tioning from the doctors at the Marshall Hospital,... doctors don't like this kind of thing.....[T]his whole thing was just a personality conflictbetween Dr. Lackner and Dr. Andrus.He was convinced that FNPs were being used in a per-sonality struggle and that a lot of lies were being told atthe hearing. Bertram was disturbed by his comment be-cause most of the article dealt accurately with her testi-mony concerning her conversation, she felt Dr. Weiserwas not in a position to judge its accuracy.Dr. Weiser did not deny or disagree with Bertram'srecollection of their conversation, which in his opinionwas simply a reflection of how he perceived the hearingsand the surrounding publicity. He did not hesitate to ex-press his dislike for unions. This personal animosity wasdeeply rooted in his own personal background and expe-riences. His father had been a physician, and he himselfhad practiced medicine for nearly 20 years. As a grouphe described physicians as conservative and generallyopposed to unions.Although he was opposed to organizing the FNPs intoa formal labor group, the evidence is uncontradicted thathe fully supported the concept of FNPs. During his 18years of practice in Ojai, California, he was the first phy-sician in the community to use a FNP. Initially, themedical community fought him strenuously. Theywarned him of possible malpractice lawsuits and that hewould be denied access to local hospitals. Eventually,through his steady support and persistence, the FNPs127 DECISIONS OF NATIONAL LABOR RELAT IONS BOARDwere not only accepted in the Ojai medical communitybut several former opponents now utilize FNPs in theirpractice. When Dr. Weiser arrived in Placerville, he wasconfronted with similar distrust, fear, and opposition tothe FNPs within the local medical community. The localdoctors referred to them as mini-doctors and complainedthat they had too much freedom.Based on his personal background and experience, hewas convinced that the FNPs were harming their owncause by organizing a union. Because of the physician'straditional opposition to labor organizations, he felt theFNPs' organizing efforts could only delay and hinder theday when they would be fully accepted in the medicalcommunity. In holding this philosophy, Dr. Weiser wasconvinced that the widely publicized hearing was par-ticularly harmful to the FNPs' movement, and he stated:Well, I feel very strongly pro-nurse practitioner,first of all, and I feel that the medical profession, ingeneral is very anti nurse practitioner. They'reafraid of them and I feel strongly that in order forthe nurse practitioner movement to be a truly viablething, they have to have the support of the medicalprofession and you don't get the support of themedical profession by fighting, by causing all thisruckus in the papers.The Foundation held a press conference on January30, 1980. When Bertram discovered the location of themeeting she tried to gain entrance but was blocked byVoelm, which upset her. She then proceeded, in whatshe described as a clowning manner, to pound on thewindow, cry, and yell for Dr. Weiser or Wooten to openthe door. On the following day, Bertram reenacted thewhole espisode in front of the lab technicians at Placer-ville. As Dr. Weiser walked by she tried to joke withhim and asked him why he had not admitted her to thepress conference. He remained silent and stern as hewalked pass. Dr. Weiser suffers from a hearing deficien-cy aid stated he did not ignore her question or jesting.He simply did not hear her. She then followed him intohis office and asked what had actually happened at thepress conference. To which he explained the Foundationsimply showed a series of charts and graphs and thenbroke for lunch.During the hearings, Bertram discovered that her co-worker, Wooten, had received a pay raise in November1979. Since their productivity was similar and they start-ed working for the Foundation approximately the sametime, Bertram felt she should also be entitled to an in-crease.'°Bertram testified that when she expressed thisview Dr. Weiser replied, "I think you'll get whateveryou have coming." The doctor said he would not use thephrase "have coming" and believes he said, "I think youwill get what you deserve." When asked if he made anyother comments, she testified that Dr. Weiser also saidsomething to the effect: "don't be naive to expect peopleto be nice to you after what you've done, or what you'redoing." Dr. Weiser was not questioned concerning thisstatement, therefore he neither admitted nor denied its10 Dr. Weiser could not recall recommending a raise for Wooten. Hefelt her work was outstanding, and she was very loyal.accuracy. He also claimed that he had already recom-mended a pay raise for her to Greta Nord. A few dayslater she approached Dr. Weiser with a stack of her pro-ductivity charts, but he said it was not necessary toreview them since he knew her productivity was fine. Asshe started to depart, he asked her if she thought theycould work together. He told her she was afraid of himand disloyal, and concluded his remarks by stating"you're uncomfortable with me." She denied she wasafraid of him, and he recalled she said, "I think some-times I am uncomfortable with you and you're uncom-fortable with me. We're not the same kind of people.We'll probably never be the best of friends. We don'talways practice the same kind of medicine."Although Dr. Weiser denies the Foundation directedhim "to take a look at her," Bertram claims that duringthis same conversation he told her that the Foundationhad instructed him to look at her work, to see if theycould work together. The testimony is uncontradictedthat Dr. Weiser felt uncomfortable working with Ber-tram and that he preferred to work with Wooten; how-ever, he was very impressed with Bertram's abilities as aclinician.Dr. Weiser was aware that Bertram was a close friendof Dr. Lehrman. He asked her if she intended to join Dr.Lehrman in his practice. She admitted the two of themfantasized over that possibility but they did not have anyplans. Dr. Lehrman and Dr. Santiago were partners. Thelatter was not in favor of the nurse practitioners. There-fore, until Dr. Santiago changed her mind or departed, itwas unlikely that Bertram would ever work with Dr.Lehrman.During the January and February hearings, some em-ployees discovered that their personnel files were notcomplete and some contained adverse comments and let-ters from physicians. Since Bertram wanted to know thecontent of her personnel file, she called the Foundation'scentral office and asked to speak to Greta Nord. Nordwas out of the office. Bertram left a message with JerryNalley that she wanted an appointment with Nord forthe purpose of reviewing her personnel file. Greta re-turned the call and initially set up a meeting in Placer-ville for February 20. Due to an emergency Greta wasunable to keep the appointment which was then reset forFebruary 22. When they finally met, Greta assured Ber-tram that all employees were informed and aware of anyadverse comments which may exist in their files. In addi-tion she explained that she had never heard an adversecomment concerning Bertram, whom she described as anexcellent clinician. They inspected the file together.After Nord assured Paula that to the best of her knowl-edge the file was complete, Paula asked her to initialeach document. She complied but was offended by therequest. At this point Greta suggested that "we shouldlet bygones be bygones ...and have a little more trustin each other."Since Sue Wooten had received a raise on her employ-ment anniversary, Bertram felt she was entitled to thesame treatment. Greta agreed that she deserved a raisebut questioned the extent of making it retroactive. Ap-proximately a week later, after Greta had conferred with128 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESthe central office, she advised Bertram that her pay raisewas approved and it was retroactive but not to the dateof Wooten's raise. They were standing in the hallwayand Bertram said she did not find the offer satisfactory,but she did not wish to discuss the raise in a public area.It was Bertram's position that the raise should be anautomatic step increase and not negotiated. Nord disa-greed.On February 22, 1980, Nord, Bertram, and Herrlieagain discussed the number of hours each would work inthe future. Bertram wished to increase her schedule from50 percent to either 60 or 75 percent, while Herrlicsought full-time employment. Since Bertram had senior-ity she was given first choice as to the number of hoursshe would work. If she chose a full schedule there wouldnot be sufficient amount of work to retain Herrlie. How-ever, Bertram did not want to work full time, nor didshe wish to interfere with Herrlie's potential employ-ment. After discussing various options and the problemwith low patient load, they all agreed that both Bertramand Herrlie would work 60 percent or 24 hours perweek. Herrlie was told that eventually as the patient loadincreased her hours would increase. I'On Friday, March 14, 1980, a staff meeting of the cli-nicians was held in the staff lounge of Placerville. Var-ious individuals may have entered the lounge and evenparticipated in the discussions. The primary participantswere Dr. Weiser, Dr. Natali, Herrlie, Wooten, CarolPaulsen, and Bertram. The latter presented a graph tothe group which set out health maintenance proce-dures.'2They discussed methods of increasing patients.She suggested that the doctors could generate an in-crease in business if they would refer patients to thenurse practitioners for health maintenance proceduressuch as a regular checkup. EKG, or pap smears. Asthese health maintenance procedures became repetitiveand routine, the patient load would increase. Wootenstated that, "every time I refer a patient to one of thedoctors, I never get them back," and then related ananecdote of an encounter that occurred that morningwith a former patient, whom she had previously referredto Dr. Weiser. As the patient passed her in the hall shewhispered to Wooten that she missed her. Bertram ex-pressed her view that the doctors were not doing a goodjob in referring patients to the nurse practitioners. Ber-tram urged doctors to be more conscientious in their uti-lization of the nurse practitioners. She felt they would allhave more work and would provide a better quality ofhealth care if the doctors who were treating a patientwith a chronic disease would refer the individual to anurse practitioner for followup procedures in the natureof health maintenance, such as a physical. Dr. Weisercomplained he was working very hard, and he preferredseeing fewer patients and was therefore more than will-~ Herrlie believed this meeting occurred in the first week of March.12 Dr. Natali testified that Dr. Thorp had conducted an audit of theoffice and pointed out the inadequacies of their pap smear's procedures.These findings served as a catalyst for a discussion on preventive careBertram wsas often the driving force behind these biweekly meetings. DrNatali felt she was an excellent clinician, very talented, thorough. and re-sponsive to the needs of the patients. It was her chart that outlined amethod for continued health maintenance procedure for the patients toeducate and keep them healthy.ing to refer more patients to FNP. Bertram was unawarethat Dr. Weiser responded in a shocked manner or per-ceived her comments as an accusation that he was steal-ing patients from the FNPs. In fact, Bertram denies thatshe ever accused Dr. Weiser of stealing her patients.Hlerrlie could not recall anyone accusing the doctors ofstealing patients. Dr. Natali recalled an off-hand com-ment made by Bertram to the effect that when the FNPreferred patients to the doctors, they are never referredback to the nurse practitioners. Dr. Natali did not takeoffense to her comment nor did he feel it was made in anaccusatory or disrespectful manner.Apparently no one actually accused the doctors ofstealing patients from the FNP. However, both CarolynPaulsen and Dr. Weiser felt such an accusation was theobvious meaning and intent of Bertram's statement. Infact, Dr. Weiser told Bertram, "You made me feel likeI'm stealing your patients." Paulsen was disturbed byBertram's tone of voice because she seemed to infer thatDr. Weiser was deliberately not returning patients.After the meeting, Dr. Weiser telephoned Nord andrequested that she come to Placerville as soon as possi-ble, since he was experiencing some staff difficulties. Headded that Bertram wanted to discuss her retroactivesalary and an increased work schedule. His final com-ment was that he was damned unhappy in regards to hisrelationship with Paula. They agreed to meet the follow-ing Tuesday, March 18, 1980, the same day of the sched-uled community advisory group meeting. Before she leftthe central office she repeated Dr. Weiser's complaints toTed Tyson, the new administrator of the Foundation.Upon Nord's arrival she had a preliminary meetingwith Dr. Weiser at I a.m. He reiterated the substance ofthe March 14 meeting and stated, "Paula as good as ac-cused me of stealing patients." Although he admitted shenever actually used the word "stealing," he felt that wasthe intended inference and therefore he considered hercomments a personal attack. He also complained that hedid not feel comfortable nor supported by either Bertramor Herrlie. As an example, he explained that when hewas heavily booked they did not offer to take some ofhis patients; however, when they were heavily bookedDr. Weiser would help them. His relationship withWooten was totally different, since they always assistedeach other when needed. It also annoyed him that Herr-lie would often confer and seek advice from Bertram.All of these factors convinced him that neither Bertramnor Herrlie were supportive or loyal to him.At 11:30 a.m., Dr. Weiser, Nord, Bertram, and Herrliemet to discuss salaries and schedules. He quickly pointedout that he did not feel the setting of work schedules andsalaries were part of his functions as medical director.Since their schedules were unimportant to him, he wasagreeable to whatever hours they preferred. When Ber-tram and Herrlie mentioned they wanted an increase intheir work schedule, Nord reminded them that just 3weeks earlier they all agreed to a 60-percent schedule.Their hours could not increase until Dr. Natati had a fullschedule. Nord explained that the Sierra clinic was ap-proaching a point where it was necessary for it tobecome self-sufficient, since the funds from the Robert129 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDWood Johnson fund was nearly depleted. Therefore ifthey absolutely needed additional hours they should lookelsewhere. Bertram and Herrlie accepted the 60-percent.The discussion then turned to how they would work the60-percent schedule. They preferred working 3 full daysas opposed to the previously suggested 4 half days and Ifull day. Nord was agreeable to this suggestion if itwould correspond to the doctor's schedules. Again Ber-tram said she was entitled to a raise retroactive to No-vember, but Nord disagreed. Although voices were notraised, Nord felt the atmosphere was very uncomfort-able. She was very disappointed because she felt theyhad resolved the problems of schedules and salaries onher previous visit.The community advisory board meeting began at 12:30()p.m., with Nord, Dr. Weiser, Dr. Natali, Bertram, Herr-lie, Vi Tara, Marian McAdams, and Dr. Weidmer in at-tendance. The meeting was conducted by Dr. Weidmer,the public health officer for El Dorado County andchairman of the community advisory board. Nord an-nounced that Vi Tara had been promoted to the positionof medical service representative, effective December 1,1979. In her new capacity she would visit various busi-nesses in the community in an attempt to increase thevolume of patients. Then Nord displayed a financialchart and explained that the Sierra clinic hovered aroundthe break-even point. She did not contemplate any otherpersonnel changes. Only Bertram testified that Nord hadtold Dr. Weidmer that the Foundation did anticipate per-sonnel changes since they wanted to hire the CETAworkers. 1 3Bertram then addressed the group and complained thatshe did not feel there existed a team effort or copracticein Placerville. Dr. Weiser agreed with her conclusionand placed the blame directly on Bertram's failure tosupport him. Nord viewed Bertram's public comments asvery disrespectful to Dr. Weiser, since he had been em-phasizing in the community the importance of coprac-tice. After the meeting Dr. Weiser and Nord again con-ferred. He was depressed over the fact he had not gainedthe respect of either Bertram or Herrlie and stated, "Ijust don't feel they're loyal. I know if Paula was offereda job with Dr. Lehrman, she would drop this job imme-diately." Nord claimed that before she left the Sierraclinic on March 18 she told Dr. Weiser that Bertram andHerrlie should be terminated and he responded, "Dowhatever you think is right." Dr. Weiser denied thatNord mentioned anything to him concerning their termi-nation. He assumed she would return to the centraloffice and discuss the schedules and salaries. In fact, Dr.Weiser stated he did not learn of the termination untilMarch 24, after the decision had been finalized. No oneconsulted him. Nor did Nord inform either Bertram orHerrlie that she was upset and considered terminatingthem. As she left Placerville on March 18 she was con-vinced that the conflicts which existed between Dr.Weiser, Bertram, and Herrlie could not be resolved dueto their demands and attitude.Is Dr. Natali and Herrlie agreed that Nord had staled that she did notanticipate any personnel changes.Upon her return to Sacramento, Nord reported theevents that had occurred at Placerville on March 14 and18. Tyson testified that she was visibly upset by the ex-perience. From his observation he felt it was readily ap-parent that Bertram's and Herrlie's demanding attitude,the accusation that Dr. Weiser was stealing patients, thetenor of their conversation, and the overall atmosphereleft a very deep impression upon Nord. She was verydisappointed since she felt that the strain and tensionwhich may have existed during the January and Febru-ary trial had dissipated. It was her expressed hope thateveryone would cooperate and let "bygones be by-gones." This positive feeling was reinforced when sheleft Placerville on February 27, when, for the first timein a long time everyone agreed on the work hours andsomething was actually accomplished. However, themeetings and statements made on March 14 and 18 con-vinced Nord that the ill-will that existed between Dr.Weiser, Bertram, and Herrlie was beyond reconciliation.After listening to Nord, Tyson in effect said, "Get rid ofthem." Apparently Nord had made a recommendationfor their termination, and she was in complete agreementwith Tyson's decision. If Tyson had the sole authority hewould have fired them immediately. Since he lacked thatauthority, he called for a meeting of the executive com-mittee. Dr. Andrus was unavailable until Monday,March 24, when he received Tyson's verbal recommen-dation. The same recommendation was made to Elkus.The recommendation for termination was accepted. Onthe same day, March 24, 1980, Nord prepared and hand-delivered the following letters:Paula Bertram, F.N.P. Sierra Family MedicalGroup 935 Spring Street Placerville, CA 95667Dear Paula:A decision was made by the executive board tochange the method of the Sierra Family MedicalGroup practice to a more physician oriented prac-tice. Therefore, your services will no longer be re-quired after March 28, 1980.Should you prefer to spend this week looking forother employment while still on the payroll, ar-rangements will be made for your patients to beseen by another provider at Sierra Family MedicalGroup.Carol Herrlie, F.N.P. Sierra Family Medical Group935 Spring Street Placerville, CA 95667Dear Carol:A decision was made by the executive board tochange the method of the Sierra Family Grouppractice to a more physician oriented practice.Therefore, we are unable to offer you a positionafter your internship has been completed as ofMarch 31, 1980.I hope you will find employment to your liking.When Nord arrived at Placerville she informed Dr.Weiser of the Executive committee's decision to termi-nate. He had not been consulted, nor asked his opinion130 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESregarding the terminations. Although he had never rec-ommended the terminations, he accepted the Founda-tion's decision without question. It was his opinion thatdecisions concerning terminations could only be made bythe Foundation since they alone were in a position tofully comprehend the financial implications.In Dr. Weiser's presence, Nord summoned Herrlie andhanded her the termination letter. Herrlie described her-self as stunned since she had accepted a 60-percent em-ployment offer the previous week. Nord explained thatthe executive board had determined her services were nolonger needed when her internship was completed onApril 1. The decision was final. For the first time Herrlieheard Dr. Weiser state she was unloyal. Later that after-noon he walked into Herrlie's office and said he wvasvery sorry that she had been fired and he would behappy to write a good recommendation. In addition, hevoiced the opinion that he had no problems with her as anurse practitioner and was certain she would have nodifficulty in obtaining new employment.Bertram was then summoned and given her termina-tion letter. Nord proceeded to explain that due to a deci-sion of the executive board to make the Sierra Clinic amore physician-oriented practice, her services were nolonger needed. Bertram asked Dr. Weiser what hethought of the Foundation's decision and he responded,"I always been uncomfortable with you and I feel thatyou're not loyal to me." She was convinced that her ter-mination was based on her union activity and not on astrained relationship. Whatever differences existed be-tween them, she felt had been resolved by a mutual un-derstanding that although their approach to medicinewas different their knowledge and experience compli-mented each other. Both Nord and Dr. Weiser recalledBertram then exclaimed, "I don't have to like you to beable to work with you." Bertram disagreed with theirrecollection of her response. She said she simply com-mented they would never be the best of friends.Later in the afternoon Dr. Weiser told Bertram that hefelt terrible over her discharge and that in reality he wasnot in charge. He denied any participation in the deci-sion and asserted he had no control over the termination.Then he repeated that both Bertram and Herrlie had per-formed in an excellent manner and he would write rec-ommendations for them.On the following day, March 25, Bertram returned tothe Sierra clinic to gather her personal belongings. Sheconfronted Dr. Weiser with the fact that his wife, LynnWeiser, had submitted an application for the family nursepractitioners program at Davis and warned that shewould be very resentful and unhappy if his wife werehired by the Foundation. When he first started with theFoundation he had an agreement, but not a guarantee,with Dr. Andrus that his wife would be hired as a FNPwhen she completed her education. In light of Bertram'sdismissal and the Foundation's announced plans to makethe Sierra clinic physician oriented he was uncertain asto what effect it would have on his wife.Then Bertram approached Vi Tara who was standingat the appointment desk. Although Bertram knew Tarahad been promoted and was no longer a supervisor atthe Sierra clinic, Bertram testified she felt the promotionmade her even more a representative of management. 4Regardless of her title or position within the Foundation,Vi Tara learned of the terminations from fellow employ-ees after the discharges were reality. She had not beenconsulted. Tara lamented the discharges and was con-vinced they did not make sense. Bertram responded thatit made good sense to her. The terminations could not beeconomic nor based on the quality or quantity of care.Therefore the only logical explanation for her termina-tion was her union activities. In a very soft, but audiblevoice, Tara agreed.At the hearing Vi Tara, in unequivocal terms, deniedBertram's version of their conversation of March 25. Al-though she may have told Bertram she was sorry shewas leaving, she never said that the termination wasbased on union activity, that she was sick and disgustedwith the events occurring at the Foundation, that shenever felt that Bertram would be terminated, nor thatshe (Vi Tara) would be next.On Wednesday, March 26, Vi Tara entered Herrlie'soffice and expressed her sorrow that Herrlie was leaving.Herrlie testified that when she commented that Vi Taraknew the reason for the dismissal, the latter responded,". ..yes .. .too bad that you got drug in along withthis." Again Vi Tara denied uttering this statement. Infact, Vi Tara testified that in her opinion neither Bertramnot Herrlie were terminated for their union activities, in-cluding testifying at previous hearings.The Foundation asserts that the decisions to dischargeBertram and Herrlie were for cause. There was a needfor a third doctor to relieve the burden caused by the in-crease in OB patients. The executive committee had ten-tatively approved Tyson's plan to restructure the Sierragroup to a physician-oriented practice. At the March 13meeting they considered terminating the two part-timeFNPs, but postponed that decision until the arrival of athird doctor in July. At that time they would reconsiderthe economic status of the Sierra group before makingthe final decision to terminate. The premature dischargeswere precipitated and hastened by the events of March14 and 24, 1980. Both Nord and Tyson were of the opin-ion that the strain and incompatability in the relationshipbetween Dr. Weiser and Bertram and Herrlie dictatedthat the decision be made immediately.'4 Vi Tara was the Pllacerville clinic supervisor for the Foundationuntil December 1. 1979. when she became the medical service representa-tive. She maintained her office at the Placerville site but she no longerhad authority to hire, fire, recall, lay off. discipline, promote, reward, nordirect the work force. As medical service representative she did not exer-cise any of the above-enumerated authorities. Her new position requiredher to act as a conimunity relations person in an attempt to acquire newindustrial accounts through favorable publicity. The promotional effortsincluded all of the Foundation sites and were not limited to the Sierra-Placerville clinic the December 1979 minutes of the community adviso-ry group meeting indicated that at an open meeting, which Bertram at-tended. the Foundation announced Vi Tara's new job and that herfornier supervisory position would not be filled. As of May 1, 1980, shewas promoted to administrative assistant to Tyson.Neither Vi Tara nor Nord told anyone that she no longer had supervi-sory aulthority. It was felt such information was implicit in the announce-mernt of her iies position131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Analysis and Conclusions1. Termination of Dr. Jerome LacknerAs the medical director for the Foundation's Sacra-mento River City Medical Group it was agreed by allparties that Dr. Lackner was a supervisor, as defined inSection 2(11) of the Act. The complaint (Case 20-CA-14783) dealing with Dr. Lackner's discharge is narrowlydrafted. It alleges that Dr. Lackner was issued warningletters on June 21 and July 19, 1979, because he testifiedat a representation hearing on June 15, 1979 (Case 20-RC-14818), and that he was thereafter terminated onAugust 20, 1979, because he gave such testimony. It isfurther alleged that Respondent's actions thus violatedSection 8(a)(4) and (1) of the Act. Section 8(a)(4) of theAct provides as follows:It shall be an unfair labor practice for an employ-er-to discharge or otherwise discriminate againstan employee because he has filed charges or giventestimony under this Act ....The 1947 amendments to the National Labor RelationsAct narrowed the definition of the term "employee" byexcluding "any individual employed as a supervisor." InBeasley v. Food Fair of North Carolina, 416 U.S. 653, 654-655 (1974), the Supreme Court recognized the practicaleffect of the 1947 amendments was to free "employers todischarge supervisors without violating the Act's re-straints against discharges on account of union member-ship."Despite the general exclusion of supervisors from cov-erage under the Act, the Board, with court approval, hasheld that in certain circumstances the discharge of a su-pervisor for having given testimony adverse to an em-ployer's interests in a prior Board proceeding is a viola-tion of the Act.t5The Board has also held that an em-ployer violates Section 8(a)(l) of the Act where its ac-tions in disciplining or terminating a supervisor is "an in-tegral part of a pattern of conduct aimed at penalizingemployees for their union activities and ridding the plantof union adherents"; 6 or where the employer's actionconstitutes an important element in its total strategy torid itself of a union;'7or where the employer's action ismotivated by a desire to discourage employees' concert-ed activities in general rather than a concern about thesupervisor's participation in these activities.'8Therefore,an employer violates Section 8(a)(l) of the Act when itdischarges or otherwise discriminates against a supervi-sor because he has given testimony under the Act, notbecause there is an interference with the rights of the su-pervisor, but because fallout from such activity has thenecessary and inevitable effect of coercing others whodo enjoy the protection of the Act. Professional Ambu-lance Service, 232 NLRB 1141, 1151 (1977).'15 Bedford Discounters, 204 NLRB 509 (1972); Better Monkey Grip Co.,115 NLRB 1170 (1956), enfd. 243 F.2d 836 (5th Cir. 1957); Modern Linend Laundry Service, 116 NLRB 1974 (1948); Dal-Tex Optical Co., 131NLRB 715 (1959), enfd. 310 F.2d 58 (5th Cir. 1966).16 Fresno Townehouse, 246 NLRB 1053 (1979).17 East Belden Corp.. 239 NLRB 776 (1978).1i Fort Vancouver Plywood Co., 235 NLRB 635 (1978).The rationale underlying the protection afforded su-pervisors in these situations appears in Better MonkeyGrip, supra at 1170-1171. There the Board held:We agree with the Trial Examiner that the Re-spondent discharged Whaley [a supervisor] becausehe gave testimony adverse to its interests in an earli-er Board proceeding ... .We find, as did the TrialExaminer, that this conduct interfered with, re-strained, and coerced rank-and-file employees in theexercise of their self-organizational rights within themeaning of Section 8(a)(l) of the Act. In our opin-ion, the net effect of Whaley's discharge was tocause nonsupervisory employees reasonably to fearthat the Respondent would take the same actionagainst them if they testified against the Respondentin a Board proceeding to enforce their guaranteedrights under the Act. Clearly inherent in the em-ployees' statutory rights is the right to seek theirvindication in Board proceedings. Moreover, by thesame token, rank-and-file employees are entitled tovindicate these rights through the testimony of su-pervisors who have knowledge of the facts withoutthe supervisors risking discharge or other penaltyfor giving testimony under the Act adverse to theiremployer. For these reasons, we find that Whaley'sdischarge violated Section 8(a)(1) of the Act. [Foot-notes omitted.]Thus, it is the vindications of employees' Section 7rights, not protection of supervisors engaging in union orconcerted activity that is the basis for finding that agiven respondent has violated Section 8(a)(1) of the Act.Brothers Three Cabinets, 248 NLRB 828 (1980).The General Counsel has urged that the protection ofSection 8(a)(4) has been extended to supervisors. TheBoard has looked to NLRB v. Scrivener, 405 U.S. 117,121-122 (1972), for a broad and liberal interpretation un-derlying Section 8(a)(4). In Scrivener, the Supreme Courtfound that 8(a)(4) protection extends beyond the precisewording of the statute, which protects an employee whohas filed charges or given testimony under the Act. TheCourt held that Section 8(a)(4) also protected an employ-ee who gave a written sworn statement to an NLRBfield examiner investigating an unfair labor practicecharge filed against the employer, even though the em-ployee did not file a charge, nor give testimony as pro-scribed by Section 8(a)(4). It was the intent of Congressto permit employees with pertinent information to becompletely free from coercion against providing that in-formation to the Board. This complete freedom is neces-sary "to prevent the Board's channels of informationfrom being dried up by employer intimidation of pro-spective complaints and witnesses." John Hancock Mut.Life Ins. Co. v. NLRB, 89, 191 F.2d 483, 485 (D.C. Cir.1951). Although the employees in the Scrivener case werenot 2(11) supervisors, the Board relied on Chief JusticeBlack's findings in Nash v. Florida Industrial Commis-sions, 389 U.S. 235, 238 (1967), as quoted in the Scrivener,405 U.S. at 121 case, to extend the protection of Section8(a)(4) to all employees:132 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESCongress has made it clear that it wishes all personswith information about such practices to be com-pletely free from coercion against reporting them tothe Board. This is shown by its adoption of § 8(a)(4)which makes it an unfair labor practice for an em-ployer to discriminate against an employee becausehe has filed charges.In Hi-Craft Clothing Co., 251 NLRB 1310 (1980), enf.denied 660 F.2d 910 (3d Cir. 1981), a supervisor receivedonly one-half of an expected $1,000 Christmas bonus,When the supervisor threatened his employer that hewould seek redress with the NLRB, he was fired. TheBoard found that the employer violated Section 8(a)(4)of the Act by denying the supervisor access to theBoard's process. By following a liberal interpretation toSection 8(a)(4) and relying on its decision in GeneralServices, 229 NLRB 940 (1977), enf. denied 575 F.2d2981 (5th Cir. 1978), the Board held that any personseeking to invoke the Board's processes will be protect-ed, including a supervisor who is not otherwise coveredby the Act.For the General Counsel to prevail, I must find Dr.Lackner's testimony at the representation hearing wasadverse to the Foundation's interest, and the Respondentissued two warning letters and/or terminated Dr.Lackner's employment based on said testimony.t9Afterseveral careful reviews of the June 15 representationhearing transcript, I find it highly unlikely that Dr.Lackner's testimony resulted in the issuance of the twowarning letters and/or his termination. The record indi-cates no one realized that Dr. Lackner would attend thehearing as either a witness or an observer. In fact, thedoctor was very surprised when the Respondent's attor-ney called him as a witness.At the outset of the June 15 hearing Respondent's at-torney asserted the appropriate unit should include: "allregular full time and part time family nurse practitioners,physician assistants, social workers, and trainees ...."The Union took the position that the unit should be lim-ited to family nurse practitioners and physician assistants.Peggy Davis was the only social worker employed bythe Foundation. It was generally assumed she was not infavor of the Union.Dr. Lackner's testimony was a bit confusing and occa-sionally the exchange of words between Dr. Lacknerand Fastiff were acrimonious. However, Dr. Lackner didnot utter one critical or disparaging remark concerningthe Foundation, Dr. Andrus, or any other members ofmanagement, nor did he speak in favor of the Union.On direct examination Dr. Lackner testified that hisentire office staff comprised the "overall team." Withinthe "overall team" was the "clinical team" consisting ofhimself, the family nurse practitioner, and the registerednurse. On cross-examination he used the phrase "healthcare team" instead of "overall team," and "medicalteam" instead of "clinical team." Peggy Davis had amaster's degree in social work, but she was not a li-censed clinical social worker nor was she qualified togive social psychological counseling to patients. As a19 See fn. 14, suprasocial worker they could not bill for Davis' services. Dr.Lackner acknowledged Davis was a part of their "healthcare team" but not part of the "medical team."Greg Voelm testified at the same hearing and statedthe health care team at River City consisted of the physi-cian, nurse practitioner, and social worker. He furtherstated:Many people do not understand that the term healthcare is not the same as the term medical care.Health care includes all the aspects of helping a pa-tient that would relate to maintaining that patient'shealth, including social aspects of maintaining thatpatient's health. That is why the final member ofthe health care team currently employed in theRiver City practice is a social worker, but she likethe physician and the nurse practitioner is a memberof the health care team.Dr. Lackner's definition of health care team was simplybroader and included everyone in the office, since he feltthey all rendered a service to the patient. Voelm made adistinction between "health care" and "medical care,."but did not define the latter. It would appear from read-ing his definition of "health care," he would not includethe social worker in the medical care team. Thus,Voelm's and Dr. Lackner's definitions of health careteams and medical care teams are similar.Dr. Andrus acknowledged that he may have read thetranscript from the representative hearing and he dis-cussed Dr. Lackner's testimony with Greg Voelm theday of the hearing. At some point he did read the tran-script and then understood why Voelm found the testi-mony confusing. Dr. Andrus firmly denied that Dr.Lackner's testimony had any bearing on his termination,other than to delay the date for his discharge. Thus, Dr.Lackner's final discharge was postponed to avoid any ap-pearance that it was connected with his testimony at therepresentative hearing.It is true that Dr. Lackner did address himself to theduties and functions of all the members of the River CityMedical Group; including Peggy Davis, the socialworker. The main issue was the composition of the ap-propriate unit for collective bargaining. The Foundationfavored including the social worker in the unit. Ultimate-ly, Dr. Lackner concluded that the social worker waspart of the "health care team" which included everyonein the office, but she was not a part of the "medical careteam." Of course, it is possible that the Respondent per-ceived Dr. Lackner's final conclusion to be adverse to itsinterest. Assuming, arguendo, that indeed Dr. Lackner'stestimony was adverse to the interest of the Foundation,I find, after taking into consideration all the other eventsand factors that occurred before and after the representa-tion hearing, that his testimony was not the motivatingfactor that led to the issuances of the two warning lettersand/or his termination.In the present case, the threshold question becomeswhat were the actual motivating factors which promptedthe Respondent to discharge Dr. Lackner. The GeneralCounsel labels the Foundation's asserted legitimate busi-ness reasons as pretextual. I disagree.133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board in a recent decision, Wright Line, 251NLRB 1083 (1980), enf. granted 662 F.2d 899 (Ist Cir.1981), provided a clear explanation as to the distinctionthat must be maintained between "pretext" and "dualmotive." It is pretextual when the evidence reveals thatwhat the employer had advanced as a legitimate businessreason for its action is in fact a sham, in that the purport-ed rule or circumstances advanced by the employer didnot exist or was not in fact relied on.Obviously, Dr. Andrus' recommendation to the boardof directors to terminate Dr. Lackner was based on along list of complaints, extending from the March 14staff meeting where Nord misunderstood Dr. Lackner tohave called Dr. Andrus a Communist on through theJuly 25 meeting with Dean Levitt, where Dr. Andrusdiscovered Dr. Lackner had raised the question of thepropriety of a faculty member receiving outside consulta-tion fees which may interfere with his teaching. It wouldappear that the Respondent's decision to exercise itsrights to discharge a supervisor was not based on asham, but on what it considered a sound business judg-ment, and therefore was not pretextual.In a "dual motive" case there are two facts to be con-sidered. First, was there a legitimate business reason fortaking action against the employee and second, in the in-stant case, was the Employer's reaction also based on thefact that its supervisor gave testimony adverse to theFoundation's interest in the June 15 representation hear-ing. The General Counsel meets its burden of proof andmakes a prima facie case by presenting evidence "suffi-cient to support the inference" that Dr. Lackner's givingadverse testimony was a "motivating factor" in the Em-ployer's decision. Once this is established, the burdenwill shift to the Employer to demonstrate that the sameaction would have taken place even in the absence ofDr. Lackner's giving adverse testimony.The record is replete with a long list of events ad-vanced by the Respondent justifying its actions in dis-missing Dr. Lackner. In reviewing this lengthy testimo-ny, it must always be kept in mind that Dr. Lackner wasa supervisor and does not enjoy the protection of theAct that is extended to employees as defined in Section2(3) of the Act. Therefore, unless the events of this casefall within the purview of the above-enumerated pro-scribed exceptions, the Foundation was free to dischargeDr. Lackner for good reason, bad reason, or no reason atall without violating the National Labor Relations Act,as amended.The record provides a fairly comprehensive profes-sional biography of both Dr. Andrus and Dr. Lackner.They each had impressive and distinguished careers, al-though quite distinct. Initially, Dr. Andrus was veryhappy with Dr. Lackner's philosophy and work. Theyshared a mutual interest and support of the family nursepractitioners program. There were also some major dif-ferences in their background and beliefs. Dr. Andrusfreely admitted his dislike for unions. In contrast Dr.Lackner was a founding member of the Union of Ameri-can Physicians and Dentist and the first medical directorfor the United Farm Workers. Dr. Andrus' approach tothe management of the Foundation was more akin tothat of a traditional businessman. Since he was facedwith the pragmatic problems of the Foundation's finan-cial solvency, he was acutely aware of the need for eachfacility to become self-supporting before the funds fromits supporting grants were depleted. Perhaps he best ex-pressed his philosophy concerning the Foundation, pa-tient care, and community work, when in a heated ex-change with Paula Bertram, he replied, "Don't give meany of that damned Sunday School stuff. I know all thatstuff and I tell you the only thing that matters is makingthis a financial success." Certainly, Dr. Lackner was alsointerested in the financial success of the Foundation andin particular the River City Medical Group. However,his desire for financial success was tempered by otherfactors. The Foundation preferred to limit house calls be-cause they were not profitable. Dr. Lackner agreed suchcalls were not profitable but they were cost effective forthe health care industry as a whole. He provided an ex-ample of an elderly woman who entered the medicalcenter one to three times per year for severe congestiveheart failure. On one occasion her hospital bill for 4 dayswas $4,000. Since she was unable to come to the clinic,he felt justified in visiting her home, which lessened theneed to be hospitalized. Such home visits were not prof-itable to the Foundation but were cost effective to thepatient and the health care industry. Their different per-sonalities and fundamentally different approach to thepractice of medicine eventually led to a series of eventswhich fermented into hostility between these two doc-tors.It is difficult to pinpoint the exact moment when thefriction between Dr. Andrus and Dr. Lackner began.However, there were a long series of events occurringprior to June 15, which gradually increased the hostilitybetween Dr. Lackner and the Foundation. Its origin mayhave been as far back as the latter part of 1978, whenGoldsmith suggested that Dr. Lackner should becomethe medical director for the entire Foundation. Dr.Andrus acknowledged he was sensitive to such a recom-mendation from a personal standpoint since he hadfounded and organized the Foundation. In addition tonot wishing to turn over the Foundation to another indi-vidual, he was also becoming less impressed with Dr.Lackner's administrative expertise. In fact, he becameconvinced that Dr. Lackner was uncooperative, disor-ganized, a poor producer, hypercritical, and a destroyerrather than a builder. Dr. Andrus became annoyed withwhat he claimed as the manner in which Dr. Lacknermade very personal and vitriolic attacks upon membersof the Foundation management, dominated meetings, andinterfered with agenda, challenged the authority of thecentral office, and in general his rude, arrogant, and divi-sive attitude. As reports from various central office per-sonnel, concerning their experiences with Dr. Lackner,filtered back to Dr. Andrus his displeasure with Dr.Lackner's work performance was reinforced.Gerry O'Brien scheduled a meeting with Dr. Lacknerand the River City staff for March 14, 1979. Shortlyafter their arrival Dr. Lackner announced he could onlygive them 20 minutes because he was scheduled to deliv-er a speech. Since the staff meeting had been scheduledin advance this announcement annoyed Nord. During134 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESthe brief meeting Dr. Lackner made a reference to Dr.Andrus. which Nord understood to mean that Dr.Andrus was a Communist. Dr. Lackner actually attackedDr. Andrus' method of management as that of an "aginggeriatric Stalinist." When O'Brien and Nord returned tothe central office they told Dr. Andrus that Dr. Lacknertreated them with arrogance, rudeness, and had calledDr. Andrus a Communist. Obviously, Dr. Andrus whohad testified he was conservative did not appreciate theaccusation.Approximately 35 people attended the open Placervilleexecutive meeting on March 20. When the meeting wasconcluded, Dr. Andrus observed that Dr. Lackner hadonce again dominated the meeting, was divisive, and hadchallenged his employer's authority. Initially, Dr.Lackner used a great deal of time criticizing a chart. Dr.Andrus described the chart incident as a perfect exampleof how Dr. Lackner addressed himself to each issue, mo-nopolized the time, and managed to stir a great deal ofdissension over a minor issue. The very long discussionwhich followed dealt with "midwifery." Both Dr. Lehr-man and Dr. Lackner opposed the Foundation's policyon "midwifery." Dr. Andrus testified that he couldaccept normal constructive criticism of Dr. Lehrman.Apparently by this time both management and Dr.Lackner desired a conference, which was set for March28. Dr. Andrus disagreed with Dr. Lackner's approachto billing patients, since the former was convinced thatRiver City was failing to bill some patients and improp-erly billing others. Dr. Andrus' approach was simple anddirect. The Foundation should bill for all services thatare rendered. Again Dr. Andrus was left with the im-pression that Dr. Lackner monopolized the meeting withlengthy explanations concerning his concepts of billing,the problems with limited space, and the reasons for lowproductivity. Mary Baker and Dr. Lackner togetherwere handling a total of 10 patients a day. Dr. Andruswas convinced that one physician could handle 20 to 30patients per day in the same limited quarters, with thesame types of elderly patients who experienced the samecomplex problems. Instead of resolving the problemsfacing the River City facility, the meeting only increasedDr. Andrus' displeasure with Dr. Lackner as an employ-ee. It also clearly revealed their very different approachto billing, office management, house calls, and in generaltheir approach to the business aspects of the practice ofmedicine.At the next open executive meeting in Auburn, April17, Dr. Lackner proceeded to question the necessity forthe Foundation maintaining a large number of bank ac-counts. Then he attacked as physically unsound theFoundation's announced intentions to expand the Colfaxand Auburn facilities. When management raised the needfor Placerville to become financially self-sustaining by in-creasing the number of patients and income, Dr. Lacknerexpressed that it was difficult for him to understand whythe Placerville clinic was not a financial success. It hadfree rent, was well-endowed by the Robert Wood John-son fund, and was subsidized by the Federal governmentwith CETA workers. Since none of the Foundation'sfacilities were a financial success and the only thing theyall had in common was the Foundation's central manage-ment, Dr. Lackner suggested that outside managementshould be retained. Dr. Lackner testified, "I was toldthat was totally out of order. The Foundation has all ofthe management expertise that it needs to handle this sit-uation. I sensed some unhappy vibrations coining in my di-rection." (Emphasis added.) It was Dr. Lackner's opinionthat it was just as reasonable to blame central office forthe financial failures as it was to blame the various facili-ties.At the May I dinner Dr. Andrus expressed his con-cern with Dr. Lackner's destructive attitude, his utiliza-tion of meetings as his personal speaking platform, hisfailure to produce when he had assured everyone thatRiver City would be in the black in 3 months, his de-rogatory comments against the Foundation, and his label-ing Dr. Andrus a Communist. Dr. Lackner assured himthat he had never called him a Communist. However,Dr. Lackner apparently did not mention that he had re-ferred to Dr. Andrus' managerial style as that of "anaging geriatric Stalinist," which was simply misunder-stood. As they left the restaurant, Dr. Andrus suggestedthat Dr. Lackner should examine himself to see how hehad become a negative destructive force within theFoundation. If he could not do something constructivefor the Foundation then he should go develop his ownfoundation. His attitude was "incompatible with him con-tinuing in the Foundation." I credit Dr. Andrus' recol-lection of the events and comments made at the May Idinner. Dr. Lehrman did not specifically deny Dr.Andrus' recollection of the May I dinner, although ingeneral he stated he had not been disciplined or warnedof his deficiencies prior to the June 19 breakfast meeting.The May I dinner was a quiet discussion of the problemsthat Dr. Andrus was experiencing with Dr. Lackner andthe River City facility. In crediting Dr. Andrus, inregard to the May I dinner, I have reached this conclu-sion by considering his demeanor, their testimony,weighed the established facts and considered the reason-able inferences drawn from the record.Another River City staff meeting was arranged forMay 11, 1979. When Nord presented a fee survey, Dr.Lackner rejected it as worthless and threw it on thetable. During a major portion of the meeting he left theroom to care for unscheduled patients. When he waspresent, he dominated the discussion and interfered withNord's agenda. From management's viewpoint little wasaccomplished. Again the events of the day were reportedto Dr. Andrus.Dr. Andrus was furious when he received Dr.Lackner's letter of June 5. It was beyond his comprehen-sion that Dr. Lackner lacked the courtesy to call and askfor a verbal explanation of his $1,000 consultation fee.The letter convinced Dr. Andrus that Dr. Lackner wasonce again acting in a contentious manner. The letterrepresented a direct challenge and demand by a supervi-sory employee (Dr. Lackner) that the employer providean accounting of its expenditures, at a meeting open tothe public. In addition, the letter in essence raised thequestion and demanded an explanation as to the relativeworth or value of its president and founder to the Foun-dation; in contrast with the relative worth or value of a135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRiver City receptionist, back office nurse, or Dr.Lackner to the Foundation. The letter was not well re-ceived. Dr. Andrus' inclination was to fire Dr. Lacknerimmediately.On June 12, Peggy Davis told Greg Voelm that at Dr.Lackner's invitation she attended a dinner with Dr. Mon-donaro and other members of the River City staff.During the dinner the doctors discussed the opening of ajoint medical practice in Sacramento. On the same dayVoelm related the incident to Dr. Andrus and Elkus.Again Dr. Andrus was furious since he was of the beliefthat Dr. Lackner would take over the River City prac-tice. Although Davis' information was not accurate, inthat Dr. Lackner had not agreed to start a medical prac-tice with Dr. Mondonaro, Dr. Andrus accepted the in-formation as true.The hostilities continued to increase. When they metfor breakfast on June 19, Dr. Andrus immediately andforcefully denounced Dr. Lackner for his attitude, lowproductivity, disorganization, poor attendance, and tardi-ness. He handed him a two-page document. The secondpage was the Foundation's productivity projections forJuly, August, and September 1979 for the River Cityclinic. As he handed Dr. Lackner the projections, Dr.Andrus gave him an ultimatum, "You will achieve thesegoals or you are out." Shortly after this meeting, Dr.Andrus sent a letter to Dr. Lackner which served as awarning letter concerning his poor performance and ademand for specific improvements in the immediatefuture.When Dr. Andrus sent a brief memo to Dr. Lacknerrequesting a written report on how he handled the caseof Mr. and Mrs. Silva, Dr. Lackner turned the letterover to attorney Irwin Lyons, who promptly sent ascathing letter to Dr. Andrus. In brief, the letter agreedto provide the requested Silva information upon receiptof a specific set of questions. It went on to state Dr.Lackner was not seeking a fight but would not retreat ifone were commenced by Dr. Andrus. The letter con-cluded by demanding that Dr. Andrus "cease and desistforthwith from further harassment of Doctor Lackner inthe performance of his duties." Dr. Andrus' reaction waspredictable, he wanted to fire him immediately. Instead,he followed Voelm's advice and sent another letter toDr. Lackner on July 19. It was a followup warning letterand also contained specific questions concerning theSilva case, which Dr. Lackner promptly answered. Dr.Lackner had not seen Lyon's letter before it was sent.Although Dr. Lackner also disapproved and wasshocked by Lyon's letter, he did not disavow its contentto any member of the Foundation management. He testi-fied that by that time the contact between him and Dr.Andrus was reduced to certified mail. As a result Dr.Andrus had every reason to believe that Dr. Lackner'sretained attorney acted with his full authority and ap-proval.On July 16, Dr. Lackner sent a second message toMary Duel requesting that the issue of the source andthe amount of Fastiffs fee be placed on the next execu-tive committee meeting. In addition he requested a copyof the Foundation's articles of incorporation and bylaws.Voelm informed him that the legal fees paid by theFoundation were none of his business.I credit Dr. Andrus' testimony that the decision to rec-ommend Dr. Lackner's termination was based on a seriesof many events, which extended to a period prior to theJune 15 representative hearing. Several times Dr.Andrus' reaction after one of their many confrontationswas immediate discharge. Finally in July he made a firmdecision to recommend Dr. Lackner's termination at theJuly 27 board of directors meeting. Since he anticipatedsuch action would precipitate publicity, he decided toforewarn the dean of the University of California Schoolof Medicine. It was at this conference on Wednesday,July 25, that Dean Levitt revealed to Dr. Andrus thecontent of Dr. Lackner's letter of July 19. The letter rep-resented the final challenge to Dr. Andrus' position aspresident of the Foundation. It is interesting to note thatin this letter Dr. Lackner acknowledges that, "Soon afterbeginning employment for the Foundation, I became dis-turbed by certain management practices and problems...I have tried to deal directly with managment to pro-duce change for the better, but I have been viewed in-stead as a 'trouble maker."' In his own words, it is clearDr. Lackner had problems with the Foundation from theinception of his employment. After stating his efforts toreform management had failed, he indicated he had "noother recourse but to seek outside remedies for wrongsmanagement refused to correct." Then he raised the in-ference that the amount of time spent with the Founda-tion may breach Dr. Andrus duties to students, interns,residents, and other faculty. Obviously the letter raisedsome very serious charges as to Dr. Andrus integrity andhad the potential of jeopardizing his position with theUniversity of California School of Medicine at Davis.This new attack was seen as another example of an un-ending personal vendetta and heightened Dr. Andrus'determination to quickly end his relationship with Dr.Lackner.Even if one assumes that Dr. Lackner's testimony atthe representation hearing was adverse to the Founda-tion's interest, it pales by comparison to the long list ofother confrontations that occurred between Dr. Lacknerand the Foundation before and after June 15, 1979.Having considered the foregoing, I find that even ifRespondent's decision to discharge Dr. Lackner was mo-tivated by the fact that he testified at the representationhearing, Respondent has met its burden by demonstratingit would have reached the same decision absent his testi-mony. In sum, I find that Respondent has establishedthat Dr. Lackner was discharged for work-related andincompatibility reasons, and that the General Counsel hasnot established by a preponderance of the credible evi-dence that the two warning letters and the discharge ofDr. Lackner were motivated by any activity of Dr.Lackner that was protected by the Act. I shall thereforerecommend that the complaint in Case 20-CA-14783 bedismissed in its entirety. See News Herald, 247 NLRB979 (1980).136 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICES2. InterrogationsWhen interrogation takes place in the context of jobapplication interviews, the Board, in those circumstances,has found such interrogations to be "inherently coer-cive." Bighorn Beverage, 236 NLRB 736, 751 (1978), 614F.2d 1238 (9th Cir. 1980). In Clear Pine Mouldings v.NLRB, 632 F.2d 721 (1980), the Ninth Circuit grantedenforcement of the Board's Order and found that al-though the manager's questions may have been vaguethey supported the conclusion that the questions carriedthe clear implication that the answers given by the jobapplicant affected his chances of employment. The ab-sence of direct threats by the company does not alter theconclusion, that when a personnel manager asks ques-tions concerning the applicant's union sympathies orurges the individual not to join a union, that an inferredcoercion exists.In Eastern Main Medical Center, 253 NLRB 224(1980), enf. granted 658 F.2d I (Ist Cir. 1981), husbandand wife graduates of respondent's nursing school wereasked during an interview how they felt about unions.Apparently at that particular time registered nurses werepicketing the medical center. The applicant replied thathe had not made up his mind about the matter. LouiseMoreshead, the head of the nursing department, repliedthat she agreed with some of the things that the nurseswere trying to do, but not the way they were doingthem. The First Circuit (658 F.2d at 7) upheld the Ad-ministrative Law Judge's finding:The context here was an employment interview, nota casual conversation. The interviewee could havebeen expected to take seriously what was said.Union activity, in the form of picketing, was literal-ly on the scene, as was anti-union activity in theform of a pending or impending decertification peti-tion....[the applicants] could not have been expectedto shrug off the comments and inquiries of the headof the nursing department. Other than the at bestamibiguous statement that her sympathy for thenurses' concerns did not extend to their tactics,Moreshead said nothing to diminish the apprehen-sion her remarks might have caused, compareNLRB v. Garland Corp., 396 F.2d 707 (Ist Cir.1968) (repeated employer assurances of neutrality),nor does the hospital suggest a legitimate purposefor her queries. These facts provide substantial evi-dence to support the ALJ's decision that the objec-tive effect of Moreshead's questions and commentsin such a charged atmosphere was coercive andtherefore a violation of § 8(a)(1).Obviously, the present case is very similar factually tothe Eastern Maine Medical Center, supra.a. Phil Hasuo YoshimuraDr. Andrus did not deny that he had instructed Dr.Lehrman to determine what Yoshimura's leanings wereregarding the organizational efforts of the mid-levelpractitioners. In fact, he openly told Dr. Lehrman that ifPhil was willing to stand up to the Union and voteagainst it, they would hire him immediately. If he fa-vored the Union then they would hire him after the elec-tion. When Dr. Lehrman refused to comply with theseorders, Vi Tara interviewed Yoshimura early in June.Respondent admits that Vi Tara was a supervisor at thetime of the interview. She asked him, "How do you feelabout unions?" He responded, "didn't care one way oranother about unions." He was hired in June as a physi-cian's assistant, prior to the July 26 election. At the timeof the hearing, Vi Tara was still an employee of theFoundation. She testified on other matters and did notdeny Yoshimura's recollection of the job interview. Re-spondent failed to provide any explanation as to how ViTara's questions may have had a legitimte purpose, norwas there any indication in the record that Vi Tara mayhave attempted to diminish the apprehension her remarksmay have caused. Under the circumstances, I find the in-terrogation of Yoshimura during his job interview wascoercive and therefore a violation of Section 8(a)(1) ofthe Act.b. Steven SimonSteven Simon was interviewed on the telephone byDr. Andrus on July 14, 1979. Simon was aware that Dr.Andrus was the director of the foundation when thelatter asked him how he felt about unions. Simon repliedthat he "didn't feel they were always necessary and therewere good and bad unions." Then Dr. Andrus said, "[I]twasn't in the best interest for the physicians assistants toorganize at this time because we are a new profession."During Dr. Andrus' testimony he neither denied, norcommented on Simon's recollection of their telephoneconversation. I fully credit Simon's recollection concern-ing this conversation.Ten days prior to the election he was interviewed byGreg Voelm, who stated that the Foundation was in themidst of a union organizational attempt by the mid-levelpractitioners. He recalled the exact date because it wasthe first day of his vacation. Simon recalled the conver-sation was almost identical to his previous conversationwith Dr. Andrus in that he was asked how he felt aboutunions and he gave the same answer. Voelm denied thathe asked Simon how he felt about unions. Voelm statedhe followed what he believed to be permissible com-ments for management to make in these situations. Hestated he personally felt that the Union was not the bestthing for the Foundation, nor its employees. He insiststhat Simon then volunteered that he agreed unions werenot necessary for professionals. Obviously, a job appli-cant will listen closely to his interviewer's statements. Itis of little consequence whether the comments arephrased in the form of a question or a direct statement.In either case, within the confines of a job interviewsuch comments invite responses. Under those circum-137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances a response can hardly be called voluntary. It wasthe intention of the Foundation to determine the leaningsof each applicant regarding the Union. Dr. Andrus andVoelm conferred almost daily.In neither conversation did Respondent provide anyexplanation as to how these inquiries by Dr. Andrus andVoelm had any legitimate purpose. nor was there any in-dication in the testimony of Dr. Andrus and Voelm thatthey attempted in any way to diminish the apprehensiontheir remarks may have engendered. Having consideredthe previously discussed cases and the circumstances sur-rounding these conversations, I find the interrogation ofSimon by Dr. Andrus and Voelm were coercive andtherefore a violation of Section 8(a)(1) of the Act.c. George RandallOn August 30, 1979, Greta Nord, who was an ad-mitted Foundation supervisor, drove George Randall tothe Auburn site for the purpose of interviewing him forthe position of physician assistant. During a stop forcoffee, Nord related that the mid-level practitioners wereeither forming or had formed a union. Randall immedi-ately voiced his strong personal opposition to unions forprofessionals and related his own personal experienceswith a similar organizational drive by the TeamstersUnion in Alaska, which he opposed. Apparently heasked one brief question concerning the organizationaldrive and did not fully understand Nord's answer. Therewere no further comments concerning the Union duringthe rest of the day. Nord testified after Randall, butfailed to deny Randall's recollection of the interview. Ifully credit Randall's testimony.The fact that this conversation occurred after the elec-tion does not make it any less coercive. The statementsof Nord were made within the frame work of the inter-view. At first glance her comment may even appear asan innocent isolated statement over a cup of coffee.However, in order to fully evaluate an interrogation'stendency to coerce, it is necessary to examine all of thesurrounding circumstances. Actual coercion is not neces-sary, but, rather, the true test is whether the questioningtends to be coercive. Cagle's Inc. v. NLRB, 588 F.2d 943(5th Cir. 1979), 234 NLRB 1148 (1978). Certainly Nord'scomments may appear to be innocent, until you examineall the circumstances. The record indicates that Dr.Andrus had told Dr. Lehrman that he should determineYoshimura's feelings toward unions before they wouldhire him. This same approach was taken with Simon andRandall. It is clear that Nord raised the subject of theUnion for the sole purpose of determining that Randall'sleanings were in this regard. She invited him to expresshis beliefs. As previously noted that such inquiries duringa job interview are "inherently coercive." Bighorn Bever-age, supra. Respondent failed to provide any explanationas to why Nord's comments may have had a legitimatepurpose, nor was there any indication in the record thatNord made any attempt to diminish the apprehension herremarks may have raised. Therefore, under the circum-stances surrounding his job interview, I find the inquiriesof Randall were coercive and therefore a violation ofSection 8(a)(1) of the Act.3. Packing the unitAfter the June 15 representation hearing, Dr. Andrustold Goldsmith that the Foundation was going to placeboth Mary O'Hara-Devereaux and Leona Judson on thepayroll as family nurse practitioners. He stated two rea-sons for the hiring. First, they would both vote againstthe Union at the pending election. Second, they had beendoing administrative grant work at the Sonoma Geriatricpractice and this was a way of rewarding them. Dr.Andrus was very open and candid in his testimony whenhe provided his motive for hiring O'Hara-Devereaux:"She had been active in Foundation affairs and wewanted her to be recognized as a regular employee andnonsupportive of the Union." Late in June, Voelm calledGoldsmith and gave her instructions to quickly hire twonurse practitioners who were not in favor of the Union.Later the same day she received similar instructions fromDr. Andrus. Prior to these conversations the Foundationhad no plans, nor business reasons for hiring two addi-tional nurse practitioners at the Santa Rosa emergencyroom.Obviously Respondent attempted to pack the unit inan effort to defeat the Union. The primary purpose inhiring O'Hara-Devereaux and Judson was to dilute thestrength within the ranks of the family nurse practition-ers and physicians assistants. The Board has held thatwhere an employer intentionally hires new and unneces-sary employees during the pendency of a representativeelection it is a violation. See Suburban Ford, 248 NLRB364 (1980). Accordingly, I find that Respondent violatedSection 8(a)(1) of the Act when it hired Mary O'Hara-Devereaux and Leona Judson.4. Mary O'Hara-Devereaux as an agent forRespondentDr. Hughes Andrus and Mary O'Hara-Devereaux arethe codirectors of the family nurse practitioners programat University of California of Davis, California. In addi-tion, they are Codirectors along with Virginia Fowkes ofthe physician assistants program at Stanford University.Both Mary Baker and Bonnie Ann Bowman completedthe family nurse program and Paula Bertram receivedher M.A. in health service at the University of Californiaat Davis. Bertram, a close personal friend of Dr. Andruswas also a faculty member of the family nurse practition-ers program, with Dr. Andrus and O'Hara-Devereaux.She had the opportunity to know him both professional-ly and socially. In fact, she had stayed at the home ofDr. Andrus and Mary O'Hara-Devereaux on a numberof occasions. a 0As a result of both professional and social contact,Baker, Bowman, and Bertram knew that Dr. Andrus andMary O'Hara-Devereaux co-authored and published ser-veral articles jointly, traveled and lectured together20 In 1978 Bertram was present when O'Hara-Devereaux was speakingto Dr. Andrus concerning an unpleasant experience she had with Dr.Lehrman. while she conducted a team consultation function at the SierraFamily Medical Group in Placerville In referring to Dr. Lehrman shestated. "I will not be made a fool of by that little shit head We don'tneed him here. Get rid of him." Dr. L.ehrmari was not discharged, heresigned October 1, 1979.138 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESaround the world, lived together, and shared a deep in-terest in the family nurse practitioners program. Al-though, prior to June 1979, she had not been employedas a full-time employee of the Foundation, it was com-monly known that she had done some consulting workfor the Foundation. In fact, one of the reasons Dr.Andrus gave for placing her on the payroll was based onthe fact that "she had been active in Foundation affairs."Although the record is unclear as to the exact dateO'Hara-Devereaux became an employee of the Founda-tion, its payroll records indicate she was listed as an em-ployee for the pay period ending June 15. 1979.The Foundation employed a relatively small staff ofprofessional and clerical individuals. Dr. Andrus' rela-tionship with O'Hara-Devereaux was well known withinthe small circle of family nurse practitioners. This wasparticularly true with Bertram, Bowman, and Baker. Ifind that in the eyes of the Foundation employeeO'Hara-Devereaux was sufficiently allied with the Foun-dation management to make her its representative. Whenyou consider their close personal living arrangement, herhighly visible position within the hierarchy of Founda-tion management, her free use of the word "we" whenreferring to the Foundation, and her nearly identical an-tiunion comments as expressed by Dr. Andrus, it isunderstandable that the employees looked to her as apart of management. Town & Country Supermarkets, 244NLRB 303, 306 (1979). In these circumstances when sheexpressed opinions toward the Union or the employees'union activities, those listening employees would belikely to conclude that Mary O'Hara-Devereaux was ex-pressing the views of Dr. Andrus and management, andthat she was in fact management's voice. Respondentargues that during her telephone calls to various nursepractitioners, O'Hara-Devereaux always identified herselfas a spokesperson of the family nurse practitioner pro-gram at UC Davis and for herself, as a concerned nursepractitioner and a soon to be employee of the Founda-tion. She did not identify herself as a representative ofRespondent. The Board has held that even if a statementis phrased as a personal opinion, "The chilling effect onemployee Section 7 rights of such coercive statementsmade by an individual known or reasonably believed, tobe privy to management policies cannot be disputed...." Ace Tool Engineering Co., 207 NLRB 104 (1973);Capitol Foods, 241 NLRB 855 (1979). Accordingly, afterconsidering all the surrounding circumstances, I find thatMary O'Hara-Devereaux was an agent of Respondentwithin the meaning of Section 2(2) of the Act.O'Hara-Devereaux never testified during this trial. In aseries of telephone calls she proceeded to warn the nursepractitioners of the dangers they would face if theyvoted for the Union. On June 11, she called Bertram atwork and informed her that she was opposed to mid-level practitioners organizing because it was very harm-ful to their cause and physicians would be alienated bythe thought of organizing. On Monday following therepresentation hearing, she called Mary Baker and toldher of the devastating effect their union organizationalefforts would have on the nurse practitioners movementeverywhere. She claimed that she had already receivedcalls from concerned physicians and warned they werejeopardizing future employment. In Brownshoro HillsNursing Home, 244 NLRB 269 (1979), the Board foundthat management had violated Section 8(a)(1) of the Actwhen they threatened their employees with inability tofind employment at another nursing home because oftheir union activities. See also St. Mfarv's Infant Home.258 NLRB 1024 (1981). O'Hara-Devereaux then stated"We are going to have to replace nurse practitionerswith physicians." When Baker questioned the use of"We," O'Hara-Devereaux corrected herself and stated:"Well, I mean the Foundation will have to replace nursepractitioners with physicians if this continues. You aregoing to be talking yourselves out of a job." On the sameday, O'Hara-Devereaux called Bowman and repeatedsimilar threats that she had voiced to Baker. That is,physicians would not hire FNPs who were active in theUnion's organizational efforts, the Foundation would re-evaluate their status and the possibility of hiring physi-cians to replace the FNPs. Then on July 23, 3 days priorto the election. O'Hara-Devereaux visited BonnieBowman in her Placerville office. She again repeated heropposition to the Union's organizational efforts andwarned they would hire nonunion people and within ayear the union would have no power base.I fully credit the testimony of Mary Baker. BonnieBowman, and Paula Bertram regarding their recollectionof the conversations they had with Mary O'Hara-Dever-eaux. At the time of the trial, O'Hara-Devereaux wasstill an employee of the Foundation. Respondent neithercalled O'Hara-Devereaux nor disavowed her statementsas recalled by Baker, Bowman, and Bertram. According-ly, I find the above threatening comments of O'Hara-De-vereaux were made in violation of Section 8(a)(1) of theAct.5. Ginny FowkesGinny Fowkes is the codirector, along with Dr.Andrus and O'Hara-Devereaux, of the physician Assis-tants Program at Stanford University and a member ofthe board of directors of the Foundation. After the June15 representation hearing, she invited each mid-levelpractitioner to dinner, for the purpose of discussing theUnion's organizational efforts.Fowkes was not called as a witness by the Foundation,nor did Respondent disavow her statements made at thedinner and credibly recalled by Bertram, Bowman, andBaker. She expressed concern regarding their organiza-tional efforts. Although all the witnesses did not recall ifshe actually used the word "blacklist," the essence of herstatement was that physicians were conservative andtherefore they would not hire any mid-level practitionerwho had participated in the organization of a union.Mary Baker was struck by the fact that Fowkes' com-ments were substantially identical to those comments ofO'Hara-Devereaux made on the previous day.If Fowkes' comments stood alone, one might assumethey were nothing more than an isolated personal opin-ion. However, when considered in the context of theFoundation's efforts to defeat the Union in the pendingelection and the fact that her comments were nearlyidentical to those of Dr. Andrus' and O'Hara-Dever-139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeaux's, it becomes apparent that her comments were notan innocent, isolated opinion. Foss kes' warning thatthose who participated in the Union's efforts to organizewould not find jobs with physicians was a clear threat,which was intended to coerce the employees in the exer-cise of their Section 7 rights. See Electric-Fler Co., 238NLRB 718 (1978); Boycr Ford Trucks, Inc., 254 NLRB1389 (1981). Accordingly. I find that the threateningstatements made by Ginny Fowkes were in violation ofSection 8(a)(l) of the Act. 26. Dr. Andrus' threat to Paula BertramRespondent asserts that in analyzing the discussion be-tween Dr. Andrus and Paula Bertram, which occurredon April 21, 1979, that their very close personal friend-ship must be taken into consideration. It is urged thatDr. Andrus spoke as a friend and a fellow facultymember and not as employer to an employee. Thus, hewas expressing directly and frankly his viewpoints, aswas his right under Section 8(c) of the Act. Respondentfurther argues that when the conversation is analyzed inthis manner, Dr. Andrus' statements cannot be consid-ered threatening or intimidating that her job was in jeop-ardy. I disagree.Dr. Andrus testified after Paula Bertram, which gavehim ample opportunity to deny her recollection of theirdiscussion. He did not deny her testimony. Instead, hevoiced his regret that he had ever had the conversation,by testifying: "As she testified, it was a long meeting. Isincerely wish I had not had that conversation." Thiscomment was consistent with a statement lie made a fewdays after April 21, when he told Goldsmith that he andPaula got into a real bad fight and that he blew it.The Board has held that threats and interrogation areno less coercive merely because it comes from a friend,Cagle's Inc., supra: ,.lgri-Seeds, Inc.. 237 NLRB 911(1978). In the instant case, Dr. Andrus presented hisviews in a very forceful manner. He felt so strongly op-posed to the concept of the mid-level practitioners orga-nizing into a labor organization that he stated:If I have to, to make this thing a success, I will getrid of all the mid-level practitioners in the organiza-tion. It's well known that only marginal employeesform unions and they do this to protect themselves.Don't you f- people want this place to be a suc-cess?This is an extraordinary statement from a man who haddevoted much of his professional career to the advance-ment of the family nurse practitioner concept. He waswilling to abandon the concept, if it meant he would berequired to deal with a union. Obviously, Paula Bertramperceived his statement as threatening. She was con-vinced that the only safe way to deal with Respondentwas as an organized group and not on a one-on-onebasis. Indeed, she immediately informed all of the mid-level practitioners of this conversation. I find that Dr.Andrus' comments to Paula Bertram represented a threatII Respondent admitted in its answer that Ginny Fowkes is a supervi-sor and agent of Respondent within the meaning of Sec. 2(1 1) and (13) ofthe Act.to her employment in violation of Section 8(a)(l) of theAct.7. Voelm-BowmanOn or about July 6, Greg Voelm visited the Placer-ville facility for the purpose of introducing himself andexpressing his opinion concerning the pending union or-ganizational drive. He explained to the assembled staffthat MLPs had a right to try to organize a union, al-though he and management felt strongly that "we'rebetter off without a union." As a professional administra-tor he said he could live with a union and therefore re-gardless of the outcome he wanted to go on workingwith them as a partner.Later he and Bonnie Bowman had a casual lunch.After a brief general conversation concerning the weath-er, he began to compare her production with that ofMary Baker. The comparison reveled that Bowman wasa top producer among all the mid-level practitioners andshe was substantially higher than Baker. Bowman re-called that Voelm said, "You know, you're limiting yoursalary by organizing." Voelm testified that he had said:Bonnie, you know you're kind of a star as far as inrelation to all the other nurse practitioners and phy-sician's assistants. You're just about the highest pro-ducer there is. It strikes me as strange that some-body like you would want an organization thatwould tend to lump everybody together. It seems tome like you could do a lot better negotiating onyour own than you could throw in with an outfitthat wants everybody to get just the same pay andbenefits.When considered in the total context of their conver-sation, it is obvious that Voelm was emphasizing Bow-man's personal productivity. As the high producer, heasserted that she as an individual could negotiate a betterwage than if she were lumped together in a group withlower producers. There is no indication that during thisconversation he ever said or inferred that the mid-levelpractitioners as a group would limit their salaries. Theconversation was friendly and occurred in the atmos-phere of a relaxed lunch. There was no indication thathis observations were accompanied by any direct or im-plied threats or promises.After the lunch, a reference was made by Voelm thathe had read an article that indicated that nurse practi-tioners had been widely used in Canada until morefamily practice doctors had been trained. As a result ofthe increased doctors, the nurse practitioners programdwindled away. Bowman remembered the remark as,"Bonnie, I want you to think of one thing. Nurse practi-tioners in Canada attempted to organize and today theyare just about extinct." Voelm denied that he made sucha remark and explained that he could not have made theremark because he did not even know if the Canadiannurse practitioners ever had a union. In regard to thisparticular conversation, I find that both Bowman andVoelm appeared to have testified in a credible manner.There is a distinct possibility that Voelm's remarks weremisunderstood. Of course the General Counsel has the140 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESburden of proof. Since I have reservations as to Voelm'sexact statement concerning the Canadian nurse practi-tioners, I find that the General Counsel has failed tomeet that burden. Accordingly, I do not find that Re-spondent violated Section 8(a)(l) of the Act in regard tothe above conversation between Voelm and Bowman:therefore, I shall recommend that this particular chargebe dismissed.8. Kathleen Mead's wage increaseThe initial factual background as to the pay raise forKathleen Mead and Rosalind Weddle are not in dispute.When Goldsmith hired Mead, she was informed that shewould receive a $50-raise after 6 months if her work wassatisfactory. After Mead had completed her 6-monthperiod in July, Goldsmith was no longer in charge of re-viewing the work perfomance of the River City staff.When Mead did not receive an automatic increase in herJuly pay. she called Nord, who explained it would benecessary to review her performance with Dr. Lackner.On July 17, Nord observed Dr. Lackner mark the evalu-ation sheet for Mead and Weddle as excellent. SinceNord had personal knowledge that Weddle's perform-ance was something less than excellent, she began toquestion in her own mind the validity of Dr. Lackner'sevaluation of nurse Mead. On the same day she informedboth Mead and Weddle to be in her office at noon onAugust 3 for the purpose of a final evaluation. Thereaf-ter, Nord reminded Mead of their meeting, during tele-phone calls on July 30 and August 1.The confusion as to the sequence of events arose onAugust 3. Nord had been present when Dr. Lackner re-ceived his letter of termination. When she emerged fromhis office, Mead asked if their meeting on August 3could be held at River City instead of the central office.Nord was tense and apparently misunderstood the re-quest to be a demand. Her response was rather belliger-ent in tone, as she informed Mead that the meetingwould be at the central office. During the trial Nord ex-plained she did not want to conduct the evaluation con-ference at River City because she wanted to avoid anyinterference from anyone, particularly Dr. Lackner, whohad just been terminated. Nord never agreed to changethe August 3 meeting. In fact, she gave instructions toher secretary that if anyone should request changing thelocation of the meeting, the request should be denied. Noone attended the August 3 meeting. Nord then attempteddirectly and through her secretary to set up a meetingfor the following Monday, August 6. In the meantime,the staff of River City had learned of Dr. Lackner's ter-mination and were beginning to fear that the meetingwith Nord may have been for disciplinary purposes.Mary Baker requested an agenda for the Monday meet-ing, but was not provided with an agenda. On Friday,August 3, Dr. Lackner left a message with Mary Duelthat no one from River City would attend the Mondaymeeting. He was correct in his predication. NeitherMead, Weddle, nor Baker came to the scheduled evalua-tion meeting set for August 6. Other attempts to set upan evaluation meeting also failed.Mead was laid off when the old River City facilitywas closed on September 15. A short time after that dateMead called Nord and again asked about her pay raiseand informed Nord that she was temporarily working forDr. Lackner. Nord said she was going on a vacation andwhen she returned they would discuss her evaluation.Nord never again contacted her concerning the payraise. Mead resigned sometime between October 26 andNovember 5.Mead's participation in the Union was minimal. In fact,she was not even aware she would be included in theunit until after the June 15 representation hearing. Priorto that time, she was never included nor did she attendany of the organizational meetings. Her only activity onbehalf of the Union was to act as an observer at the elec-tion when she challenged Peggy Davis' vote as not beinga member of the unit. On July 24, Nord called Mead andurged her to vote against the Union. Mead did not re-spond how she would vote, she simply insisted she didnot want to talk about the election. On the day of theelection, Voelm urged her to vote against the Union.Again. she did not respond how she would vote, butsimply stated she would be glad when it was all overand everything would return to normal.The General Counsel argues that Mead did not receiveher wage increase because she was known by Respond-ent to be a supporter of the mid-level practitioner group.This seems to ignore several factors. First, her contactwith the Union was minimal. She had not participated inits organization and was surprised when she learned thatshe was part of the unit. Second, she was not the onlyemployee who failed to receive a 6-month pay increase.Since Nord was never able to set up an evaluation meet-ing with Weddle, she never received a raise. Weddle wasneither a part of the unit nor did she participate in theformation of the Union. When Peggy Davis completedher 6 months she did not receive a raise. Davis was not amember of the Union and was considered by everyone aspromanagement. It appears from the record that Re-spondent was following the procedure that was an-nounced by Goldsmith. The 6-month pay raise is re-ceived only after management has determined that thework was satisfactory. In order to make that evaluationNord set up two meetings. Although Nord had toldMead and Weddle that the purpose of the meetings wereto review their evaluations for the purpose of determin-ing their wage increase, they chose not to come. Re-spondent never denied Mead her raise, the matter wassimply never resolved before she resigned. In all the cir-cumstances, I am not convinced that the General Coun-sel has established that Mead was denied a pay raise be-cause of her union activities. Therefore, I shall recom-mend that portion of the charge dealing with Mead's payraise be dismissed.9. Mary Baker's terminationThroughout his testimony, Dr. Andrus was quitecandid as to his strong personal opposition to the Union.As a founder, member of the board of directors, and di-rector of the Foundation, his personal views were trans-lated into the policy of Respondent. Perhaps the bestway to fully comprehend the depth and intensity of hisopposition and dislike for the Union is to briefly review141 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDhis April 21 confrontation with his close personal friendPaula Bertram. Dr. Andrus devoted a major portion ofhis professional career attempting to advance the accept-ance of the family nurse practitioner concept. Within themedical community there had been major opposition tothe mid-level practitioners. Some physicians referred tothem as mini-doctors. In an effort to convert that opposi-tion, he wrote and lectured extensively. In fact, Dr.Andrus testified that over the years he had addressednearly every county medical society in the State of Cali-fornia, in an effort to promote the family nurse practi-tioner program. The Foundation itself was developedaround the concept of a team practice, where physiciansand mid-level practitioners would work together in acomplementary manner. However, when faced with thereality that he may be forced to deal with the mid-levelpractitioners as an organized union, he stated to Bertram."If I have to, to make this thing a success, I will get ridof all the mid-level practitioners in the organization."This comment was clearly made in the context of his op-position to the Union. I fully credit Bertram's undisputedrecollection of their April 21 conversation. After allthose years of promoting the concept of the family nursepractitioner program, he was willing to dismiss the pro-gram, if it meant he would be required to bargain with aunion.Although their number may have fluctuated, therewere only six mid-level practitioners during the initial or-ganizational period. With such a small group it was notdifficult to determine who was actively supporting theUnion. As early as March, Dr. Andrus suspected MaryBaker of attempting to impose collective bargaining uponthe Foundation. He reached this conclusion when Gold-smith read that portion of the FNP's suggested contractchanges, which dealt with an annual group meeting withmanagement. He interrupted, declaring that it w'as col-lective bargaining and wanted to know if Mary Bakerwas behind this amendment. Goldsmith said she did notthink so. When Dr. Andrus testified, he said that as helistened to Goldsmith read the amendments and he toldher he did not wish to get involved in negotiating withan organized union of nurse practitioners.Dr. Andrus' suspicion that Mary Baker was an activeparticipant in the organizational drive of the MLPs' wasconfirmed at th May 7 dinner meeting. As he opened thebusiness portion of the meeting, Mary Baker demanded,"I don't understand why you don't just give us formalrecognition so that we can bargain collectively withyou." Again, Dr. Andrus stated his position that he waswilling to meet with them individually, but he would notrecognize them as a formal bargaining group. A substan-tial segment of the meeting consisted of Baker demand-ing recognition and Dr. Andrus refusing to grant her re-quest. After this meeting O'Hara-Devereaux, in the pres-ence of Dr. Andrus, confronted Goldsmith with, "Howcould you have hired her? Don't you know she was ashit disturber in training."Baker continued a high profile as one of the leaders ofthe Union. She was the named representative of the RCpetition, which was filed with the NLRB, and thus thenamed party on all resulting communications betweenRespondent, the Union, and the NLRB. In addition, shewas the spokesperson on behalf of the Union at the June15 representation hearing. A few days after the hearing,O'Hara-Devereaux called Baker and said, "I hear youare the leader of this uprising." On November 26, MaryBaker, on behalf of the Union, sent a telegram to Re-spondent demanding that Respondent bargain pursuantto the Certification of Representative issued by theNLRB. On November 28, the Board sent a telegram toRespondent and Baker, upholding the Regional Direc-tor's certification of the Union. On November 29, MaryBaker sent another telegram to the Foundation demand-ing that they begin collective bargaining.The General Counsel argues that George Randall washired during the shutdown period to preclude MaryBaker from working. I do not believe the sequence ofevents can support this theory. If it was the intent todeny Baker work during the shutdown period, whywould Nord have even asked Baker if she would like towork at Auburn. Further, the General Counsel urgesthat, "it is easily inferred that Randall was hired in orderto preclude Baker from working during the shut-down.After he was 'rushed' to Auburn, in fact was little ornothing for him to do." Such an argument does not sup-port the General Counsel's theory. After all if there wasnot enough work for Randall, then it follows that therewould not have been enough work for Mary Baker. Thecredible evidence would indicate George Randall washired for the Forrest Hill facility, which was scheduledto open in the near future. While they waited for theopening, he was assigned to the Auburn site.On November 5, 1979, the new River City facility wasopened with Dr. David Daehler as the physician replac-ing Dr. Lackner. Both Mary Baker and Peggy Davis re-turned to work that day.On November 30, which was the day after MaryBaker had sent a second telegram to the Foundation de-manding it bargain with the Union, Greg Voelm visitedthe new River City facility and delivered a memo toDavis and Baker, which was titled: "PART-TIME EM-Pi.OYMENT." The memo explained that since the pa-tient load was often less than 10 per day, the Foundationcould not afford to maintain a full-time staff of a physi-cian, nurse practitioner, and a social worker. Therefore,Davis, the social worker, was reduced to 4 days perweek, and Baker, the nurse practitioner, was reduced to2 days per week, effective December 10. Davis was pro-management. The memo also provided a further explana-tion for the disparity in the reduced hours between thesocial worker and the nurse practitioner: "Since Ms.Davis provides social work support to Dr. Daehler whowill remain on full-time status and since her services arean intergral part of the special nature of the practice, shewill be assigned for 16 more hours a week than Ms.Baker." On December 19, 1979, Nord met with Bakerand explained that the amount of available work was notsufficient at that time to justify a FNP at River Cityclinic and then handed her a letter, which stated in part:I am sorry to inform you that in evaluating the situ-ation at River City Family Medical Group we findthat we are unable to afford to keep you on our142 FOUNDATION FOR COMPREHENSIVE HEAl.TH SERVICESstaff due to lack of work. Therefore, your serviceswill no longer be required as of 12/20/79.Both Dr. Daehler and Debra Stockel, the back officemedical assistant, testified that they were told that Bakerwas simply laid off on December 19. However, when pa-tients called and asked for Baker, Stockel would tellthem Mary was no longer with River City. In fact shedid not think Baker would ever return. Mary Baker un-derstood she was terminated. Respondent contends thatit did not terminate Baker in December, but simply laidher off until the patient flow increased. I find that, con-sidering all the surrounding circumstances and the clearlanguage of the letter, Mary Baker was first terminatedas of December 20, 1979.It is the position of the General Counsel that the dis-parate reduction in hours and the subsequent dischargeon December 20, 1979, of Mary Baker were motivatedby Respondent's desire to rid itself of the Union and inparticular the Union's most vocal supporter. The justifi-cation for the Foundation's action was provided mainlythrough the testimony of Greg Voelm. The decision wasbased on his business judgment, that it was imperative tocut the cost of operating the Foundation and in particu-lar the River City site. The patient flow just prior to thereduction of hours was as low as 3 to 10 patients per dayfor both Dr. Daehler and Mary Baker. He as concernedthat supporting funds from the Federal grant were rapid-ly diminishing. In considering where to cut expenses, itwas obvious the facility could not exist without the phy-sician. Since he had prepared the initial grant applicationto the Government, he explained that it was his opinionthe grant would end without the presence of the socialworker. Therefore, any decision to cut the social work-er's hours would have to be minimal. In addition, thesocial worker worked closely with the physician. Thus,the only area that he claimed he could cut was that ofthe nurse practitioner. He did not feel she was as essen-tial to the grant, and her patients could easily be handledby Dr. Daehler.I agree with the General Counsel that the above justi-fication for Respondent's conduct was pretextual. SeeWright Line, 251 NLRB 1083 (1980). Instead of hoveringon the brink of financial disaster, the Foundation had justreceived a grant in the amount of $94,500, from the Ad-ministration on Aging (HEW), for the period of Septem-ber 30, 1979, through September 29, 1980. Neither Bakernor Davis received any pay prior to November 5, 1979.The remainder of the new River City staff, including Dr.Daehler, began their employment for the Foundation asof November 5, and presumably were not compensatedprior to that date. Apparently, there was no need to useany portion of the $94,500 for payroll until after Novem-ber 5. Mary Baker was compensated for her work fromNovember 5 through December 20, a period of less than7 weeks. It would seem unlikely, with nearly 10 monthsremaining on the grant, that it was necessary to termi-nate Baker for financial reasons. In addition, if the Foun-dation was experiencing or anticipating financial difficul-ties, it is illogical that they would reduce Baker's hoursor terminate her without first reducing the hours of thesocial worker to a like amount. The social worker couldnot bill for her services. In contrast Baker not only pro-duced income through the billing for her medical serv-ices, but she generated $2,197 in patient fees during theopening month of Nosember: while Dr. Daehler onlygenerated $1,801 in patient fees during the same period.It must also be remembered that River City was startingup its business after being closed approximately 6 weeks.It was reasonable to anticipate that in a few months thebusiness would continue to grow. Indeed, Dr. Daehlerwas seeing 25 patients per day by January 30, 1980. Ihave carefully read the original grant covering theperiod from September 30, 1978, through September 29,1979; and the second grant covering the period fromScptember 30, 1979, through September 29, 1980. Thefirst proposal provided:The proposed project would employ the full serv-ices of physicians specializing in geriatrics, mid-level practitioners with advanced training in thisfield, clinical pharmacist services and social healthcare support workers.Throughout the proposal, the duties and importance ofeach of the above professionals are discussed. The impor-tance of the social/health care support workers are notemphasized as more important or less dispensable to thepurpose of the grant than the mid-level practitioner. Infact, the proposal stresses the need for a team practicebetween the physician and the mid-level practitioner.Voelm asserted that he feared the Foundation would bein noncompliance if they did not continue to employ asocial worker; yet, as of the time of Baker's terminationin December, the Foundation had not secured the serv-ice of a clinical pharmacist as proposed.Assuming, arguendo, that Respondent's action werenot pretextual, the question remains what was the moti-vating factor in reducing Mary Baker's hours and later inDecember dismissing her from Foundation employment.As previously discussed, in a "dual motive" case thereare two factors to be considered. First, was there a legiti-mate business reason for taking the action against the em-ployee; and second, was the employer's reaction alsobased on the employee's engaging in union or other pro-tected activities? In the present case the General Counselhas met its burden of proof and has made a prima faciecase by presenting evidence sufficient to support the in-ference that protected conduct was a "motivating factor"in the Employer's decision. Once this is established, theburden shifts to the Employer to demonstrate that thesame action would have taken place even in the absenceof Mary Baker's union activities. See Wright Line, supra.The record is abundantly clear that Dr. Andrus be-lieved Mary Baker was the leader of the Union's organi-zational efforts. It is equally clear that he was deter-mined to defeat the Union by his threat to Paula Bertramto get rid of all the mid-level practitioners in the organi-zation. A review of all the foregoing credible evidenceunmistakably indicates that Baker's union activities were"motivating factors" in the Employer's actions againsther. Having considered all of the foregoing reasons ad-vanced by Respondent as legitimate business reasons forits actions against Baker, I find Respondent has failed to143 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDmeet its burden to demonstrate it would have reachedthe same decision absent the protected conduct. In lightof the above, I find that the preponderance of credibleevidence supports the allegations that the Foundationviolated Section 8(a)(1) and (3) of the Act when it re-duced Mary Baker's hours in November and terminatedher in December 1979.It is undisputed that the River City staff, includingMary Baker, was instructed not to transfer any patientsto Dr. Lackner, unless that patient specifically requestedthe doctor. On January 14, 1980, the Foundation sentBaker a telegram informing her that she was terminatedfor having referred Foundation patients to Dr. Lackner,instead of the physicians designated by the Foundation.Mary Baker denied she ever made such transfers.Although Respondent claims that in September,Voelm suspected the circumstances surrounding thepreparation of some of the release forms used to transferpatients to Dr. Lackner, he accepted Baker's loyalty tothe Foundation and did not pursue the matter. It was notuntil the Foundaion's final preparation for the trial that itclaims it discovered evidence that Mary Baker had sug-gested to a number of patients that they should go to Dr.Lackner, rather than the Foundation's designated provid-er. It is further argued by Respondent that it terminatedBaker in January 1980 based on this newly discoveredevidence that she was disloyal to the Foundation.Even if I should find that Mary Baker was insubordi-nate, disloyal, and had indeed transferred Foundation pa-tients to Dr. Lackner, I would still find under the cir-cumstances of this case that the rationale advanced byRespondent for terminating her in January 1980 was to-tally pretextual. In arriving at this finding, it is importantto look at the time sequence leading to the January dis-missal. Greg Voelm, the Foundation's director, admittedhe participated in the decision to terminate Baker in Jan-uary based on the fact she had transferred patients to Dr.Lackner. On cross-examination, Voelm admitted he hadknowledge of Baker's participation of the patient trans-fers as far back as September, but did not take actionagainst her because he did not realize the magnitude ofthe loss. Voelm gave the NLRB his affidavit on Septem-ber 27, 1979, which does not support his testimony. Aportion of his affidavit is as follows:We have lost thousands of dollars in patient revenuemost of which is going to Lackner who has set upan office near our old location. Patients are beingencouraged to transfer to Lackner by Foundationemployees Mary Baker and Kathy Mead. I knowthis because I've had Gerry Nalley interview someof the patients. Nally was the front office girl atRiver City. We have also had record transfer orderswith the signatures of Baker and Mead on them.Someone stole our patient appointment records forthe past six months. Only office personnel wouldhave had ready access to this material. This couldbe used to contact patients. We have recieved about50 requests for patient record transfers to Lacknerwithin the last three weeks. We had about 400active patients at River City within the last sixmonths prior to our eviction. In at least one in-stance Baker's signature was on one of our recordtransfer forms which had been clumsily whited outto substitute Lackner's name for that of practice.The transfer form is signed usually by a patientwhen he or she goes to a new doctor to request thepatient's records. Apparently some of these werebeing signed right within our own office. Baker,Mead, Davis and Lackner all received copies of re-ports of the weekly progress.The record does not reveal that the information gatheredin January concerning the transfer of patients and theloss of revenue was of a greater magnitude than whatVoelm already knew in September. His affidavit of Sep-tember 27 refers to the loss of thousands of dollars,which he attributed to Baker and Mead transferring pa-tients to Dr. Lackner. If such acts of insubordination anddisloyalty justified termination in January, surely itwould have been even more justified when the discoveryof the loss of thousands of dollars was first discovered.Just a few months later in November and December, Re-spondent reduced Baker's hours and then terminated herbecause of River City's financial status. If the Founda-tion were actually in a severe financial condition, itwould appear unlikely that it would not react to the lossof thousands of dollars in September. The Foundationdid not take action against Mary Baker until after shecontinued her demand for collective bargaining in hertwo telegrams of November 26 and 29, 1979. Respond-ent's assertion that it terminated Baker in January afterthey discovered the magnitude of the patient loss is total-ly pretextual. The Foundation possessed that knowledgein September. The termination was motivated by theFoundation's desire to stifle the Union and one of itsmost active leaders. Therefore, I find that the preponder-ance of credible evidence supports the allegation that theFoundation violated Section 8(a)(1) and (3) of the Actwhen it terminated Mary Baker on January 14, 1980.10. Paula Bertram's terminationDr. Frank Andrew Weiser did not hesitate to expresshis own personal dislike for unions. His father had been adoctor and he had practiced medicine for nearly 20years. As a group he described physicians as conserv-ative and generally opposed to unions. The record isclear that Dr. Weiser was an early and strong supporterof the family nurse practitioner concept. However, basedon his personal background he was absolutely convincedthat nothing was more harmful to the FNP movementthan for them to organize as a labor union. It had beendifficult to gain support for the FNP concept within themedical community and if they organized into a unionthey would be harming their own cause, since FNPs cannot exist without the support of the physicians in thecommunity.Paula Bertram was one of the primary organizers ofthe Union and became its president just prior to the June15 representation hearing. Although she only testified onJanuary 15 and 17 and May 20, 1980, she was under sub-poena and remained at the trial during most of the hear-ing, assisting the General Counsel.144 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESThe General Counsel contends that the Foundationviolated Section 8(a)(1) and (4) of the Act, based on al-leged threatening remarks made by Dr. Weiser to PaulaBertram on January 25, 1980. On that date he allegedlythreatened her with the loss of wages because she testi-fied at the NLRB hearing in Cases 20-CA-14783, 20-CA-14801, and 20-CA-15016: and, because of her mem-bership in and/or activities on behalf of the Union. Thecontent of this conversation is not in dispute. Dr. Weiserfelt he had simply voiced his own opinions as to how heviewed the hearings and the surrounding publicity. Sincethe hearing was receiving wide coverage in the media,he felt the publicity was harmful to the Foundation andto the FNPs.On Friday, January 25, Bertram noticed Dr. Weiserhad a newspaper article on his desk, which dealt withher testimony. Dr. Weiser, who had not been to thehearings, asked in general terms what was happening andwhy was she at the trial for so many days. She first ex-plained that she was under subpoena and had no choice.Then he mentioned that in his experience it was unneces-sary to remain there all the time, since it was possible towork out an arrangement with the court and lawyers tobe on call. In response, she said the General Counsel hadtold her that as a principal organizer of the Union it wasnecessary for her to be present and assist. At this pointBertram mentioned to him that he looked "mad," whichhe initially denied. Finally, in a rather loud and emphaticvoice he stated:...yes I am mad. I'm mad because I just think thisis a terrible thing that's going on. I think that this isvery divisive to the clinic, it's destructive to thenurse practitioner movement, that you're endanger-ing nurse practitioner movement and nurse practi-tioner jobs, that I'm getting a lot of flak or ques-tioning from the doctors at the Marshall Hospital,... doctors don't like this kind of thing ....Having read the newspaper articles, he also mentionedthat he felt that a lot of lies were being told at the hear-ing. Bertram resented this observation, since the articledealt with her private confrontation with Dr. Andrus.Since no one elso was present, she did not feel he was ina position to judge the accuracy of her testimony.On January 31, 1980, Bertram followed Dr. Weiserinto his office and asked what had happened at theFoundation's press conference, which was held the pre-vious day. After a brief discussion, she mentioned thatwhile listening to testimony at the hearings she learnedthat one of her colleagues, Sue Wooten, had received apay raise. Since they started working for the Foundationat nearly the same time and they both maintained highproductivity, she felt she was also entitled to a raise. Ber-tram recalled that Dr. Weiser responded, "I think you'llget whatever you [have] coming." Dr. Weiser admittedhe made a similar statement, but he believed he probablysaid: "I think you will get what you deserve." Bertramtestified that Dr. Weiser also added, "don't be naive toexpect people to be nice after what you've done, or whatyou're doing." Dr. Weiser was never asked if he madethis last statement. I credit Bertram's recollection regard-ing their conversation of January 31, 1980.Respondent asserts that Dr. Weiser's comments of Jan-uary 26 and 31, 1980, were protected by Section 8(c) ofthe Act. I disagree, inasmuch as that section of the Actexpressly excepts from the free speech protection expres-sions containing a "threat of reprisal or force or promiseof benefits" and, even though such statements may be ex-pressions of opinions, "if their reasonable tendency is co-ercive in effect, they are violative of Section 8(a)(1)."See .VLRB v. Kingsford Motor Car Co., 313 F.2d 826, 832(6th Cir. 1963); International Paper Co., 228 NLRB 1137,1141 (1977).To determine whether Dr. Weiser's comments had areasonable tendency to be coercive, it is necessary toconsider the relationship between Bertram and thedoctor; the events that preceded his statements; the con-tent of the statement; and the atmosphere surroundingtheir meeting. Although Dr. Weiser felt Bertram was anexcellent clinician, he did not feel she was loyal to him.In fact, before he was promoted to the position of medi-cal director, Bertram had not only informed the Founda-tion management, but also told Dr. Weiser that she felthe could not handle the position. As previously noted, hewas opposed to unions in general and the MLPs' unionin particular. Bertram was president of the Union andobviously her participation in the present hearing waswell known to Dr. Weiser. He was present at the Placer-ville open executive meeting when she inquired on behalfof the FNPs as to the status of their contracts.Both conversations occurred in his office. The January25 statement was certainly not made in a friendly atmos-phere or casual surroundings. His demeanor was that ofan angry supervisor, who complained of her participa-tion in the Union in a loud and an emphatic voice. Headmitted he was "mad." His remarks were clearly in ref-erence to the trial and her participation, since he wasconvinced that the testimony on behalf of the Union wastilled with lies and created adverse publicity for theFoundation and the family nurse practitioners. Of course,Bertram had been threatened by Dr. Andrus that hewould rid the Foundation of family nurse practitioners.Dr. Weiser's comments were nearly identical to many ofthe remarks that were made by Dr. Andrus, O'Hara-De-vereaux, and Fowkes to Paula Bertram on previous oc-casions.After considering all the surrounding circumstances, Ifind Dr. Weiser's comments represented a continuedeffort on the part of the Foundation to undermine thesupport for the Union. His comments that her participa-tion endangered the family nurse practitioners and theirjobs had a reasonable tendency to be coercive and sug-gested a loss of income and employment. Dr. Weiser'sresponse to Bertram's inquiry concerning a pay raise forherself, was also phrased in such a way to constitute acoercive threat. Accordingly, I find Dr. Weiser's com-ments made on January 25 and 31 were threats and had areasonable tendency to coerce Paula Bertram, in viola-tion of Section 8(a)(1) of the Act.It is the position of the General Counsel that PaulaBertram was terminated by Respondent on March 24,145 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1980, as part of an ongoing campaign to rid itself of allemployees who supported the Union and who assistedthe NLRB in this case. Respondent defends its action byasserting that Bertram was terminated because of her al-leged improper conduct occurring on March 14 and 18,1980. Thus as in the case of Baker, "dual motives" wereadvanced by the parties to provide the "motivating fac-tors" which led to Paula Bertram's ultimate discharge.Robert Elkus testified that at both the February 11 andMarch 13 executive meeting they discussed the financialstatus of each facility. The Sierra Group at Placervillehad reached a break-even point. However, fear was ex-pressed that it would not be self-sufficient when the finalfunds from the Robert Wood Johnson Fund were ex-hausted. Having read a National Corps' study, Elkus wasconvinced that the Foundation had made a fundamentalmistake when Placerville was initially started, by retain-ing too many FNPs and not enough physicians. That is,it was not economically feasible to start with mid-levelpractitioners and then build a physicians practice on topof that.During the February 11 meeting Ted Tyson was hiredto replace Greg Voelm. His first assignment was tosurvey all of the facilities and return with recommenda-tions for improving their economic position. Without anyprior educational training or experience in field of medi-cine, medical facilities, or the delivery of health careservices, Tyson began his survey. At Placerville his in-spection consisted of one or possibly two visits for atotal of 2 hours. Although he met and spoke very brieflywith Dr. Natali and several other employees, his primaryconversations were with Dr. Weiser. In fact, Tyson didnot ask Dr. Natali any questions concerning staffing, hesimply introduced himself and left. There is no indicationin the record that Dr. Weiser ever discussed with Tysonthe business need to change the ratio between doctorsand FNPs. Dr. Weiser did stress the need to providerelief for Dr. Natali and himself in the handling of after-hour OB patient calls.After inspecting Placerville, conferring with Dr.Weiser, the central office staff, and the executive com-mittee, and reviewing unidentified records, documents,and ledgers Tyson concluded and recommended that athird physician be hired and the Placerville clinic be re-structured toward a more physician oriented practice. Atthe March 13 executive meeting, Tyson's recommenda-tion was tentatively accepted and Nord was instructed tobegin a search for a third doctor. The final decision tochange the ratio was postponed until late July or earlyAugust, when they anticipated the arrival of the newdoctor. It was also discussed that if there were a reduc-tion in support staff it would be accomplished by the ter-mination of the part-time FNPs. Bertram and Herrliewere the only part-time FNPs at Placerville.At approximately the same time the Foundation wasdiscussing the possible future discharge of the two part-time FNPs, it was also agreeing to a pay raise and an in-crease in the hours for Bertram. Nord also told Herrliethat since Bonnie Bowman had departed that Herrlie wasbeing considered in the 1980 budget as Bowman's re-placement.In its brief, Repondent asserts that in July or August adetermination would have been made as to whether tolay off Bertram and Herrlie until such time an increasedpatient flow warranted additional support staff. Howev-er, due to Bertram's conduct on March 14 and 18, Tysonwas prompted to terminate her immediately. Thus, it isargued that Bertram was terminated for cause and notbecause of a restructuring of the Sierra Clinic to a morephysician-oriented practice.During the March 14 meeting at Placerville, SueWooten stated that, "everytime I refer a patient to oneof the doctors, I never get them back," and then she re-lated an anecdote of an encounter that had occurred thatmorning with a former patient whom she had previouslyreferred to Dr. Weiser. As the patient passed her in thehall she whispered to Wooten that she missed her. Dr.Weiser did not take offense to Wooten's comments, butwhen Bertram added that she did not feel the doctorswere doing a good job in returning patients to the FNPs,he was offended. Dr. Weiser told Bertram that he feltshe was accusing him of stealing patients. Dr. Natali didnot take offense to what he considered an off-handedcomment. He did not feel Bertram's comment was madein an accusatory or disrespectful manner. After the meet-ing Dr. Weiser called Nord and related the substance ofBertram's comment. He expressed that he was unhappyin regard to his relationship with Bertram. Nord agreedto return to Placerville and assist him and again discussBertram's pay raise and the change in their work sched-ules.Upon her arrival on March 18, Dr. Weiser reiteratedBertram's comment concerning the doctor's failure toreturn patients. He felt he had failed to gain the loyaltyand support of either Bertram or Herrlie. Later in theday they all attended the committee advisory boardmeeting, where Bertram publicly complained that shedid not feel there existed a team effort or copractice atPlacerville. Nord felt the comment was disrespectful toDr. Weiser.Based on the foregoing, Respondent asserts that PaulaBertram was terminated.22Although there was astrained relationship between Dr. Weiser and Bertram, itwas not so severe as to likely result in discharge. Dr.Weiser felt terrible when he learned of the Foundation'sdecision. He told Bertram that he had not participated inthe decision, nor was he even asked for his opinion. Dr.Weiser did not hesitate to state that she was an excellentclinician and he offered to write a letter of recommenda-tion. Such an endorsement would hardly come from asupervisor, if the strain was as severe as Nord related.Their working habits and approach to the practice ofmedicine differed, but they shared the same goal of pro-viding high quality medical services. Obviously, Dr.Weiser appreciated her professional skills, but preferredto work with Sue Wooten. In contrast Dr. Natali felt un-comfortable working with Wooten and preferred work-ing with Bertram. Whatever personality difference which22 Nord notified Bertram she was terminated because the executivecommittee had decided to make the Placerville facility more physicianoriented. Nord did not mention that the termination was based on the al-leged misconduct on March 14 and 18.146 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESmay have existed could have been rectified by simply al-lowing Dr. Natali and Bertram and Dr. Weiser andWooten to work together. There was no credible evi-dence in the record that would indicate that Dr. Weiseragreed with the discharge of Bertram.As required in a "dual motive" case, the GeneralCounsel has met its burden of proof and has made aprima facie case by presenting evidence sufficient to sup-port the inference that protected conduct was a "moti-vating factor" in the Foundation's decision to discharge.The record is replete with example of Dr. Andrus' andRespondent's determination to rid the Foundation of theUnion and its members. In their heated argument, Dr.Andrus warned Bertram that he would get rid of everynurse practitioner. This threat was made in the contextof his expressing his total opposition to the organization-al efforts of the FNPs. Other threats were repeated byFowkes and O'Hara-Devereaux. A review of the recordindicates that Bertram's union activities and her partici-pation in the hearings were "motivating factors" in theEmployer's actions against her. Having considered all ofthe foregoing reasons advanced by Respondent as legiti-mate business reasons for its actions against Bertram, Ifind Respondent has failed to meet its burden to demon-strate it would have reached the same decision absent theprotected activities. Accordingly, I find that the prepon-derance of credible evidence supports the allegations thatthe Foundation violated Section 8(a)(1), (3), and (4) ofthe Act, when it terminated Paula Bertram on March 24,1980.11. Alleged 8(a)(5) violationNord's letter of March 24, 1980, informed Paula Ber-tram that her services were no longer needed afterMarch 28, since the executive board decided to changethe Sierra Family Medical Group practice to a morephysician-oriented practice. I have rejected Respondent'sargument that its actual motive for discharging Bertramwas for cause and have found that she was terminatedbecause she testified in a Board hearing and because ofher union activities in violation of Section 8(a)(1), (3),and (4) of the Act.Although Bertram was informed that she was beingdischarged because of a restructuring of the Placervillefacility, the minutes of the March 13, 1980, executivecommittee clearly indicates that such a decision was ten-tatively adopted. The final decision to change the ratioof doctor to nurse practitioner would not have beenmade until after a third doctor arrived in July or August.At that time the Foundation intended to reanalyze thepatient volume. If the volume was sufficiently high thefamily nurse practitioners may have been retained.Therefore, I find that as of March 24, 1980, Respondenthad not abolished the two-family nurse practitioner jobpositions. It simply had unlawfully discharged Bertram,and her unit position remained a part of the SierraFamily Medical Group staff. Accordingly, it was notnecessary for Respondent to bargain with the Unionover these two job positions, since they were not elimi-nated and therefore Respondent did not violate Section8(a)(5) of the Act. However, if at a future date the Foun-dation chose to eliminate those unit jobs, it would havehad a legal obligation to bargain with the Union con-cerning such a decision. See Oil Workers v. NLRB, 547F.2d 575 (D.C. Cir. 1976); Awrey Bakeries v. NLRB, 548F.2d 138 (6th Cir. 1977).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent, as set forth above, oc-curring in connection with its operations, describedabove, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCI USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Mid-level Practitioners Group of Foundationfor Comprehensive Health Services and the Union ofAmerican Physicians and Dentists are labor organiza-tions within the meaning of Section 2(5) of the Act.3. By the following conduct Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act:(a) By interrogating applicants for employment con-cerning their union membership and sympathies.(b) By hiring extra employees to dilute the strengthwithin the ranks of the Union during the pendency of arepresentative election.(c) By threatening loss of income, inability to findfuture work, and termination of their employment be-cause of their union activities.(d) By threatening employees that by their union activ-ities they will limit their salaries and talk themselves outof a job.(e) By threatening employees that it is futile for themto select a union as their collective-bargaining repre-sentative.4. By reducing Mary Baker's hours on November 30,1979, effective December 10, 1979, Respondent has en-gaged in, and is engaging in, an unfair labor practicewithin the meaning of Section 8(a)(3) and (1) of the Act.5. By discharging Mary Baker on December 20, 1979,and January 14, 1980, Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.6. By threatening Paula Bertram with loss of incomeand employment, and thereafter discharging her onMarch 24, 1980, effective March 28, 1980, because sheengaged in union activities and because she gave testimo-ny under the Act, Respondent engaged in, and is engag-ing in, unfair labor practices within the meaning of Sec-tion 8(a)(3), (4), and (I) of the Act.7. Respondent did not violate the Act by dischargingDr. Jerome Lackner, nor did it engage in any otherunfair labor practices except as found herein.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section147 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARD8(a)(l), (3), and (4) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully reduced thehours of Mary Baker, and unlawfully discharged MaryBaker and Paula Bertram, I shall recommend that Re-spondent be required to offer them full reinstatement totheir former positions without prejudice to their seniorityor other rights and privileges previously enjoyed, andmake them whole for any loss of earnings they may havesuffered by reason of their termination. Backpay with in-terest thereon is to be computed in the manner pre-scribed in F. W. Woolworth Co., 90 NLRB 289 (1950).and Florida Steel Corp., 231 NLRB 651 (1977).2`Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER24The Respondent, Foundation For ComprehensiveHealth Services, Sacramento, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating applicants for employment concern-ing their union membership and sympathies.(b) Hiring extra employees for the purpose of dilutingthe strength within the ranks of the Union and impedingthe election process under the Act, and thereby prevent-ing or aborting the exercise by employees of their rightsunder the Act to bargain collectively under the Act.(c) Threatening employees with the loss of income, in-ability to find future work, and termination of their em-ployment because of their union activities.(d) Threatening employees that by their union activi-ties they will limit their salaries and talk themselves outof a job.(e) Threatening employees that it is futile for them toselect a union as their collective-bargaining representa-tive.(f) Discharging, reducing work hours, laying off, fur-loughing, or failing to reinstate or rehire any employeebecause she or he has joined a union, gave testimonyunder the Act, or exercised any other right or engagedin any lawful activity under the Act.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Offer to Mary Baker and Paula Bertram immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed, and make them wholea3 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).24 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.for any loss of earnings and other benefits suffered as aresult of the discrimination against them, in the mannerset forth in the remedy section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its places of business in Sacramento, Placer-ville, Colfax, Auburn, Clear Lake Highlands, and SantaRosa, California, copies of the attached notice marked"Appendix."25Copies of said notice, on forms providedby the Regional Director for Region 20 shall, after beingsigned by an authorized representative, be posted asherein provided, immediately following receipt thereof,and be so maintained for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found above.2: In the event that this ()rder is enforced by a Judgment ot a UnitedSlates C(ourt o'f Appeals, the words in the notice reading "Posted byOrder of Ihe National Labor Relations Board" shall read "PIsled Pursu-ant to a Judgment of the Uitted States Court of Appeals Enfo(rcing anOrder of the National Lahbor Relations Board."APPENDIXNoriciE To EN1PI.OYLEESPOSriTEl) BY ORDER 01 THINATIONAL LABOR RLI.ATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights:To organize themselvesTo form. join, or assist any unionTo act together for collective bargaining orother mutual aid or protectionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WE WILL NOT interrogate applicants for employ-ment concerning their union membership and sym-pathies.148 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESWE WILI. NOT hire extra employees for the pur-pose of diluting the strength within the ranks of theUnion and impeding the election process under theAct, and thereby preventing or aborting the exer-cise by employees of their right under the Act tobargain collectively under the Act.WE WIL .NOT threaten employees with the lossof income, inability to find future work, and termi-nation of their employment, because of their unionactivities.WE WILL. NOT threaten employees that by theirunion activities they will limit their salaries and talkthemselves out of a job.WE Will. NOT threaten employees that it is futilefor them to select a union as their collective-bar-gaining representative.WE WILI. NOT discharge, reduce working hours,lay off, furlough, or fail to reinstate or rehire anyemployee because he or she has joined a union,gave testimony under the Act, or exercised anyother right or engaged in any lawful activity underthe Act.WE Wlll. NOT in any like or related manner in-terfere with, restrain, or coerce you in the exerciseof the rights guaranteed you by Section 7 of theAct.WI: WILL offer to Mary Baker and Paula Bertramimmediate and full reinstatement to their former jobor, if their jobs no longer exists, to a substantiallyequivalent position, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them, with interest.FOUNDATION FOR COMPREHENSIVEHEALTH SERVICES149